Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

dated as of May 24, 2010

 

among

 

KODIAK OIL & GAS (USA) INC.,

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

19

Section 1.04

Terms Generally; Rules of Construction

19

Section 1.05

Accounting Terms and Determinations; GAAP

19

 

 

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01

Commitments

20

Section 2.02

Loans and Borrowings

20

Section 2.03

Requests for Borrowings

21

Section 2.04

Interest Elections

22

Section 2.05

Funding of Borrowings

23

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

24

Section 2.07

Borrowing Base

24

Section 2.08

Letters of Credit

27

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

Section 3.01

Repayment of Loans

33

Section 3.02

Interest

33

Section 3.03

Alternate Rate of Interest

34

Section 3.04

Prepayments

34

Section 3.05

Fees

36

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

37

Section 4.02

Presumption of Payment by the Borrower

38

Section 4.03

Certain Deductions by the Administrative Agent

39

Section 4.04

Disposition of Proceeds

39

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

 

 

Section 5.01

Increased Costs

39

Section 5.02

Break Funding Payments

40

Section 5.03

Taxes

41

Section 5.04

Mitigation Obligations; Replacement of Lenders

42

Section 5.05

Illegality

43

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

Section 6.01

Effective Date

43

Section 6.02

Each Credit Event

45

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.01

Organization; Powers

46

Section 7.02

Authority; Enforceability

47

Section 7.03

Approvals; No Conflicts

47

Section 7.04

Financial Condition; No Material Adverse Change

47

Section 7.05

Litigation

48

Section 7.06

Environmental Matters

48

Section 7.07

Compliance with the Laws and Agreements; No Defaults

49

Section 7.08

Investment Company Act

49

Section 7.09

Taxes

50

Section 7.10

ERISA

50

Section 7.11

Disclosure; No Material Misstatements

50

Section 7.12

Insurance

51

Section 7.13

Restriction on Liens

51

Section 7.14

Subsidiaries

51

Section 7.15

Location of Business and Offices

51

Section 7.16

Properties; Titles, Etc.

52

Section 7.17

Maintenance of Properties

53

Section 7.18

Gas Imbalances, Prepayments

53

Section 7.19

Marketing of Production

53

Section 7.20

Swap Agreements

54

Section 7.21

Use of Loans and Letters of Credit

54

Section 7.22

Solvency

54

Section 7.23

Foreign Corrupt Practices

54

Section 7.24

Money Laundering

55

Section 7.25

OFAC

55

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Ratings Change; Other Information

55

Section 8.02

Notices of Material Events

58

Section 8.03

Existence; Conduct of Business

58

Section 8.04

Payment of Obligations

59

Section 8.05

Performance of Obligations under Loan Documents

59

Section 8.06

Operation and Maintenance of Properties

59

Section 8.07

Insurance

60

Section 8.08

Books and Records; Inspection Rights

60

Section 8.09

Compliance with Laws

60

Section 8.10

Environmental Matters

60

Section 8.11

Further Assurances

61

 

ii

--------------------------------------------------------------------------------


 

Section 8.12

Reserve Reports

62

Section 8.13

Title Information

63

Section 8.14

Additional Collateral; Additional Guarantors

64

Section 8.15

ERISA Compliance

64

Section 8.16

Marketing Activities

65

Section 8.17

Post-Closing Condition

65

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

Section 9.01

Financial Covenants

66

Section 9.02

Debt

66

Section 9.03

Liens

67

Section 9.04

Dividends, Distributions, Redemptions and Restricted Payments

67

Section 9.05

Investments, Loans and Advances

67

Section 9.06

Nature of Business; International Operations

69

Section 9.07

Limitation on Leases

69

Section 9.08

Proceeds of Notes

69

Section 9.09

ERISA Compliance

69

Section 9.10

Sale or Discount of Receivables

70

Section 9.11

Mergers, Etc

70

Section 9.12

Sale of Properties

70

Section 9.13

Environmental Matters

71

Section 9.14

Transactions with Affiliates

71

Section 9.15

Subsidiaries

71

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

71

Section 9.17

Gas Imbalances, Take-or-Pay or Other Prepayments

71

Section 9.18

Swap Agreements

72

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

Section 10.01

Events of Default

73

Section 10.02

Remedies

75

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

Section 11.01

Appointment; Powers

76

Section 11.02

Duties and Obligations of Administrative Agent

76

Section 11.03

Action by Administrative Agent

77

Section 11.04

Reliance by Administrative Agent

77

Section 11.05

Subagents

78

Section 11.06

Resignation or Removal of Administrative Agent

78

Section 11.07

Agents as Lenders

78

Section 11.08

No Reliance

78

Section 11.09

Administrative Agent May File Proofs of Claim

79

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

80

Section 11.11

The Syndication Agent and the Documentation Agent

80

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XII

MISCELLANEOUS

 

 

 

Section 12.01

Notices

80

Section 12.02

Waivers; Amendments

81

Section 12.03

Expenses, Indemnity; Damage Waiver

82

Section 12.04

Successors and Assigns

84

Section 12.05

Survival; Revival; Reinstatement

87

Section 12.06

Counterparts; Integration; Effectiveness

88

Section 12.07

Severability

88

Section 12.08

Right of Setoff

88

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

89

Section 12.10

Headings

90

Section 12.11

Confidentiality

90

Section 12.12

Interest Rate Limitation

91

Section 12.13

EXCULPATION PROVISIONS

91

Section 12.14

Collateral Matters; Swap Agreements

92

Section 12.15

No Third Party Beneficiaries

92

Section 12.16

USA Patriot Act Notice

92

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

 

 

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries and Partnerships

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.05

Investments

 

v

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of May 24, 2010, is among: Kodiak Oil & Gas (USA)
Inc., a corporation duly formed and existing under the laws of the State of
Colorado (the “Borrower”); each of the Lenders from time to time party hereto;
and Wells Fargo Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 


ARTICLE I


DEFINITIONS AND ACCOUNTING MATTERS


 


SECTION 1.01           TERMS DEFINED ABOVE.  AS USED IN THIS AGREEMENT, EACH
TERM DEFINED ABOVE HAS THE MEANING INDICATED ABOVE.


 


SECTION 1.02           CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
if any, and Documentation Agent, if any; and “Agent” shall mean either the
Administrative Agent, the Syndication Agent, if any, or the Documentation Agent,
if any, as the context requires.

 

--------------------------------------------------------------------------------


 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.5% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25.0%

 

>25.0% <50.0%

 

³50.0% <75.0%

 

³75.0% <90.0%

 

³90.0%

Eurodollar Loans

 

2.25%

 

2.50%

 

2.75%

 

3.00%

 

3.25%

ABR Loans

 

1.25%

 

1.50%

 

1.75%

 

2.00%

 

2.25%

Commitment Fee Rate

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I, as adjusted from time to time
pursuant to Section 12.04(b)(iv).

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person reasonably acceptable to the Administrative Agent.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an

 

2

--------------------------------------------------------------------------------


 

Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(a)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Denver, Colorado are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Parent, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower,
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group other than the Parent.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(a).  The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Consolidated Net Income” means with respect to the Parent, the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest

 

4

--------------------------------------------------------------------------------


 

(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Subsidiary, as the case may
be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary non-cash gains or losses during such period
and (e) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns; and provided further that if the Borrower or
any Consolidated Subsidiary shall acquire or dispose of any Property during such
period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period.

 

“Consolidated Subsidiaries” means (a) with respect to the Parent, each
Subsidiary of the Parent and (b) with respect to the Borrower, each Subsidiary
of the Borrower (whether now existing or hereafter created or acquired) the
financial statements of which shall be (or should have been) consolidated with
the financial statements of the Parent or the Borrower, as applicable, in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation,

 

5

--------------------------------------------------------------------------------


 

Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt (as defined in the other
clauses of this definition) of a partnership for which such Person is liable
either by agreement, by operation of law or by a Governmental Requirement but
only to the extent of such liability; (l) obligations of such Person with
respect to Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means a Lender (a) that fails to fund a requested Loan
required to be funded by such Lender and such default continues for one
(1) Business Day, (b) that fails to reimburse the Administrative Agent for an LC
Disbursement required to be reimbursed by such Lender and such default continues
for one (1) Business Day or (c) who (or whose bank holding company) is placed
into receivership, conservatorship or bankruptcy.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges
including non-cash compensation payments made pursuant to and in accordance with
stock option plans or other benefit plans for management of the Borrower and
unrealized losses incurred in connection with Swap Agreements, minus all noncash
income, including unrealized gains incurred in connection with Swap Agreements,
added to Consolidated Net Income.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties

 

7

--------------------------------------------------------------------------------


 

each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business and (h) judgment and attachment Liens not giving
rise to an Event of Default, provided that any appropriate legal proceedings
which may have been duly initiated for the review of such judgment shall not
have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and no action to enforce such Lien has been
commenced; provided, further that Liens described in clauses (a) through
(e) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in

 

8

--------------------------------------------------------------------------------


 

which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(a)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 5.03(d), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Parent, the Borrower and its Consolidated Subsidiaries referred to in
Section 7.04(a).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Guarantors” means

 

9

--------------------------------------------------------------------------------


 

(a)           the Parent; and

 

(b)           each other Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).

 

“Guaranty Agreement” means an agreement executed by the Guarantors
unconditionally guarantying on a joint and several basis, payment of the
Indebtedness, as the same may be amended, modified or supplemented from time to
time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreement between the Borrower or any Subsidiary and
such Lender or Affiliate of a Lender while such Person (or in the case of its
Affiliate, the Person affiliated therewith) is a Lender hereunder and (c) all
renewals, extensions and/or rearrangements of any of the above.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

10

--------------------------------------------------------------------------------


 

“Initial Reserve Report” means the report of Netherland, Sewell &
Associates, Inc. dated as of February 11, 2010, with respect to certain Oil and
Gas Properties of the Borrower and its Subsidiaries as of December 31, 2009.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period; provided that with respect to ABR Loans, if such day is not a
Business Day, the Interest Payment Date shall be on the next succeeding Business
Day.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short

 

11

--------------------------------------------------------------------------------


 

sale); (b) the making of any deposit with, or advance, loan or capital
contribution to, assumption of Debt of, purchase or other acquisition of any
other Debt or equity participation or interest in, or other extension of credit
to, any other Person (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person, but excluding any such advance, loan or extension
of credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business); (c) the purchase or acquisition (in one or a series of transactions)
of Property of another Person that constitutes a business unit or (d) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.

 

“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.08(i).  The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“LC Commitment” at any time means five million dollars ($5,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such

 

12

--------------------------------------------------------------------------------


 

Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to such Eurodollar Borrowing and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or condition
(financial or otherwise) of the Borrower and the Subsidiaries taken as a whole,
(b) the ability of the Borrower, any Subsidiary or any Guarantor to perform any
of its material obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000.  For purposes of

 

13

--------------------------------------------------------------------------------


 

determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the Swap Termination Value.

 

“Maturity Date” means May 24, 2014.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings,

 

14

--------------------------------------------------------------------------------


 

machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Parent” means Kodiak Oil & Gas Corp., a corporation continued under the laws of
Yukon Territories, Canada.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

15

--------------------------------------------------------------------------------


 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and Capital Expenditures with respect
thereto as of such date, based upon pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Restructuring” has the meaning assigned such term in Section 9.18(b).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

16

--------------------------------------------------------------------------------


 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust,
and any and all other agreements, instruments, consents or certificates now or
hereafter executed and delivered by the Borrower or any other Person (other than
Swap Agreements with the Lenders or any Affiliate of a Lender or participation
or similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Parent Debt” means intercompany Debt between the Borrower and the
Parent that by its terms does not allow the Parent to ask for, sue for, take,
demand or accept from the Borrower by set-off or in any other manner any payment
of principal or interest until the termination of the Commitments, no Letter of
Credit is outstanding and all Swap Agreements secured by the Loan Documents
shall be terminated and which is subject to a subordination agreement among the
Parent, the Borrower and the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have

 

17

--------------------------------------------------------------------------------


 

or might have voting power by reason of the happening of any contingency) or, in
the case of a partnership, any general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

 

18

--------------------------------------------------------------------------------


 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 


SECTION 1.03                                TYPES OF LOANS AND BORROWINGS.  FOR
PURPOSES OF THIS AGREEMENT, LOANS AND BORROWINGS, RESPECTIVELY, MAY BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN” OR A “EURODOLLAR
BORROWING”).


 


SECTION 1.04                                TERMS GENERALLY; RULES OF
CONSTRUCTION.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” AS USED IN THIS
CREDIT AGREEMENT SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH IN THE
LOAN DOCUMENTS), (B) ANY REFERENCE HEREIN TO ANY LAW SHALL BE CONSTRUED AS
REFERRING TO SUCH LAW AS AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR
IN PART, AND IN EFFECT FROM TIME TO TIME, (C) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS (SUBJECT TO
THE RESTRICTIONS CONTAINED IN THE LOAN DOCUMENTS), (D) THE WORDS “HEREIN”,
“HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO
REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
HEREOF, (E) WITH RESPECT TO THE DETERMINATION OF ANY TIME PERIOD, THE WORD
“FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO AND INCLUDING” AND
(F) ANY REFERENCE HEREIN TO ARTICLES, SECTIONS, ANNEXES, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND ANNEXES, EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT.  NO PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE INTERPRETED OR CONSTRUED AGAINST ANY PERSON SOLELY
BECAUSE SUCH PERSON OR ITS LEGAL REPRESENTATIVE DRAFTED SUCH PROVISION.


 


SECTION 1.05                                ACCOUNTING TERMS AND DETERMINATIONS;
GAAP.  UNLESS OTHERWISE SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL
BE INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS HEREUNDER
SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND REPORTS AS TO
FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE ADMINISTRATIVE AGENT OR THE
LENDERS HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP, APPLIED ON A BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS EXCEPT FOR CHANGES IN WHICH THE PARENT
AND THE

 

19

--------------------------------------------------------------------------------


 


BORROWER’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CONCUR AND WHICH ARE
DISCLOSED TO ADMINISTRATIVE AGENT ON THE NEXT DATE ON WHICH FINANCIAL STATEMENTS
ARE REQUIRED TO BE DELIVERED TO THE LENDERS PURSUANT TO SECTION 8.01(A);
PROVIDED THAT, UNLESS THE BORROWER AND THE MAJORITY LENDERS SHALL OTHERWISE
AGREE IN WRITING, NO SUCH CHANGE SHALL MODIFY OR AFFECT THE MANNER IN WHICH
COMPLIANCE WITH THE COVENANTS CONTAINED HEREIN IS COMPUTED SUCH THAT ALL SUCH
COMPUTATIONS SHALL BE CONDUCTED UTILIZING FINANCIAL INFORMATION PRESENTED
CONSISTENTLY WITH PRIOR PERIODS.


 


ARTICLE II
THE CREDITS


 


SECTION 2.01                                COMMITMENTS.  SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, EACH LENDER AGREES TO MAKE LOANS TO THE
BORROWER DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT
WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH
LENDER’S COMMITMENT OR (B) THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
TOTAL COMMITMENTS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, REPAY AND REBORROW THE
LOANS.


 


SECTION 2.02                                LOANS AND BORROWINGS.


 


(A)                                  BORROWINGS; SEVERAL OBLIGATIONS.  EACH LOAN
SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.


 


(B)                                 TYPES OF LOANS.  SUBJECT TO SECTION 3.03,
EACH BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS
THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY
MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION
SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  MINIMUM AMOUNTS; LIMITATION ON NUMBER OF
BORROWINGS.  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $100,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $100,000; PROVIDED THAT AN ABR
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.08(E). 
BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED
THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF FIVE (5) EURODOLLAR
BORROWINGS OUTSTANDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR
CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.

 

20

--------------------------------------------------------------------------------


 


(D)                                 NOTES.  THE LOANS MADE BY EACH LENDER SHALL
BE EVIDENCED BY A SINGLE PROMISSORY NOTE OF THE BORROWER IN SUBSTANTIALLY THE
FORM OF EXHIBIT A, DATED, IN THE CASE OF (I) ANY LENDER PARTY HERETO AS OF THE
DATE OF THIS AGREEMENT, AS OF THE DATE OF THIS AGREEMENT OR (II) ANY LENDER THAT
BECOMES A PARTY HERETO PURSUANT TO AN ASSIGNMENT AND ASSUMPTION, AS OF THE
EFFECTIVE DATE OF THE ASSIGNMENT AND ASSUMPTION, PAYABLE TO THE ORDER OF SUCH
LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT AS IN EFFECT ON
SUCH DATE, AND OTHERWISE DULY COMPLETED.  IN THE EVENT THAT ANY LENDER’S MAXIMUM
CREDIT AMOUNT INCREASES OR DECREASES FOR ANY REASON (WHETHER PURSUANT TO
SECTION 2.06, SECTION 12.04(A) OR OTHERWISE), THE BORROWER SHALL DELIVER OR
CAUSE TO BE DELIVERED ON THE EFFECTIVE DATE OF SUCH INCREASE OR DECREASE, A NEW
NOTE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS
MAXIMUM CREDIT AMOUNT AFTER GIVING EFFECT TO SUCH INCREASE OR DECREASE, AND
OTHERWISE DULY COMPLETED AND EACH SUCH LENDER SHALL DELIVER THE PRIOR EFFECTIVE
NOTE TO THE BORROWER PROMPTLY UPON RECEIPT OF SUCH NEW NOTE.  THE DATE, AMOUNT,
TYPE, INTEREST RATE AND, IF APPLICABLE, INTEREST PERIOD OF EACH LOAN MADE BY
EACH LENDER, AND ALL PAYMENTS MADE ON ACCOUNT OF THE PRINCIPAL THEREOF, SHALL BE
RECORDED BY SUCH LENDER ON ITS BOOKS FOR ITS NOTE, AND, PRIOR TO ANY TRANSFER,
MAY BE ENDORSED BY SUCH LENDER ON A SCHEDULE ATTACHED TO SUCH NOTE OR ANY
CONTINUATION THEREOF OR ON ANY SEPARATE RECORD MAINTAINED BY SUCH LENDER. 
FAILURE TO MAKE ANY SUCH NOTATION OR TO ATTACH A SCHEDULE SHALL NOT AFFECT ANY
LENDER’S OR THE BORROWER’S RIGHTS OR OBLIGATIONS IN RESPECT OF SUCH LOANS OR
AFFECT THE VALIDITY OF SUCH TRANSFER BY ANY LENDER OF ITS NOTE.


 


SECTION 2.03                                REQUESTS FOR BORROWINGS.  TO REQUEST
A BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST
BY TELEPHONE, IN WRITING OR BY E-MAIL (A) IN THE CASE OF A EURODOLLAR BORROWING,
NOT LATER THAN 12:00 NOON, DENVER, COLORADO TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER
THAN 12:00 NOON, DENVER, COLORADO TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE
PROPOSED BORROWING; PROVIDED THAT NO SUCH NOTICE SHALL BE REQUIRED FOR ANY
DEEMED REQUEST OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.08(E).  EACH SUCH TELEPHONIC BORROWING
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN
SUBSTANTIALLY THE FORM OF EXHIBIT B AND SIGNED BY THE BORROWER.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

 

(V)                                 THE AMOUNT OF THE THEN EFFECTIVE BORROWING
BASE, THE CURRENT TOTAL REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE
REQUESTED BORROWING) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING
EFFECT TO THE REQUESTED BORROWING); AND

 

21

--------------------------------------------------------------------------------


 

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.04                                INTEREST ELECTIONS.


 


(A)                                  CONVERSION AND CONTINUANCE.  EACH BORROWING
INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST
AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY
ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION 2.04.  THE BORROWER MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING,
IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


 


(B)                                 INTEREST ELECTION REQUESTS.  TO MAKE AN
ELECTION PURSUANT TO THIS SECTION 2.04, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN SUBSTANTIALLY THE
FORM OF EXHIBIT C AND SIGNED BY THE BORROWER.


 


(C)                                  INFORMATION IN INTEREST ELECTION REQUESTS. 
EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO SECTION 2.04(C)(II) AND (III) SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

22

--------------------------------------------------------------------------------


 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)                                 NOTICE TO LENDERS BY THE ADMINISTRATIVE
AGENT.  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  EFFECT OF FAILURE TO DELIVER TIMELY
INTEREST ELECTION REQUEST AND EVENTS OF DEFAULT AND BORROWING BASE DEFICIENCIES
ON INTEREST ELECTION.  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT OR A BORROWING BASE DEFICIENCY HAS OCCURRED AND IS
CONTINUING:  (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR BORROWING (AND ANY INTEREST ELECTION REQUEST THAT REQUESTS THE
CONVERSION OF ANY BORROWING TO, OR CONTINUATION OF ANY BORROWING AS, A
EURODOLLAR BORROWING SHALL BE INEFFECTIVE) AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.05                                FUNDING OF BORROWINGS.


 


(A)                                  FUNDING BY LENDERS.  EACH LENDER SHALL MAKE
EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00 P.M., DENVER, COLORADO TIME, TO
THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH
PURPOSE BY NOTICE TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS
AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE
FUNDS, TO AN ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN
DENVER, COLORADO AND DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING
REQUEST; PROVIDED THAT ABR LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.08(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.  NOTHING HEREIN SHALL BE DEEMED TO
OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ITS LOAN IN ANY PARTICULAR PLACE OR
MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR
WILL OBTAIN THE FUNDS FOR ITS LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(B)                                 PRESUMPTION OF FUNDING BY THE LENDERS. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.05(A) AND MAY, IN RELIANCE UPON SUCH

 

23

--------------------------------------------------------------------------------


 


ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE
OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.06                                TERMINATION AND REDUCTION OF
AGGREGATE MAXIMUM CREDIT AMOUNTS.


 


(A)                                  SCHEDULED TERMINATION OF COMMITMENTS. 
UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY
DATE.  IF AT ANY TIME THE AGGREGATE MAXIMUM CREDIT AMOUNTS OR THE BORROWING BASE
IS TERMINATED OR REDUCED TO ZERO, THEN THE COMMITMENTS SHALL TERMINATE ON THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION.


 


(B)                                 OPTIONAL TERMINATION AND REDUCTION OF
AGGREGATE CREDIT AMOUNTS.


 

(I)                                     THE BORROWER MAY AT ANY TIME TERMINATE,
OR FROM TIME TO TIME REDUCE, THE AGGREGATE MAXIMUM CREDIT AMOUNTS; PROVIDED THAT
(A) EACH REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $100,000 AND (B) THE
BORROWER SHALL NOT TERMINATE OR REDUCE THE AGGREGATE MAXIMUM CREDIT AMOUNTS IF,
AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 3.04(B), THE TOTAL REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL
COMMITMENTS.

 

(II)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE AGGREGATE
MAXIMUM CREDIT AMOUNTS UNDER SECTION 2.06(B)(I) AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION 2.06(B)(II) SHALL BE IRREVOCABLE.  ANY TERMINATION OR REDUCTION OF THE
AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE PERMANENT AND MAY NOT BE REINSTATED. 
EACH REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH EACH LENDER’S APPLICABLE PERCENTAGE.

 


SECTION 2.07                                BORROWING BASE.


 


(A)                                  INITIAL BORROWING BASE.  FOR THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE FIRST REDETERMINATION
DATE, THE AMOUNT OF THE BORROWING BASE SHALL BE TWENTY MILLION DOLLARS
$20,000,000.  NOTWITHSTANDING THE FOREGOING, THE BORROWING BASE MAY BE SUBJECT
TO FURTHER ADJUSTMENTS FROM TIME TO TIME PURSUANT TO SECTION 2.07(E),
SECTION 8.13(C) OR SECTION 9.12.


 


(B)                                 SCHEDULED AND INTERIM REDETERMINATIONS.  THE
BORROWING BASE SHALL BE REDETERMINED SEMI-ANNUALLY IN ACCORDANCE WITH THIS
SECTION 2.07 (A “SCHEDULED

 

24

--------------------------------------------------------------------------------


 


REDETERMINATION”), AND, SUBJECT TO SECTION 2.07(D), SUCH REDETERMINED BORROWING
BASE SHALL BECOME EFFECTIVE AND APPLICABLE TO THE BORROWER, THE AGENTS, THE
ISSUING BANK AND THE LENDERS ON APRIL 1ST AND OCTOBER 1ST OF EACH YEAR,
COMMENCING OCTOBER 1, 2010.  IN ADDITION, (I) THE BORROWER MAY, BY NOTIFYING THE
ADMINISTRATIVE AGENT THEREOF, AND THE ADMINISTRATIVE AGENT MAY, AT THE DIRECTION
OF THE MAJORITY LENDERS, BY NOTIFYING THE BORROWER THEREOF, ONE TIME DURING ANY
6-MONTH PERIOD, EACH ELECT TO CAUSE THE BORROWING BASE TO BE REDETERMINED
BETWEEN SCHEDULED REDETERMINATIONS AND (II) AT ANY TIME ANY OF THE BORROWER’S
OIL AND GAS PROPERTIES INCLUDED IN THE MOST RECENT RESERVE REPORT WHICH HAVE
BEEN GIVEN VALUE IN THE THEN CURRENT BORROWING BASE ARE SUBJECT TO LEASES OR
OTHER AGREEMENTS WITH FEDERALLY RECOGNIZED INDIAN TRIBES AND THE ADMINISTRATIVE
AGENT HAS NOT RECEIVED (A) AN OPINION OF COUNSEL ACCEPTABLE TO THE
ADMINISTRATIVE AGENT REGARDING SUCH OIL AND GAS PROPERTIES AND (B) ANY
APPLICABLE CONSENTS TO WAIVERS REQUIRED BY THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY CAUSE THE BORROWING BASE TO BE REDETERMINED (EACH OF
(I) AND (II) AN “INTERIM REDETERMINATION”), EACH OF (I) AND (II) IN ACCORDANCE
WITH THIS SECTION 2.07.


 


(C)                                  SCHEDULED AND INTERIM  REDETERMINATION
PROCEDURE.


 

(I)                                     EACH SCHEDULED REDETERMINATION AND EACH
INTERIM REDETERMINATION SHALL BE EFFECTUATED AS FOLLOWS:  UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF (A) THE RESERVE REPORT AND THE CERTIFICATE REQUIRED TO
BE DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT, IN THE CASE OF A
SCHEDULED REDETERMINATION, PURSUANT TO SECTION 8.12(A) AND (C), AND, IN THE CASE
OF AN INTERIM REDETERMINATION, PURSUANT TO SECTION 8.12(B) AND (C), AND (B) SUCH
OTHER REPORTS, DATA AND SUPPLEMENTAL INFORMATION, INCLUDING, WITHOUT LIMITATION,
THE INFORMATION PROVIDED PURSUANT TO SECTION 8.12(C), AS MAY, FROM TIME TO TIME,
BE REASONABLY REQUESTED BY THE MAJORITY LENDERS (THE RESERVE REPORT, SUCH
CERTIFICATE AND SUCH OTHER REPORTS, DATA AND SUPPLEMENTAL INFORMATION BEING THE
“ENGINEERING REPORTS”), THE ADMINISTRATIVE AGENT SHALL EVALUATE THE INFORMATION
CONTAINED IN THE ENGINEERING REPORTS AND SHALL, IN GOOD FAITH, PROPOSE A NEW
BORROWING BASE (THE “PROPOSED BORROWING BASE”) BASED UPON SUCH INFORMATION AND
SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, THE STATUS OF TITLE
INFORMATION WITH RESPECT TO THE OIL AND GAS PROPERTIES AS DESCRIBED IN THE
ENGINEERING REPORTS AND THE EXISTENCE OF ANY OTHER DEBT) AS THE ADMINISTRATIVE
AGENT DEEMS APPROPRIATE IN ITS SOLE DISCRETION AND CONSISTENT WITH ITS NORMAL
OIL AND GAS LENDING CRITERIA AS IT EXISTS AT THE PARTICULAR TIME.  IN NO EVENT
SHALL THE PROPOSED BORROWING BASE EXCEED THE AGGREGATE MAXIMUM CREDIT AMOUNTS.

 

(II)                                  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS OF THE PROPOSED BORROWING BASE (THE “PROPOSED BORROWING
BASE NOTICE”):

 

(A)                              IN THE CASE OF A SCHEDULED REDETERMINATION
(1) IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ENGINEERING REPORTS
REQUIRED TO BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN
A TIMELY AND COMPLETE MANNER, THEN ON OR BEFORE THE MARCH 15TH AND
SEPTEMBER 15TH OF SUCH YEAR FOLLOWING THE DATE OF DELIVERY OR (2) IF THE
ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO
BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND
COMPLETE MANNER, THEN PROMPTLY AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED
COMPLETE ENGINEERING REPORTS FROM THE BORROWER AND HAS HAD A REASONABLE
OPPORTUNITY TO DETERMINE THE PROPOSED BORROWING BASE IN ACCORDANCE WITH
SECTION 2.07(C)(I); AND

 

25

--------------------------------------------------------------------------------


 

(B)                                IN THE CASE OF AN INTERIM REDETERMINATION,
PROMPTLY, AND IN ANY EVENT, WITHIN FIFTEEN (15) DAYS AFTER THE ADMINISTRATIVE
AGENT HAS RECEIVED THE ENGINEERING REPORTS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 8.12(B) AND (C).

 

(III)                               ANY PROPOSED BORROWING BASE THAT WOULD
INCREASE THE BORROWING BASE THEN IN EFFECT MUST BE APPROVED OR DEEMED TO HAVE
BEEN APPROVED BY ALL OF THE LENDERS AS PROVIDED IN THIS SECTION 2.07(C)(III);
AND ANY PROPOSED BORROWING BASE THAT WOULD DECREASE OR MAINTAIN THE BORROWING
BASE THEN IN EFFECT MUST BE APPROVED OR BE DEEMED TO HAVE BEEN APPROVED BY THE
MAJORITY LENDERS AS PROVIDED IN THIS SECTION 2.07(C)(III).  UPON RECEIPT OF THE
PROPOSED BORROWING BASE NOTICE, EACH LENDER SHALL HAVE FIFTEEN (15) DAYS TO
AGREE WITH THE PROPOSED BORROWING BASE OR DISAGREE WITH THE PROPOSED BORROWING
BASE BY PROPOSING AN ALTERNATE BORROWING BASE; PROVIDED, HOWEVER, THAT IN THE
EVENT THERE IS ONLY ONE LENDER AND SUCH LENDER IS ALSO THE ADMINISTRATIVE AGENT
OR AN AFFILIATE THEREOF, SUCH LENDER WILL BE DEEMED TO HAVE APPROVED THE
PROPOSED BORROWING BASE ON THE DATE OF THE DELIVERY OF THE PROPOSED BORROWING
BASE NOTICE TO THE BORROWER.  IF AT THE END OF SUCH FIFTEEN (15) DAYS, ANY
LENDER HAS NOT COMMUNICATED ITS APPROVAL OR DISAPPROVAL IN WRITING TO THE
ADMINISTRATIVE AGENT, SUCH SILENCE SHALL BE DEEMED TO BE AN APPROVAL OF THE
PROPOSED BORROWING BASE.  IF, AT THE END OF SUCH 15-DAY PERIOD, ALL OF THE
LENDERS, IN THE CASE OF A PROPOSED BORROWING BASE THAT WOULD INCREASE THE
BORROWING BASE THEN IN EFFECT, OR THE MAJORITY LENDERS, IN THE CASE OF A
PROPOSED BORROWING BASE THAT WOULD DECREASE OR MAINTAIN THE BORROWING BASE THEN
IN EFFECT, HAVE APPROVED OR DEEMED TO HAVE APPROVED, AS AFORESAID, THEN THE
PROPOSED BORROWING BASE SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE ON THE
DATE SPECIFIED IN SECTION 2.07(D).  IF, HOWEVER, AT THE END OF SUCH 15-DAY
PERIOD, ALL OF THE LENDERS OR THE MAJORITY LENDERS, AS APPLICABLE, HAVE NOT
APPROVED OR DEEMED TO HAVE APPROVED, AS AFORESAID, THEN THE ADMINISTRATIVE AGENT
SHALL POLL THE LENDERS TO ASCERTAIN THE HIGHEST BORROWING BASE THEN ACCEPTABLE
TO THE MAJORITY LENDERS FOR PURPOSES OF THIS SECTION 2.07 AND, SO LONG AS SUCH
AMOUNT DOES NOT INCREASE THE BORROWING BASE THEN IN EFFECT, SUCH AMOUNT SHALL
BECOME THE NEW BORROWING BASE, EFFECTIVE ON THE DATE SPECIFIED IN
SECTION 2.07(D).

 


(D)                                 EFFECTIVENESS OF A REDETERMINED BORROWING
BASE.  AFTER A REDETERMINED BORROWING BASE IS APPROVED OR IS DEEMED TO HAVE BEEN
APPROVED BY ALL OF THE LENDERS OR THE MAJORITY LENDERS, AS APPLICABLE, PURSUANT
TO SECTION 2.07(C)(III), THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS OF THE AMOUNT OF THE REDETERMINED BORROWING BASE (THE “NEW BORROWING
BASE NOTICE”), AND SUCH AMOUNT SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE
AND APPLICABLE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
THE LENDERS:


 

(I)                                     IN THE CASE OF A SCHEDULED
REDETERMINATION, (A) IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY THE BORROWER PURSUANT TO
SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE MANNER, THEN ON THE APRIL 1ST
OR OCTOBER 1ST, AS APPLICABLE, FOLLOWING SUCH NOTICE, OR (B) IF THE
ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO
BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND
COMPLETE MANNER, THEN ON THE BUSINESS DAY NEXT SUCCEEDING DELIVERY OF SUCH
NOTICE; AND

 

(II)                                  IN THE CASE OF AN INTERIM REDETERMINATION,
ON THE BUSINESS DAY NEXT SUCCEEDING DELIVERY OF SUCH NOTICE.

 

26

--------------------------------------------------------------------------------


 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c) or
Section 9.12, whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 


(E)                                  POTENTIAL REDUCTION OF BORROWING BASE UPON
TERMINATION OF SWAP AGREEMENTS.  IF THE BORROWER OR ANY SUBSIDIARY COMPLETES A
RESTRUCTURING OR RESTRUCTURINGS WITH AN AGGREGATE NEGATIVE NET MARKED-TO-MARKET
ECONOMIC EFFECT BETWEEN ANY TWO SUCCESSIVE SCHEDULED REDETERMINATION DATES
GREATER THAN FIVE PERCENT (5%) OF THE THEN CURRENT BORROWING BASE, THE
ADMINISTRATIVE AGENT AND THE MAJORITY LENDERS SHALL HAVE THE RIGHT TO
IMMEDIATELY REDETERMINE THE BORROWING BASE BASED UPON THE MOST RECENT
ENGINEERING REPORTS AND SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION,
THE STATUS OF TITLE INFORMATION WITH RESPECT TO THE OIL AND GAS PROPERTIES AS
DESCRIBED IN THE ENGINEERING REPORTS AND THE EXISTENCE OF ANY OTHER DEBT) AS THE
ADMINISTRATIVE AGENT DEEMS APPROPRIATE IN ITS SOLE DISCRETION AND CONSISTENT
WITH ITS NORMAL OIL AND GAS LENDING CRITERIA AS IT EXISTS AT THE PARTICULAR TIME
AND SUCH REDETERMINATION SHALL NOT BE COUNTED AS AN INTERIM REDETERMINATION.


 


SECTION 2.08                                LETTERS OF CREDIT.


 


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF DOLLAR
DENOMINATED LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OF
ITS SUBSIDIARIES, IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD; PROVIDED THAT THE BORROWER MAY NOT REQUEST THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF LETTERS OF CREDIT HEREUNDER IF A BORROWING BASE
DEFICIENCY EXISTS AT SUCH TIME OR WOULD EXIST AS A RESULT THEREOF.  IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.


 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (NOT LESS THAN THREE
(3) BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION) A NOTICE:


 

(I)                                     REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED;

 

(II)                                  SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY);

 

(III)                               SPECIFYING THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH SECTION 2.08(C));

 

27

--------------------------------------------------------------------------------


 

(IV)                              SPECIFYING THE AMOUNT OF SUCH LETTER OF
CREDIT;

 

(V)                                 SPECIFYING THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE,
AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT; AND

 

(VI)                              SPECIFYING THE AMOUNT OF THE THEN EFFECTIVE
BORROWING BASE AND WHETHER A BORROWING BASE DEFICIENCY EXISTS AT SUCH TIME, THE
CURRENT TOTAL REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE REQUESTED LETTER
OF CREDIT OR THE REQUESTED AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING
LETTER OF CREDIT) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING
EFFECT TO THE REQUESTED LETTER OF CREDIT OR THE REQUESTED AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE.


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN SECTION 2.08(E), OR OF
ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY
REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SECTION 2.08(D) IN RESPECT OF LETTERS OF CREDIT
IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT, THE EXISTENCE OF A
BORROWING BASE DEFICIENCY OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON,

 

28

--------------------------------------------------------------------------------



 


DENVER, COLORADO TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE
BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M.,
DENVER, COLORADO TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY
THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON,
DENVER, COLORADO TIME, ON (I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., DENVER, COLORADO TIME,
ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY
THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO
SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT IF SUCH LC DISBURSEMENT IS
GREATER THAN $1,000,000, THE BORROWER SHALL, SUBJECT TO THE CONDITIONS TO
BORROWING SET FORTH HEREIN, BE DEEMED TO HAVE REQUESTED, AND THE BORROWER DOES
HEREBY REQUEST UNDER SUCH CIRCUMSTANCES, THAT SUCH PAYMENT BE FINANCED WITH AN
ABR BORROWING IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE
BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY
THE RESULTING ABR BORROWING.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN
DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.05 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.05 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY
THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
SECTION 2.08(E), THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER
PURSUANT TO THIS SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR LOANS AS CONTEMPLATED ABOVE) SHALL
NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN SECTION 2.08(E) SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT, ANY LETTER OF CREDIT AGREEMENT OR THIS AGREEMENT, OR ANY TERM
OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER
OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR
ANY LETTER OF CREDIT AGREEMENT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION 2.08(F), CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS
HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED

 

29

--------------------------------------------------------------------------------


 


TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR
ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK;
PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK
FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED
TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER
THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL
BE DEEMED TO HAVE EXERCISED ALL REQUISITE CARE IN EACH SUCH DETERMINATION.  IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNTIL THE BORROWER SHALL HAVE REIMBURSED THE
ISSUING BANK FOR SUCH LC DISBURSEMENT (EITHER WITH ITS OWN FUNDS OR A BORROWING
UNDER SECTION 2.08(E)), THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING
THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER
ANNUM THEN APPLICABLE TO ABR LOANS.  INTEREST ACCRUED PURSUANT TO THIS
SECTION 2.08(H) SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH
LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 3.05(A).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF THE ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS

 

30

--------------------------------------------------------------------------------


 


AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF (I) ANY
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE BORROWER RECEIVES NOTICE
FROM THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS SECTION 2.08(J), OR (II) THE BORROWER IS
REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT THE EXCESS ATTRIBUTABLE TO AN LC
EXPOSURE IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO SECTION 3.04(B), THEN THE
BORROWER SHALL DEPOSIT, IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME
OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN
CASH EQUAL TO, IN THE CASE OF AN EVENT OF DEFAULT, THE LC EXPOSURE, AND IN THE
CASE OF A PAYMENT REQUIRED BY SECTION 3.04(B), THE AMOUNT OF SUCH EXCESS AS
PROVIDED IN SECTION 3.04(B), AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY DESCRIBED
IN SECTION 10.01(G) OR SECTION 10.01(H).  THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN
EXCLUSIVE FIRST PRIORITY AND CONTINUING PERFECTED SECURITY INTEREST IN AND LIEN
ON SUCH ACCOUNT AND ALL CASH, CHECKS, DRAFTS, CERTIFICATES AND INSTRUMENTS, IF
ANY, FROM TIME TO TIME DEPOSITED OR HELD IN SUCH ACCOUNT, ALL DEPOSITS OR WIRE
TRANSFERS MADE THERETO, ANY AND ALL INVESTMENTS PURCHASED WITH FUNDS DEPOSITED
IN SUCH ACCOUNT, ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS, FINANCIAL ASSETS
AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE PAYABLE
IN RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF THE FOREGOING, AND ALL
PROCEEDS, PRODUCTS, ACCESSIONS, RENTS, PROFITS, INCOME AND BENEFITS THEREFROM,
AND ANY SUBSTITUTIONS AND REPLACEMENTS THEREFOR.  THE BORROWER’S OBLIGATION TO
DEPOSIT AMOUNTS PURSUANT TO THIS SECTION 2.08(J) SHALL BE ABSOLUTE AND
UNCONDITIONAL, WITHOUT REGARD TO WHETHER ANY BENEFICIARY OF ANY SUCH LETTER OF
CREDIT HAS ATTEMPTED TO DRAW DOWN ALL OR A PORTION OF SUCH AMOUNT UNDER THE
TERMS OF A LETTER OF CREDIT, AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, SHALL NOT BE SUBJECT TO ANY DEFENSE OR BE AFFECTED BY A RIGHT OF SET-OFF,
COUNTERCLAIM OR RECOUPMENT WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY NOW
OR HEREAFTER HAVE AGAINST ANY SUCH BENEFICIARY, THE ISSUING BANK, THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER.  SUCH DEPOSIT SHALL BE HELD AS COLLATERAL SECURING THE PAYMENT AND
PERFORMANCE OF THE BORROWER’S AND THE GUARANTOR’S OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER AND THE
GUARANTORS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, AND THE BORROWER IS NOT OTHERWISE REQUIRED TO
PAY TO THE ADMINISTRATIVE AGENT THE EXCESS ATTRIBUTABLE TO AN LC EXPOSURE IN
CONNECTION WITH ANY PREPAYMENT PURSUANT TO SECTION 3.04(B), THEN SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID)

 

31

--------------------------------------------------------------------------------


 


SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


 


(K)                                  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER, AND IF ANY
LC EXPOSURE EXISTS AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN:


 

(I)                                     SUCH DEFAULTING LENDER SHALL DEPOSIT
WITH THE ADMINISTRATIVE AGENT CASH COLLATERAL IN AN AMOUNT EQUAL TO SUCH
DEFAULTING LENDER’S LC EXPOSURE IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE;

 

(II)                                  IF THE DEFAULTING LENDER DOES NOT DEPOSIT
CASH COLLATERAL AS DESCRIBED IN CLAUSE (I) ABOVE, ALL OR ANY PART OF SUCH LC
EXPOSURE SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT (A) THE SUM
OF ALL NON-DEFAULTING LENDERS’ REVOLVING CREDIT EXPOSURES PLUS SUCH DEFAULTING
LENDER’S LC EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’
COMMITMENTS AND (B) THE CONDITIONS SET FORTH IN SECTION 6.02 ARE SATISFIED AT
SUCH TIME;

 

(III)                               IF THE REALLOCATION DESCRIBED IN CLAUSE
(II) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THEN THE BORROWER SHALL
WITHIN ONE (1) BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT CASH
COLLATERALIZE SUCH DEFAULTING LENDER’S LC EXPOSURE (AFTER GIVING EFFECT TO ANY
PARTIAL REALLOCATION PURSUANT TO CLAUSE (II) ABOVE) IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.08(E) FOR SO LONG AS SUCH LC EXPOSURE IS
OUTSTANDING;

 

(IV)                              IF THE BORROWER CASH COLLATERALIZES ANY
PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE PURSUANT TO
SECTION 2.08(K)(III) THEN THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO
SUCH DEFAULTING LENDER PURSUANT TO SECTION 3.05(B) WITH RESPECT TO SUCH
DEFAULTING LENDER’S LC EXPOSURE DURING THE PERIOD SUCH DEFAULTING LENDER’S LC
EXPOSURE IS CASH COLLATERALIZED;

 

(V)                                 IF THE LC EXPOSURE OF THE NON-DEFAULTING
LENDERS IS REALLOCATED PURSUANT TO THIS SECTION 2.08(K), THEN THE FEES PAYABLE
TO THE LENDERS PURSUANT TO SECTION 3.05(A) AND SECTION 3.05(B) SHALL BE ADJUSTED
IN ACCORDANCE WITH SUCH NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; OR

 

(VI)                              IF ANY DEFAULTING LENDER’S LC EXPOSURE IS
NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO THIS SECTION 2.08(K),
THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY
LENDER HEREUNDER, ALL COMMITMENT FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO
SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING
LENDER’S COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE) AND LETTER OF CREDIT
FEES PAYABLE UNDER SECTION 3.05(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC
EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC EXPOSURE IS CASH
COLLATERALIZED AND/OR REALLOCATED.

 


(L)                                     SO LONG AS ANY LENDER IS A DEFAULTING
LENDER, THE ISSUING BANK SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY
LETTER OF CREDIT, UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100%
COVERED BY THE COMMITMENTS OF THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL
WILL BE PROVIDED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.08(K), AND
PARTICIPATING

 

32

--------------------------------------------------------------------------------


 


INTERESTS IN ANY SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT SHALL BE
ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.08(K) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).


 


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


 


SECTION 3.01                                REPAYMENT OF LOANS.  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN ON THE
TERMINATION DATE.


 


SECTION 3.02                                INTEREST.


 


(A)                                  ABR LOANS.  THE LOANS COMPRISING EACH ABR
BORROWING SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE
MARGIN, BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(B)                                 EURODOLLAR LOANS.  THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN, BUT IN
NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(C)                                  POST-DEFAULT RATE AND BORROWING BASE
DEFICIENCY RATE.  NOTWITHSTANDING THE FOREGOING, (I) IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, OR IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OR
ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER OR ANY GUARANTOR HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY,
UPON ACCELERATION OR OTHERWISE, AND INCLUDING ANY PAYMENTS IN RESPECT OF A
BORROWING BASE DEFICIENCY UNDER SECTION 3.04(B), THEN AT THE ELECTION OF THE
ADMINISTRATIVE AGENT, ALL LOANS OUTSTANDING, IN THE CASE OF AN EVENT OF DEFAULT,
AND SUCH OVERDUE AMOUNT, IN THE CASE OF A FAILURE TO PAY AMOUNTS WHEN DUE, SHALL
BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO
TWO PERCENT (2%) PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN
SECTION 3.02(A), BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE, AND (II) 
DURING ANY BORROWING BASE DEFICIENCY, UPON THE ELECTION BY THE ADMINISTRATIVE
AGENT, ALL LOANS OUTSTANDING AT SUCH TIME SHALL BEAR INTEREST, AFTER AS WELL AS
BEFORE JUDGMENT, AT THE RATE THEN APPLICABLE TO SUCH LOANS, PLUS THE APPLICABLE
MARGIN, IF ANY, PLUS AN ADDITIONAL TWO PERCENT (2%), BUT IN NO EVENT TO EXCEED
THE HIGHEST LAWFUL RATE.


 


(D)                                 INTEREST PAYMENT DATES.  ACCRUED INTEREST ON
EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH
LOAN AND ON THE TERMINATION DATE; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
SECTION 3.02(C) SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN AN OPTIONAL PREPAYMENT OF AN ABR LOAN
PRIOR TO THE TERMINATION DATE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID
OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)                                  INTEREST RATE COMPUTATIONS.  ALL INTEREST
HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, UNLESS SUCH
COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE INTEREST SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP

 

33

--------------------------------------------------------------------------------


 


YEAR), EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED
LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND BE BINDING UPON THE
PARTIES HERETO.


 


SECTION 3.03                                ALTERNATE RATE OF INTEREST.  IF
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE FOR SUCH INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
MAJORITY LENDERS THAT THE ADJUSTED LIBO RATE OR LIBO RATE, AS APPLICABLE, FOR
SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH
INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

 


SECTION 3.04                                PREPAYMENTS.


 


(A)                                  OPTIONAL PREPAYMENTS.  THE BORROWER SHALL
HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN
WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH SECTION 3.04(A).


 


(B)                                 NOTICE AND TERMS OF OPTIONAL PREPAYMENT. 
THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY
TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., DENVER, COLORADO TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT
OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., DENVER, COLORADO TIME, ONE
BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID.  PROMPTLY FOLLOWING RECEIPT OF
ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE
THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING
SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A
BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A
BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID
BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT
REQUIRED BY SECTION 3.02(D).

 

34

--------------------------------------------------------------------------------


 


(C)                                  MANDATORY PREPAYMENTS.


 

(I)                                     IF, AFTER GIVING EFFECT TO ANY
TERMINATION OR REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS PURSUANT TO
SECTION 2.06(B), THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDS THE TOTAL
COMMITMENTS, THEN THE BORROWER SHALL (A) PREPAY THE BORROWINGS ON THE DATE OF
SUCH TERMINATION OR REDUCTION IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
EXCESS, AND (B) IF ANY EXCESS REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A
RESULT OF AN LC EXPOSURE, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS AN AMOUNT EQUAL TO SUCH EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED
IN SECTION 2.08(J).

 

(II)                                  UPON ANY REDETERMINATION OF OR ADJUSTMENT
TO THE AMOUNT OF THE BORROWING BASE IN ACCORDANCE WITH SECTION 2.07 (OTHER THAN
SECTION 2.07(E)) OR SECTION 8.13(C), IF THE TOTAL REVOLVING CREDIT EXPOSURES
EXCEEDS THE REDETERMINED OR ADJUSTED BORROWING BASE, THEN THE BORROWER SHALL,
WITHIN THIRTY (30) DAYS FOLLOWING ITS RECEIPT OF THE NEW BORROWING BASE NOTICE
IN ACCORDANCE WITH SECTION 2.07(D) OR THE DATE THE ADJUSTMENT OCCURS; EITHER
(A) PREPAY THE BORROWINGS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS,
(B) NOTIFY THE ADMINISTRATIVE AGENT IN WRITING THAT THE BORROWER WILL PREPAY
SUCH EXCESS IN FOUR (4) EQUAL MONTHLY INSTALLMENTS BEGINNING ON THE DATE THAT IS
FIFTEEN (15) DAYS FOLLOWING ITS RECEIPT OF THE NEW BORROWING BASE NOTICE IN
ACCORDANCE WITH SECTION 2.07(D) OR THE DATE THE ADJUSTMENT OCCURS OR (C) PROVIDE
ADDITIONAL COLLATERAL ACCEPTABLE TO THE LENDERS, IN THEIR SOLE DISCRETION, TO
INCREASE THE BORROWING BASE TO AN AMOUNT THAT AT LEAST EQUALS THE OUTSTANDING
AGGREGATE PRINCIPAL BALANCE OF THE LOANS.  IF ANY EXCESS REMAINS AFTER PREPAYING
ALL OF THE BORROWINGS AS A RESULT OF AN LC EXPOSURE, THE BORROWER WILL PAY TO
THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT EQUAL TO SUCH EXCESS
TO BE HELD AS CASH COLLATERAL AS PROVIDED IN SECTION 2.08(J).  NOTWITHSTANDING
THE FOREGOING, THE BORROWER SHALL BE OBLIGATED TO MAKE SUCH PREPAYMENT AND/OR
DEPOSIT OF CASH COLLATERAL REQUIRED TO BE MADE PURSUANT TO THIS
SECTION 3.04(C)(I) ON OR PRIOR TO THE TERMINATION DATE.

 

(III)                               UPON ANY ADJUSTMENTS TO THE BORROWING BASE
PURSUANT TO SECTION 2.07(E) OR SECTION 9.12, IF THE TOTAL REVOLVING CREDIT
EXPOSURES EXCEEDS THE BORROWING BASE AS ADJUSTED, THEN THE BORROWER SHALL
(A) PREPAY THE BORROWINGS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS,
AND (B) IF ANY EXCESS REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A RESULT
OF AN LC EXPOSURE, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN
AMOUNT EQUAL TO SUCH EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED IN
SECTION 2.08(J).  THE BORROWER SHALL BE OBLIGATED TO MAKE SUCH PREPAYMENT AND/OR
DEPOSIT OF CASH COLLATERAL ON THE DATE IT OR ANY SUBSIDIARY RECEIVES PROCEEDS AS
A RESULT OF SUCH DISPOSITION; PROVIDED THAT ALL PAYMENTS REQUIRED TO BE MADE
PURSUANT TO THIS SECTION 3.04(C)(II) MUST BE MADE ON OR PRIOR TO THE TERMINATION
DATE.

 

(IV)                              EACH PREPAYMENT OF BORROWINGS PURSUANT TO THIS
SECTION 3.04(B) SHALL BE APPLIED, FIRST, RATABLY TO ANY ABR BORROWINGS THEN
OUTSTANDING, AND, SECOND, TO ANY EURODOLLAR BORROWINGS THEN OUTSTANDING, AND IF
MORE THAN ONE EURODOLLAR BORROWING IS THEN OUTSTANDING, TO EACH SUCH EURODOLLAR
BORROWING IN ORDER OF PRIORITY BEGINNING WITH THE EURODOLLAR BORROWING WITH THE
LEAST NUMBER OF DAYS REMAINING IN THE INTEREST PERIOD APPLICABLE THERETO AND
ENDING WITH THE EURODOLLAR BORROWING WITH THE MOST NUMBER OF DAYS REMAINING IN
THE INTEREST PERIOD APPLICABLE THERETO.

 

35

--------------------------------------------------------------------------------


 

(V)                                 EACH PREPAYMENT OF BORROWINGS PURSUANT TO
THIS SECTION 3.04(B) SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWINGS.  PREPAYMENTS PURSUANT TO THIS SECTION 3.04(B) SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.02(D).

 


(D)                                 NO PREMIUM OR PENALTY.  PREPAYMENTS
PERMITTED OR REQUIRED UNDER THIS SECTION 3.04 SHALL BE WITHOUT PREMIUM OR
PENALTY, EXCEPT AS REQUIRED UNDER SECTION 5.02.


 


SECTION 3.05                                FEES.


 


(A)                                  COMMITMENT FEES.  THE BORROWER AGREES TO
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE,
WHICH SHALL ACCRUE AT THE APPLICABLE COMMITMENT FEE RATE ON THE AVERAGE DAILY
AMOUNT OF THE UNUSED AMOUNT OF THE COMMITMENT OF SUCH LENDER DURING THE PERIOD
FROM AND INCLUDING THE DATE OF THIS AGREEMENT TO BUT EXCLUDING THE TERMINATION
DATE.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF
MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE TERMINATION DATE,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF.  ALL
COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, UNLESS
SUCH COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE INTEREST
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP
YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)                                 LETTER OF CREDIT FEES.  THE BORROWER AGREES
TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A
PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH
SHALL ACCRUE AT THE SAME APPLICABLE MARGIN USED TO DETERMINE THE INTEREST RATE
APPLICABLE TO EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE DATE OF THIS AGREEMENT
TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT
TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE,
(II) TO THE ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.50%
PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM
AND INCLUDING THE DATE OF THIS AGREEMENT TO BUT EXCLUDING THE LATER OF THE DATE
OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY
LC EXPOSURE, PROVIDED THAT IN NO EVENT SHALL SUCH FEE BE LESS THAN $500 DURING
ANY QUARTER, AND (III) TO THE ISSUING BANK, FOR ITS OWN ACCOUNT, ITS STANDARD
FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER
OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING
FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE OF THIS
AGREEMENT; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE TERMINATION DATE
AND ANY SUCH FEES ACCRUING AFTER THE TERMINATION DATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
SECTION 3.05(A) SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS,
UNLESS SUCH COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE
INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A
LEAP YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).

 

36

--------------------------------------------------------------------------------


 


(C)                                  ADMINISTRATIVE AGENT FEES.  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


(D)                                 DEFAULTING LENDER FEES.  THE BORROWER SHALL
NOT BE OBLIGATED TO PAY THE ADMINISTRATIVE AGENT ANY DEFAULTING LENDER’S RATABLE
SHARE OF THE FEES DESCRIBED IN SECTIONS 3.05(A) AND (B) FOR THE PERIOD
COMMENCING ON THE DAY SUCH DEFAULTING LENDER BECOMES A DEFAULTING LENDER AND
CONTINUING FOR SO LONG AS SUCH LENDER CONTINUES TO BE A DEFAULTING LENDER.


 


(E)                                  BORROWING BASE INCREASE FEES.  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE PRO RATA ACCOUNT OF EACH
LENDER, A BORROWING BASE INCREASE FEE EQUAL TO 1% ON THE AMOUNT OF (I) EACH
INCREASE OF THE BORROWING BASE BASED ON OIL AND GAS PROPERTIES OF THE BORROWER
AND ITS SUBSIDIARIES PREVIOUSLY INCLUDED IN THE PREVIOUS BORROWING BASE OVER THE
MOST RECENT BORROWING BASE AND (II) EACH INCREASE IN THE BORROWING BASE
ATTRIBUTABLE TO NEW OIL AND GAS PROPERTIES ACQUIRED BY THE BORROWER AND ITS
SUBSIDIARIES OVER THE MOST RECENT BORROWING BASE.  SUCH BORROWING BASE INCREASE
FEE MAY BE SUBJECT TO ADJUSTMENT BASED UPON MARKET CONDITIONS AND THE BORROWER’S
FINANCIAL PROFILE, BUT IN NO EVENT WILL ANY ADJUSTMENT TO SUCH FEE BECOME
EFFECTIVE UNLESS THE BORROWER HAS RECEIVED WRITTEN NOTICE OF ANY SUCH ADJUSTMENT
10 DAYS PRIOR TO THE EFFECTIVENESS OF SUCH ADJUSTMENT.


 


(F)                                    OTHER FEES.  THE BORROWER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES
SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


 


SECTION 4.01                                PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SET-OFFS.


 


(A)                                  PAYMENTS BY THE BORROWER.  THE BORROWER
SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF
PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS
PAYABLE UNDER SECTION 5.01, SECTION 5.02, SECTION 5.03 OR OTHERWISE) PRIOR TO
12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT DEFENSE, DEDUCTION, RECOUPMENT, SET-OFF OR COUNTERCLAIM.  FEES,
ONCE PAID, SHALL BE FULLY EARNED AND SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES SPECIFIED
IN SECTION 12.01, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTION 5.01,
SECTION 5.02, SECTION 5.03 AND SECTION 12.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON

 

37

--------------------------------------------------------------------------------


 


SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL
BE MADE IN DOLLARS.


 


(B)                                 APPLICATION OF INSUFFICIENT PAYMENTS.  IF AT
ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE
AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS,
INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND
UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)                                  SHARING OF PAYMENTS BY LENDERS.  IF ANY
LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE,
OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF
A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT
OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH
THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH
PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE
THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE
PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS SECTION 4.01(C) SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS SECTION 4.01(C) SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING
AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT
ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 4.02                                PRESUMPTION OF PAYMENT BY THE
BORROWER.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY
BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS

 

38

--------------------------------------------------------------------------------


 


EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


SECTION 4.03                                CERTAIN DEDUCTIONS BY THE
ADMINISTRATIVE AGENT.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO
BE MADE BY IT PURSUANT TO SECTION 2.05(A), SECTION 2.08(D), SECTION 2.08(E) OR
SECTION 4.02 THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER
RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY
SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID.  IF AT ANY TIME PRIOR TO THE ACCELERATION OR
MATURITY OF THE LOANS, THE ADMINISTRATIVE AGENT SHALL RECEIVE ANY PAYMENT IN
RESPECT OF PRINCIPAL OF A LOAN OR A REIMBURSEMENT OF AN LC DISBURSEMENT WHILE
ONE OR MORE DEFAULTING LENDERS SHALL BE PARTY TO THIS AGREEMENT, THE
ADMINISTRATIVE AGENT SHALL APPLY SUCH PAYMENT FIRST TO THE BORROWING(S) FOR
WHICH SUCH DEFAULTING LENDER(S) SHALL HAVE FAILED TO FUND ITS PRO RATA SHARE
UNTIL SUCH TIME AS SUCH BORROWING(S) ARE PAID IN FULL OR EACH LENDER (INCLUDING
EACH DEFAULTING LENDER) IS OWED ITS APPLICABLE PERCENTAGE OF ALL LOANS THEN
OUTSTANDING.  AFTER ACCELERATION OR MATURITY OF THE LOANS, ALL PRINCIPAL WILL BE
PAID RATABLY AS PROVIDED IN SECTION 10.02(C).


 


SECTION 4.04                                DISPOSITION OF PROCEEDS.  THE
SECURITY INSTRUMENTS CONTAIN AN ASSIGNMENT BY THE BORROWER AND/OR THE GUARANTORS
UNTO AND IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS OF
ALL OF THE BORROWER’S OR EACH GUARANTOR’S INTEREST IN AND TO PRODUCTION AND ALL
PROCEEDS ATTRIBUTABLE THERETO WHICH MAY BE PRODUCED FROM OR ALLOCATED TO THE
MORTGAGED PROPERTY.  THE SECURITY INSTRUMENTS FURTHER PROVIDE IN GENERAL FOR THE
APPLICATION OF SUCH PROCEEDS TO THE SATISFACTION OF THE INDEBTEDNESS AND OTHER
OBLIGATIONS DESCRIBED THEREIN AND SECURED THEREBY.  NOTWITHSTANDING THE
ASSIGNMENT CONTAINED IN SUCH SECURITY INSTRUMENTS, UNTIL THE OCCURRENCE OF AN
EVENT OF DEFAULT, (A) THE ADMINISTRATIVE AGENT AND THE LENDERS AGREE THAT THEY
WILL NEITHER NOTIFY THE PURCHASER OR PURCHASERS OF SUCH PRODUCTION NOR TAKE ANY
OTHER ACTION TO CAUSE SUCH PROCEEDS TO BE REMITTED TO THE ADMINISTRATIVE AGENT
OR THE LENDERS, BUT THE LENDERS WILL INSTEAD PERMIT SUCH PROCEEDS TO BE PAID TO
THE BORROWER AND ITS SUBSIDIARIES AND (B) THE LENDERS HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS AS MAY BE NECESSARY TO CAUSE SUCH
PROCEEDS TO BE PAID TO THE BORROWER AND/OR SUCH SUBSIDIARIES.


 


ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY


 


SECTION 5.01                                INCREASED COSTS.


 


(A)                                  EURODOLLAR CHANGES IN LAW.  IF ANY CHANGE
IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT  ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to

 

39

--------------------------------------------------------------------------------


 

reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE
ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS
HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR
THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS
MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE
LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES.  A CERTIFICATE OF A LENDER OR
THE ISSUING BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE
SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SECTION 5.01(A) OR (B) SHALL BE DELIVERED TO THE BORROWER AND SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 EFFECT OF FAILURE OR DELAY IN REQUESTING
COMPENSATION.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION 5.01 SHALL NOT CONSTITUTE A WAIVER
OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION;
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE
ISSUING BANK PURSUANT TO THIS SECTION 5.01(D) FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT,
IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 5.02                                BREAK FUNDING PAYMENTS.  IN THE
EVENT OF (A) THE PAYMENT OF ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON
THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF
AN EVENT OF DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR LOAN INTO AN ABR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, (C) THE
FAILURE TO BORROW, CONVERT, CONTINUE OR PREPAY ANY EURODOLLAR LOAN ON THE DATE
SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO, OR (D) THE ASSIGNMENT OF ANY
EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 5.04(A),
THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS,
COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN,
SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE

 

40

--------------------------------------------------------------------------------


 


BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE
INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD
ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH
LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR
MARKET.


 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 


SECTION 5.03                                TAXES.


 


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER OR ANY GUARANTOR
UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION
FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER OR ANY
GUARANTOR SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 5.03(A)), THE ADMINISTRATIVE AGENT,
LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER OR
SUCH GUARANTOR SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER OR SUCH
GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE BORROWER.  THE
BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(C)                                  INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING
BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR
ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION 5.03) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
INDEMNIFY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK PURSUANT TO
THIS SECTION 5.03(C) FOR ANY INDEMNIFIED TAXES OR OTHER TAXES PAID MORE THAN 180
DAYS PRIOR TO THE DATE THAT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF SUCH PAYMENT.  A CERTIFICATE
OF THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING BANK AS TO THE AMOUNT OF
SUCH PAYMENT OR LIABILITY UNDER THIS SECTION 5.03 SHALL BE DELIVERED TO THE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE
BORROWER OR A GUARANTOR TO A GOVERNMENTAL AUTHORITY,

 

41

--------------------------------------------------------------------------------


 


THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  FOREIGN LENDERS.  ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH
SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


SECTION 5.04                                MITIGATION OBLIGATIONS; REPLACEMENT
OF LENDERS.


 


(A)                                  DESIGNATION OF DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 5.01, OR IF THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 5.03, THEN SUCH
LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR
FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 5.01 OR SECTION 5.03, AS THE CASE MAY BE, IN
THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 5.01, OR IF THE BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 5.03, OR IF ANY LENDER DEFAULTS IN ITS
OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 12.04(A)), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 5.01 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 5.03, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 

42

--------------------------------------------------------------------------------


 


SECTION 5.05                                ILLEGALITY.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT THAT IT BECOMES UNLAWFUL FOR ANY
LENDER OR ITS APPLICABLE LENDING OFFICE TO HONOR ITS OBLIGATION TO MAKE OR
MAINTAIN EURODOLLAR LOANS EITHER GENERALLY OR HAVING A PARTICULAR INTEREST
PERIOD HEREUNDER, THEN (A) SUCH LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND
THE ADMINISTRATIVE AGENT THEREOF AND SUCH LENDER’S OBLIGATION TO MAKE SUCH
EURODOLLAR LOANS SHALL BE SUSPENDED (THE “AFFECTED LOANS”) UNTIL SUCH TIME AS
SUCH LENDER MAY AGAIN MAKE AND MAINTAIN SUCH EURODOLLAR LOANS AND (B) ALL
AFFECTED LOANS WHICH WOULD OTHERWISE BE MADE BY SUCH LENDER SHALL BE MADE
INSTEAD AS ABR LOANS (AND, IF SUCH LENDER SO REQUESTS BY NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, ALL AFFECTED LOANS OF SUCH LENDER THEN OUTSTANDING
SHALL BE AUTOMATICALLY CONVERTED INTO ABR LOANS ON THE DATE SPECIFIED BY SUCH
LENDER IN SUCH NOTICE) AND, TO THE EXTENT THAT AFFECTED LOANS ARE SO MADE AS (OR
CONVERTED INTO) ABR LOANS, ALL PAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE BE
APPLIED TO SUCH LENDER’S AFFECTED LOANS SHALL BE APPLIED INSTEAD TO ITS ABR
LOANS.


 


ARTICLE VI
CONDITIONS PRECEDENT


 


SECTION 6.01                                EFFECTIVE DATE.  THE OBLIGATIONS OF
THE LENDERS TO MAKE LOANS AND OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT
HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 12.02):


 


(A)                                  THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED ALL COMMITMENT, FACILITY AND AGENCY FEES AND ALL OTHER FEES
AND AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE AND DOCUMENTED FEES AND EXPENSES OF VINSON & ELKINS
L.L.P., COUNSEL TO THE ADMINISTRATIVE AGENT).


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER AND
EACH GUARANTOR SETTING FORTH (I) RESOLUTIONS OF ITS BOARD OF DIRECTORS WITH
RESPECT TO THE AUTHORIZATION OF THE BORROWER OR SUCH GUARANTOR TO EXECUTE AND
DELIVER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO ENTER INTO THE
TRANSACTIONS CONTEMPLATED IN THOSE DOCUMENTS, (II) THE OFFICERS OF THE BORROWER
OR SUCH GUARANTOR (Y) WHO ARE AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH THE
BORROWER OR SUCH GUARANTOR IS A PARTY AND (Z) WHO WILL, UNTIL REPLACED BY
ANOTHER OFFICER OR OFFICERS DULY AUTHORIZED FOR THAT PURPOSE, ACT AS ITS
REPRESENTATIVE FOR THE PURPOSES OF SIGNING DOCUMENTS AND GIVING NOTICES AND
OTHER COMMUNICATIONS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, (III) SPECIMEN SIGNATURES OF SUCH AUTHORIZED OFFICERS, AND
(IV) THE ARTICLES OR CERTIFICATE OF INCORPORATION AND BYLAWS OF THE BORROWER AND
SUCH GUARANTOR, CERTIFIED AS BEING TRUE AND COMPLETE.  THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE UNTIL THE
ADMINISTRATIVE AGENT RECEIVES NOTICE IN WRITING FROM THE BORROWER TO THE
CONTRARY.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES OF THE APPROPRIATE STATE AGENCIES WITH RESPECT TO THE
EXISTENCE, QUALIFICATION AND GOOD STANDING OF THE BORROWER AND EACH GUARANTOR.

 

43

--------------------------------------------------------------------------------


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COMPLIANCE CERTIFICATE WHICH SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D,
DULY AND PROPERLY EXECUTED BY A RESPONSIBLE OFFICER AND DATED AS OF THE DATE OF
EFFECTIVE DATE.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM EACH PARTY HERETO COUNTERPARTS (IN SUCH NUMBER AS MAY BE REQUESTED
BY THE ADMINISTRATIVE AGENT) OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED DULY EXECUTED NOTES PAYABLE TO THE ORDER OF EACH LENDER IN A PRINCIPAL
AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT DATED AS OF THE DATE HEREOF.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM EACH PARTY THERETO DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT) OF THE SECURITY INSTRUMENTS, INCLUDING
THE GUARANTY AGREEMENT.  IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE
SECURITY INSTRUMENTS, THE ADMINISTRATIVE AGENT SHALL:


 

(I)                                     BE REASONABLY SATISFIED THAT THE
SECURITY INSTRUMENTS CREATE FIRST PRIORITY, PERFECTED LIENS (SUBJECT ONLY TO
EXCEPTED LIENS IDENTIFIED IN CLAUSES (A) TO (D) AND (F) OF THE DEFINITION
THEREOF, BUT SUBJECT TO THE PROVISOS AT THE END OF SUCH DEFINITION) ON AT LEAST
75% OF THE TOTAL VALUE OF THE OIL AND GAS PROPERTIES EVALUATED IN THE INITIAL
RESERVE REPORT; AND

 

(II)                                  HAVE RECEIVED CERTIFICATES, TOGETHER WITH
UNDATED, BLANK STOCK POWERS FOR EACH SUCH CERTIFICATE, REPRESENTING ALL OF THE
ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF THE GUARANTORS.

 


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AN OPINION OF (I) DORSEY & WHITNEY, LLP, SPECIAL COUNSEL TO THE BORROWER AND
(II) LOCAL COUNSEL IN NORTH DAKOTA AND ANY OTHER JURISDICTIONS REQUESTED BY THE
ADMINISTRATIVE AGENT, EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.  THE OPINION OF LATHROP & GAGE, LLP WITH REGARD TO THE OIL
AND GAS PROPERTIES OF THE BORROWER LOCATED ON THE FORT BERTHOLD INDIAN
RESERVATION SHALL, AMONG OTHER THINGS, CONCLUDE THAT (A) AT LEAST 95% OF
BORROWER’S OIL AND GAS PROPERTIES THEREON ARE ON FEDERAL LEASES, STATE LEASES,
ALLOTTED LANDS OR FEE SIMPLE, (B) THE CREDIT AGREEMENT, THE LOAN DOCUMENTS AND
THE TRANSACTIONS AND THE PERFORMANCE OF THE BORROWER AND ITS SUBSIDIARIES OF
THEIR OBLIGATIONS THEREUNDER DO NOT VIOLATE THE PROVISIONS OF ANY GOVERNMENTAL
REQUIREMENT OR TRIBAL LAW, RULE, REGULATION , OR ORDER, (C) ALL CONSENTS AND
APPROVALS HAVE BEEN RECEIVED BY THE BORROWER AND ITS SUBSIDIARIES BY APPLICABLE
GOVERNMENTAL AUTHORITIES AND TRIBAL AUTHORITIES, (D) THE PROPOSED MORTGAGES
AND/OR DEEDS OF TRUST ARE IN PROPER FORM AND CREATE A VALID LIEN AND SECURITY
INTEREST IN THE PROPERTY MORTGAGED THEREUNDER AND (D) IT IS MOST PROBABLE THAT
PROPER VENUE FOR ANY SUIT REGARDING ANY OF THE BORROWER’S OIL AND GAS PROPERTIES
THEREON WOULD BE THE FEDERAL COURTS AND NOT ANY TRIBAL COURT.


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF INSURANCE COVERAGE OF THE BORROWER EVIDENCING THAT THE
BORROWER IS CARRYING INSURANCE IN ACCORDANCE WITH SECTION 7.12.


 


(J)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED TITLE INFORMATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
SATISFACTORY TO THE ADMINISTRATIVE AGENT SETTING

 

44

--------------------------------------------------------------------------------


 


FORTH THE STATUS OF TITLE TO AT LEAST 80% OF THE TOTAL VALUE OF THE OIL AND GAS
PROPERTIES EVALUATED IN THE INITIAL RESERVE REPORT.


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL BE
REASONABLY SATISFIED WITH THE ENVIRONMENTAL CONDITION OF THE OIL AND GAS
PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES.


 


(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT
THE BORROWER HAS RECEIVED ALL CONSENTS AND APPROVALS REQUIRED BY SECTION 7.03.


 


(M)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.04(A) AND THE INITIAL RESERVE
REPORT ACCOMPANIED BY A CERTIFICATE COVERING THE MATTERS DESCRIBED IN
SECTION 8.12(C).


 


(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
APPROPRIATE UCC SEARCH CERTIFICATES REFLECTING NO PRIOR LIENS ENCUMBERING THE
PROPERTIES OF THE BORROWER AND THE SUBSIDIARIES FOR DELAWARE AND ANY OTHER
JURISDICTION REQUESTED BY THE ADMINISTRATIVE AGENT; OTHER THAN THOSE BEING
ASSIGNED OR RELEASED ON OR PRIOR TO THE EFFECTIVE DATE OR LIENS PERMITTED BY
SECTION 9.03.


 


(O)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM THE BORROWER A WRITTEN POLICY REGARDING ITS AND ITS SUBSIDIARIES’ MARKETING
ACTIVITIES FOR HYDROCARBONS AND FURNISH A COPY THEREOF TO THE ADMINISTRATIVE
AGENT AND THE LENDERS, SUCH POLICY TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(P)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AND REVIEWED ALL MATERIAL CONTRACTS OF THE BORROWER AND ITS SUBSIDIARIES AND
SUCH MATERIAL CONTRACTS SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(Q)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT OR SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ADVANCE IN WRITING.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 12:00 noon, Denver, Colorado time, on
June 21, 2010 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 


SECTION 6.02                                EACH CREDIT EVENT.  THE OBLIGATION
OF EACH LENDER TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING (INCLUDING THE
INITIAL FUNDING), AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY
LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:

 

45

--------------------------------------------------------------------------------


 


(A)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO EVENT, DEVELOPMENT OR CIRCUMSTANCE HAS
OCCURRED OR SHALL THEN EXIST THAT HAS RESULTED IN, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND THE GUARANTORS SET FORTH IN THIS AGREEMENT AND IN THE OTHER LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY LIMITED TO AN EARLIER DATE, IN WHICH CASE, ON AND AS OF THE DATE OF
SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, AS APPLICABLE, SUCH REPRESENTATIONS AND WARRANTIES SHALL
CONTINUE TO BE TRUE AND CORRECT AS OF SUCH SPECIFIED EARLIER DATE.


 


(D)                                 THE MAKING OF SUCH LOAN OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, WOULD
NOT CONFLICT WITH, OR CAUSE ANY LENDER OR THE ISSUING BANK TO VIOLATE OR EXCEED,
ANY APPLICABLE GOVERNMENTAL REQUIREMENT, AND NO CHANGE IN LAW SHALL HAVE
OCCURRED, AND NO LITIGATION SHALL BE PENDING OR THREATENED, WHICH DOES OR, WITH
RESPECT TO ANY THREATENED LITIGATION, SEEKS TO, ENJOIN, PROHIBIT OR RESTRAIN,
THE MAKING OR REPAYMENT OF ANY LOAN, THE ISSUANCE, AMENDMENT, RENEWAL, EXTENSION
OR REPAYMENT OF ANY LETTER OF CREDIT OR ANY PARTICIPATIONS THEREIN OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.


 


(E)                                  THE RECEIPT BY THE ADMINISTRATIVE AGENT OF
A BORROWING REQUEST IN ACCORDANCE WITH SECTION 2.03 OR A REQUEST FOR A LETTER OF
CREDIT IN ACCORDANCE WITH SECTION 2.08(B), AS APPLICABLE.


 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (e).

 


ARTICLE VII
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Lenders that:

 


SECTION 7.01                                ORGANIZATION; POWERS.  EACH OF THE
BORROWER AND THE SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL
REQUISITE POWER AND AUTHORITY, AND HAS ALL MATERIAL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY, TO OWN ITS ASSETS AND TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED, AND IS QUALIFIED TO DO BUSINESS IN, AND IS IN
GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED,
EXCEPT WHERE FAILURE TO HAVE SUCH POWER, AUTHORITY, LICENSES, AUTHORIZATIONS,
CONSENTS, APPROVALS AND QUALIFICATIONS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 

46

--------------------------------------------------------------------------------


 


SECTION 7.02                                AUTHORITY; ENFORCEABILITY.  THE
TRANSACTIONS ARE WITHIN THE BORROWER’S AND EACH GUARANTOR’S CORPORATE POWERS AND
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED,
STOCKHOLDER ACTION (INCLUDING, WITHOUT LIMITATION, ANY ACTION REQUIRED TO BE
TAKEN BY ANY CLASS OF DIRECTORS OF THE BORROWER OR ANY OTHER PERSON, WHETHER
INTERESTED OR DISINTERESTED, IN ORDER TO ENSURE THE DUE AUTHORIZATION OF THE
TRANSACTIONS).  EACH LOAN DOCUMENT TO WHICH THE BORROWER AND EACH GUARANTOR IS A
PARTY HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND SUCH GUARANTOR
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER AND SUCH
GUARANTOR, AS APPLICABLE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 7.03                                APPROVALS; NO CONFLICTS.  THE
TRANSACTIONS (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
THIRD PERSON (INCLUDING SHAREHOLDERS OR ANY CLASS OF DIRECTORS, WHETHER
INTERESTED OR DISINTERESTED, OF THE BORROWER OR ANY OTHER PERSON), NOR IS ANY
SUCH CONSENT, APPROVAL, REGISTRATION, FILING OR OTHER ACTION NECESSARY FOR THE
VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND
ARE IN FULL FORCE AND EFFECT OTHER THAN (I) THE RECORDING AND FILING OF THE
SECURITY INSTRUMENTS AS REQUIRED BY THIS AGREEMENT AND (II) THOSE THIRD PARTY
APPROVALS OR CONSENTS WHICH, IF NOT MADE OR OBTAINED, WOULD NOT CAUSE A DEFAULT
HEREUNDER, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
DO NOT HAVE AN ADVERSE EFFECT ON THE ENFORCEABILITY OF THE LOAN DOCUMENTS,
(B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY SUBSIDIARY OR ANY ORDER OF
ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER
ANY MATERIAL INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER
OR ANY SUBSIDIARY OR ITS PROPERTIES, OR GIVE RISE TO A RIGHT THEREUNDER TO
REQUIRE ANY PAYMENT TO BE MADE BY THE BORROWER OR SUCH SUBSIDIARY AND (D) WILL
NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF THE
BORROWER OR ANY SUBSIDIARY (OTHER THAN THE LIENS CREATED BY THE LOAN DOCUMENTS).


 


SECTION 7.04                                FINANCIAL CONDITION; NO MATERIAL
ADVERSE CHANGE.


 


(A)                                  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS THE CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME,
STOCKHOLDERS EQUITY AND CASH FLOWS OF THE PARENT AS OF THE FISCAL YEAR ENDED
DECEMBER 31, 2009, CERTIFIED BY HEIN & ASSOCIATES, INDEPENDENT PUBLIC
ACCOUNTANTS.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
PARENT, THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE IN
ACCORDANCE WITH GAAP.


 


(B)                                 SINCE DECEMBER 31, 2009, (I) THERE HAS BEEN
NO EVENT, DEVELOPMENT OR CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) THE BUSINESS OF THE BORROWER
AND ITS SUBSIDIARIES HAS BEEN CONDUCTED ONLY IN THE ORDINARY COURSE CONSISTENT
WITH PAST BUSINESS PRACTICES.


 


(C)                                  NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS
ON THE DATE HEREOF ANY MATERIAL DEBT (INCLUDING DISQUALIFIED CAPITAL STOCK) OR
ANY CONTINGENT LIABILITIES, OFF-BALANCE

 

47

--------------------------------------------------------------------------------


 


SHEET LIABILITIES OR PARTNERSHIPS, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR
LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE
COMMITMENTS, EXCEPT AS REFERRED TO OR REFLECTED OR PROVIDED FOR IN THE FINANCIAL
STATEMENTS.


 


SECTION 7.05                                LITIGATION.


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 7.05, THERE
ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY SUBSIDIARY (I) AS TO WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE ANY LOAN DOCUMENT OR
THE TRANSACTIONS.


 


(B)                                 SINCE THE DATE OF THIS AGREEMENT, THERE HAS
BEEN NO CHANGE IN THE STATUS OF THE MATTERS DISCLOSED IN SCHEDULE 7.05 THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE
LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 


SECTION 7.06                                ENVIRONMENTAL MATTERS.  EXCEPT FOR
SUCH MATTERS AS SET FORTH ON SCHEDULE 7.06 OR THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THE BORROWER:


 


(A)                                  THE BORROWER AND THE SUBSIDIARIES AND EACH
OF THEIR RESPECTIVE PROPERTIES AND OPERATIONS THEREON ARE, AND WITHIN ALL
APPLICABLE STATUTE OF LIMITATION PERIODS HAVE BEEN, IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS.


 


(B)                                 THE BORROWER AND THE SUBSIDIARIES HAVE
OBTAINED ALL ENVIRONMENTAL PERMITS REQUIRED FOR THEIR RESPECTIVE OPERATIONS AND
EACH OF THEIR PROPERTIES, WITH ALL SUCH ENVIRONMENTAL PERMITS BEING CURRENTLY IN
FULL FORCE AND EFFECT, AND NONE OF BORROWER OR THE SUBSIDIARIES HAS RECEIVED ANY
WRITTEN NOTICE OR OTHERWISE HAS KNOWLEDGE THAT ANY SUCH EXISTING ENVIRONMENTAL
PERMIT WILL BE REVOKED OR THAT ANY APPLICATION FOR ANY NEW ENVIRONMENTAL PERMIT
OR RENEWAL OF ANY EXISTING ENVIRONMENTAL PERMIT WILL BE PROTESTED OR DENIED.


 


(C)                                  THERE ARE NO CLAIMS, DEMANDS, SUITS,
ORDERS, INQUIRIES, OR PROCEEDINGS CONCERNING ANY VIOLATION OF, OR ANY LIABILITY
(INCLUDING AS A POTENTIALLY RESPONSIBLE PARTY) UNDER, ANY APPLICABLE
ENVIRONMENTAL LAWS THAT IS PENDING OR, TO BORROWER’S KNOWLEDGE, THREATENED
AGAINST THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES OR
AS A RESULT OF ANY OPERATIONS AT SUCH PROPERTIES.


 


(D)                                 NONE OF THE PROPERTIES OF THE BORROWER OR
ANY SUBSIDIARY CONTAIN OR HAVE CONTAINED ANY:  (I) UNDERGROUND STORAGE TANKS;
(II) ASBESTOS-CONTAINING MATERIALS; (III) LANDFILLS OR DUMPS; (IV) HAZARDOUS
WASTE MANAGEMENT UNITS AS DEFINED PURSUANT TO RCRA OR ANY COMPARABLE STATE LAW;
OR (V) SITES ON OR NOMINATED FOR THE NATIONAL PRIORITY LIST PROMULGATED PURSUANT
TO CERCLA OR ANY STATE REMEDIAL PRIORITY LIST PROMULGATED OR PUBLISHED PURSUANT
TO ANY COMPARABLE STATE LAW.


 


(E)                                  THERE HAS BEEN NO RELEASE OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED RELEASE, OF HAZARDOUS MATERIALS AT, ON, UNDER
OR FROM THE BORROWER’S OR ANY SUBSIDIARY’S PROPERTIES, THERE ARE NO
INVESTIGATIONS, REMEDIATIONS, ABATEMENTS, REMOVALS, OR MONITORINGS OF

 

48

--------------------------------------------------------------------------------


 


HAZARDOUS MATERIALS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS AT SUCH
PROPERTIES AND, TO THE KNOWLEDGE OF THE BORROWER, NONE OF SUCH PROPERTIES ARE
ADVERSELY AFFECTED BY ANY RELEASE OR THREATENED RELEASE OF A HAZARDOUS MATERIAL
ORIGINATING OR EMANATING FROM ANY OTHER REAL PROPERTY.


 


(F)                                    NEITHER THE BORROWER NOR ANY SUBSIDIARY
HAS RECEIVED ANY WRITTEN NOTICE ASSERTING AN ALLEGED LIABILITY OR OBLIGATION
UNDER ANY APPLICABLE ENVIRONMENTAL LAWS WITH RESPECT TO THE INVESTIGATION,
REMEDIATION, ABATEMENT, REMOVAL, OR MONITORING OF ANY HAZARDOUS MATERIALS AT,
UNDER, OR RELEASED OR THREATENED TO BE RELEASED FROM ANY REAL PROPERTIES OFFSITE
THE BORROWER’S OR ANY SUBSIDIARY’S PROPERTIES AND, TO THE BORROWER’S KNOWLEDGE,
THERE ARE NO CONDITIONS OR CIRCUMSTANCES THAT COULD REASONABLY BE EXPECTED TO
RESULT IN THE RECEIPT OF SUCH WRITTEN NOTICE.


 


(G)                                 THERE HAS BEEN NO EXPOSURE OF ANY PERSON OR
PROPERTY TO ANY HAZARDOUS MATERIALS AS A RESULT OF OR IN CONNECTION WITH THE
OPERATIONS AND BUSINESSES OF ANY OF THE BORROWER’S OR THE SUBSIDIARIES’
PROPERTIES THAT COULD REASONABLY BE EXPECTED TO FORM THE BASIS FOR A CLAIM FOR
DAMAGES OR COMPENSATION.


 


(H)                                 THE BORROWER AND THE SUBSIDIARIES HAVE
PROVIDED TO THE LENDERS COMPLETE AND CORRECT COPIES OF ALL ENVIRONMENTAL SITE
ASSESSMENT REPORTS, INVESTIGATIONS, STUDIES, ANALYSES, AND CORRESPONDENCE ON
ENVIRONMENTAL MATTERS (INCLUDING MATTERS RELATING TO ANY ALLEGED NON-COMPLIANCE
WITH OR LIABILITY UNDER ENVIRONMENTAL LAWS) THAT ARE IN ANY OF THE BORROWER’S OR
THE SUBSIDIARIES’ POSSESSION OR CONTROL AND RELATING TO THEIR RESPECTIVE
PROPERTIES OR OPERATIONS THEREON.


 


SECTION 7.07                                COMPLIANCE WITH THE LAWS AND
AGREEMENTS; NO DEFAULTS.


 


(A)                                  EACH OF THE BORROWER AND EACH SUBSIDIARY IS
IN COMPLIANCE WITH ALL GOVERNMENTAL REQUIREMENTS APPLICABLE TO IT OR ITS
PROPERTY AND ALL AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS
PROPERTY, AND POSSESSES ALL LICENSES, PERMITS, FRANCHISES, EXEMPTIONS, APPROVALS
AND OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY FOR THE OWNERSHIP OF ITS
PROPERTY AND THE CONDUCT OF ITS BUSINESS, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(B)                                 NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
IN DEFAULT NOR HAS ANY EVENT OR CIRCUMSTANCE OCCURRED WHICH, BUT FOR THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE A DEFAULT OR WOULD REQUIRE THE BORROWER OR A SUBSIDIARY TO
REDEEM OR MAKE ANY OFFER TO REDEEM UNDER ANY INDENTURE, NOTE, CREDIT AGREEMENT
OR INSTRUMENT PURSUANT TO WHICH ANY MATERIAL INDEBTEDNESS IS OUTSTANDING OR BY
WHICH THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES IS BOUND.


 


(C)                                  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 7.08                                INVESTMENT COMPANY ACT.  NEITHER THE
BORROWER NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED”
BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

49

--------------------------------------------------------------------------------


 


SECTION 7.09                                TAXES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL FEDERAL TAX RETURNS AND
ALL OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND HAS
PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT
(A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP OR (B) TO THE EXTENT THAT THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER
AND ITS SUBSIDIARIES IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN
THE REASONABLE OPINION OF THE BORROWER, ADEQUATE.  NO TAX LIEN HAS BEEN FILED
AND, TO THE KNOWLEDGE OF THE BORROWER, NO CLAIM IS BEING ASSERTED WITH RESPECT
TO ANY SUCH TAX OR OTHER SUCH GOVERNMENTAL CHARGE.


 


SECTION 7.10                                ERISA.


 


(A)                                  THE BORROWER, THE SUBSIDIARIES AND EACH
ERISA AFFILIATE HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ERISA AND, WHERE
APPLICABLE, THE CODE REGARDING EACH PLAN.


 


(B)                                 EACH PLAN IS, AND HAS BEEN, ESTABLISHED AND
MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS, ERISA AND, WHERE
APPLICABLE, THE CODE.


 


(C)                                  NO ACT, OMISSION OR TRANSACTION HAS
OCCURRED WHICH COULD REASONABLY BE EXPECTED TO RESULT IN IMPOSITION ON THE
BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE (WHETHER DIRECTLY OR INDIRECTLY)
OF (I) EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SUBSECTIONS (C), (I), (L) OR
(M) OF SECTION 502 OF ERISA OR A TAX IMPOSED PURSUANT TO CHAPTER 43 OF
SUBTITLE D OF THE CODE OR (II) BREACH OF FIDUCIARY DUTY LIABILITY DAMAGES UNDER
SECTION 409 OF ERISA.


 


(D)                                 FULL PAYMENT WHEN DUE HAS BEEN MADE OF ALL
AMOUNTS WHICH THE BORROWER, THE SUBSIDIARIES OR ANY ERISA AFFILIATE IS REQUIRED
UNDER THE TERMS OF EACH PLAN OR APPLICABLE LAW TO HAVE PAID AS CONTRIBUTIONS TO
SUCH PLAN AS OF THE DATE HEREOF.


 


(E)                                  NEITHER THE BORROWER, THE SUBSIDIARIES NOR
ANY ERISA AFFILIATE SPONSORS, MAINTAINS, OR CONTRIBUTES TO AN EMPLOYEE WELFARE
BENEFIT PLAN, AS DEFINED IN SECTION 3(1) OF ERISA, INCLUDING, WITHOUT
LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO FORMER EMPLOYEES OF
SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY THE BORROWER, A SUBSIDIARY OR ANY
ERISA AFFILIATE IN ITS SOLE DISCRETION AT ANY TIME WITHOUT ANY MATERIAL
LIABILITY.


 


(F)                                    NEITHER THE BORROWER, THE SUBSIDIARIES
NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS OR CONTRIBUTES TO, OR HAS AT ANY
TIME IN THE SIX-YEAR PERIOD PRECEDING THE DATE HEREOF SPONSORED, MAINTAINED OR
CONTRIBUTED TO, ANY EMPLOYEE PENSION BENEFIT PLAN, AS DEFINED IN SECTION 3(2) OF
ERISA, THAT IS SUBJECT TO TITLE IV OF ERISA, SECTION 302 OF ERISA OR SECTION 412
OF THE CODE.


 


SECTION 7.11                                DISCLOSURE; NO MATERIAL
MISSTATEMENTS.  THE BORROWER HAS DISCLOSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH
IT OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT,
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  NONE OF THE OTHER REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER OR
ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR ANY LENDER OR

 

50

--------------------------------------------------------------------------------


 


ANY OF THEIR AFFILIATES IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
(AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.  THERE
IS NO FACT PECULIAR TO THE BORROWER OR ANY SUBSIDIARY WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR IN THE FUTURE IS REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT AND WHICH HAS NOT BEEN SET FORTH IN THIS
AGREEMENT OR THE LOAN DOCUMENTS OR THE OTHER DOCUMENTS, CERTIFICATES AND
STATEMENTS FURNISHED TO THE ADMINISTRATIVE AGENT OR THE LENDERS BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY PRIOR TO, OR ON, THE DATE HEREOF IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE ARE NO STATEMENTS OR
CONCLUSIONS IN ANY RESERVE REPORT WHICH ARE BASED UPON OR INCLUDE MISLEADING
INFORMATION OR FAIL TO TAKE INTO ACCOUNT MATERIAL INFORMATION REGARDING THE
MATTERS REPORTED THEREIN, IT BEING UNDERSTOOD THAT PROJECTIONS CONCERNING
VOLUMES ATTRIBUTABLE TO THE OIL AND GAS PROPERTIES OF THE BORROWER AND THE
SUBSIDIARIES AND PRODUCTION AND COST ESTIMATES CONTAINED IN EACH RESERVE REPORT
ARE NECESSARILY BASED UPON PROFESSIONAL OPINIONS, ESTIMATES AND PROJECTIONS AND
THAT THE BORROWER AND THE SUBSIDIARIES DO NOT WARRANT THAT SUCH OPINIONS,
ESTIMATES AND PROJECTIONS WILL ULTIMATELY PROVE TO HAVE BEEN ACCURATE.


 


SECTION 7.12                                INSURANCE.  THE BORROWER HAS, AND
HAS CAUSED ALL OF ITS SUBSIDIARIES TO HAVE, (A) ALL INSURANCE POLICIES
SUFFICIENT FOR THE COMPLIANCE BY EACH OF THEM WITH ALL MATERIAL GOVERNMENTAL
REQUIREMENTS AND ALL MATERIAL AGREEMENTS AND (B) INSURANCE COVERAGE IN AT LEAST
AMOUNTS AND AGAINST SUCH RISK (INCLUDING, WITHOUT LIMITATION, PUBLIC LIABILITY)
THAT ARE USUALLY INSURED AGAINST BY COMPANIES SIMILARLY SITUATED AND ENGAGED IN
THE SAME OR A SIMILAR BUSINESS FOR THE ASSETS AND OPERATIONS OF THE BORROWER AND
ITS SUBSIDIARIES.  THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN NAMED AS
ADDITIONAL INSUREDS IN RESPECT OF SUCH LIABILITY INSURANCE POLICIES AND THE
ADMINISTRATIVE AGENT HAS BEEN NAMED AS LOSS PAYEE WITH RESPECT TO PROPERTY LOSS
INSURANCE.


 


SECTION 7.13                                RESTRICTION ON LIENS.  NEITHER THE
BORROWER NOR ANY OF THE SUBSIDIARIES IS A PARTY TO ANY MATERIAL AGREEMENT OR
ARRANGEMENT (OTHER THAN CAPITAL LEASES CREATING LIENS PERMITTED BY
SECTION 9.03(C) AND AGREEMENTS RELATED TO THE DEFERRED PURCHASE PRICE OF
PROPERTY CREATING LIENS PERMITTED BY SECTION 9.03(D), BUT THEN ONLY ON THE
PROPERTY SUBJECT OF SUCH CAPITAL LEASE OR DEFERRED PURCHASE PRICE), OR SUBJECT
TO ANY ORDER, JUDGMENT, WRIT OR DECREE, WHICH EITHER RESTRICTS OR PURPORTS TO
RESTRICT ITS ABILITY TO GRANT LIENS TO THE ADMINISTRATIVE AGENT AND THE LENDERS
ON OR IN RESPECT OF THEIR PROPERTIES TO SECURE THE INDEBTEDNESS AND THE LOAN
DOCUMENTS.


 


SECTION 7.14                                SUBSIDIARIES.  EXCEPT AS SET FORTH
ON SCHEDULE 7.14 OR AS DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT (WHICH
SHALL PROMPTLY FURNISH A COPY TO THE LENDERS), WHICH SHALL BE A SUPPLEMENT TO
SCHEDULE 7.14, THE BORROWER HAS NO SUBSIDIARIES, AND THE BORROWER HAS NO FOREIGN
SUBSIDIARIES.


 


SECTION 7.15                                LOCATION OF BUSINESS AND OFFICES. 
THE BORROWER’S JURISDICTION OF ORGANIZATION IS COLORADO; THE NAME OF THE
BORROWER AS LISTED IN THE PUBLIC RECORDS OF ITS

 

51

--------------------------------------------------------------------------------


 


JURISDICTION OF ORGANIZATION IS KODIAK OIL & GAS (USA) INC.; AND THE ENTITY
IDENTIFICATION NUMBER OF THE BORROWER IN ITS JURISDICTION OF ORGANIZATION IS
20031303362 (OR, IN EACH CASE, AS SET FORTH IN A NOTICE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 8.01(M) IN ACCORDANCE WITH
SECTION 12.01).  THE BORROWER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICES ARE LOCATED AT THE ADDRESS SPECIFIED IN SECTION 12.01 (OR AS SET FORTH
IN A NOTICE DELIVERED PURSUANT TO SECTION 8.01(M) AND SECTION 12.01(C)).  EACH
SUBSIDIARY’S JURISDICTION OF ORGANIZATION, NAME AS LISTED IN THE PUBLIC RECORDS
OF ITS JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION NUMBER IN ITS
JURISDICTION OF ORGANIZATION, AND THE LOCATION OF ITS PRINCIPAL PLACE OF
BUSINESS AND CHIEF EXECUTIVE OFFICE IS STATED ON SCHEDULE 7.14 (OR AS SET FORTH
IN A NOTICE DELIVERED PURSUANT TO SECTION 8.01(M)).


 


SECTION 7.16                                PROPERTIES; TITLES, ETC.


 


(A)                                  EACH OF THE BORROWER AND THE SUBSIDIARIES
HAS GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS PROPERTIES EVALUATED IN THE
MOST RECENTLY DELIVERED RESERVE REPORT AND GOOD TITLE TO ALL ITS PERSONAL
PROPERTIES, IN EACH CASE, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED BY
SECTION 9.03.  AFTER GIVING FULL EFFECT TO THE EXCEPTED LIENS, THE BORROWER OR
THE SUBSIDIARY SPECIFIED AS THE OWNER OWNS THE NET INTERESTS IN PRODUCTION
ATTRIBUTABLE TO THE HYDROCARBON INTERESTS AS REFLECTED IN THE MOST RECENTLY
DELIVERED RESERVE REPORT, AND THE OWNERSHIP OF SUCH PROPERTIES SHALL NOT IN ANY
MATERIAL RESPECT OBLIGATE THE BORROWER OR SUCH SUBSIDIARY TO BEAR THE COSTS AND
EXPENSES RELATING TO THE MAINTENANCE, DEVELOPMENT AND OPERATIONS OF EACH SUCH
PROPERTY IN AN AMOUNT IN EXCESS OF THE WORKING INTEREST OF EACH PROPERTY SET
FORTH IN THE MOST RECENTLY DELIVERED RESERVE REPORT THAT IS NOT OFFSET BY A
CORRESPONDING PROPORTIONATE INCREASE IN THE BORROWER’S OR SUCH SUBSIDIARY’S NET
REVENUE INTEREST IN SUCH PROPERTY.


 


(B)                                 ALL MATERIAL LEASES AND AGREEMENTS NECESSARY
FOR THE CONDUCT OF THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES ARE VALID
AND SUBSISTING, IN FULL FORCE AND EFFECT, AND THERE EXISTS NO DEFAULT OR EVENT
OR CIRCUMSTANCE WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH
WOULD GIVE RISE TO A DEFAULT UNDER ANY SUCH LEASE OR LEASES, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE RIGHTS AND PROPERTIES PRESENTLY OWNED,
LEASED OR LICENSED BY THE BORROWER AND THE SUBSIDIARIES INCLUDING, WITHOUT
LIMITATION, ALL EASEMENTS AND RIGHTS OF WAY, INCLUDE ALL RIGHTS AND PROPERTIES
NECESSARY TO PERMIT THE BORROWER AND THE SUBSIDIARIES TO CONDUCT THEIR BUSINESS
IN ALL MATERIAL RESPECTS IN THE SAME MANNER AS ITS BUSINESS HAS BEEN CONDUCTED
PRIOR TO THE DATE HEREOF.


 


(D)                                 ALL OF THE PROPERTIES OF THE BORROWER AND
THE SUBSIDIARIES WHICH ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR
BUSINESSES ARE IN GOOD WORKING CONDITION AND ARE MAINTAINED IN ACCORDANCE WITH
PRUDENT BUSINESS STANDARDS.


 


(E)                                  THE BORROWER AND EACH SUBSIDIARY OWNS, OR
IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND SUCH SUBSIDIARY DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE BORROWER AND ITS SUBSIDIARIES EITHER OWN OR HAVE VALID LICENSES OR
OTHER RIGHTS TO USE ALL

 

52

--------------------------------------------------------------------------------


 


DATABASES, GEOLOGICAL DATA, GEOPHYSICAL DATA, ENGINEERING DATA, SEISMIC DATA,
MAPS, INTERPRETATIONS AND OTHER TECHNICAL INFORMATION USED IN THEIR BUSINESSES
AS PRESENTLY CONDUCTED, SUBJECT TO THE LIMITATIONS CONTAINED IN THE AGREEMENTS
GOVERNING THE USE OF THE SAME, WHICH LIMITATIONS ARE CUSTOMARY FOR COMPANIES
ENGAGED IN THE BUSINESS OF THE EXPLORATION AND PRODUCTION OF HYDROCARBONS, WITH
SUCH EXCEPTIONS AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 7.17                                MAINTENANCE OF PROPERTIES.  EXCEPT
FOR SUCH ACTS OR FAILURES TO ACT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, THE OIL AND GAS PROPERTIES (AND PROPERTIES UNITIZED
THEREWITH) OF THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN MAINTAINED, OPERATED
AND DEVELOPED IN A GOOD AND WORKMANLIKE MANNER AND IN CONFORMITY WITH ALL
GOVERNMENTAL REQUIREMENTS AND IN CONFORMITY WITH THE PROVISIONS OF ALL LEASES,
SUBLEASES OR OTHER CONTRACTS COMPRISING A PART OF THE HYDROCARBON INTERESTS AND
OTHER CONTRACTS AND AGREEMENTS FORMING A PART OF THE OIL AND GAS PROPERTIES OF
THE BORROWER AND ITS SUBSIDIARIES.  SPECIFICALLY IN CONNECTION WITH THE
FOREGOING, EXCEPT FOR THOSE AS COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (I) NO OIL AND GAS PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY IS SUBJECT TO HAVING ALLOWABLE PRODUCTION REDUCED BELOW THE FULL AND
REGULAR ALLOWABLE (INCLUDING THE MAXIMUM PERMISSIBLE TOLERANCE) BECAUSE OF ANY
OVERPRODUCTION (WHETHER OR NOT THE SAME WAS PERMISSIBLE AT THE TIME) AND
(II) NONE OF THE WELLS COMPRISING A PART OF THE OIL AND GAS PROPERTIES (OR
PROPERTIES UNITIZED THEREWITH) OF THE BORROWER OR ANY SUBSIDIARY IS DEVIATED
FROM THE VERTICAL MORE THAN THE MAXIMUM PERMITTED BY GOVERNMENTAL REQUIREMENTS,
AND SUCH WELLS ARE, IN FACT, BOTTOMED UNDER AND ARE PRODUCING FROM, AND THE WELL
BORES ARE WHOLLY WITHIN, THE OIL AND GAS PROPERTIES (OR IN THE CASE OF WELLS
LOCATED ON PROPERTIES UNITIZED THEREWITH, SUCH UNITIZED PROPERTIES) OF THE
BORROWER OR SUCH SUBSIDIARY.  ALL PIPELINES, WELLS, GAS PROCESSING PLANTS,
PLATFORMS AND OTHER MATERIAL IMPROVEMENTS, FIXTURES AND EQUIPMENT OWNED IN WHOLE
OR IN PART BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT ARE NECESSARY TO
CONDUCT NORMAL OPERATIONS ARE BEING MAINTAINED IN A STATE ADEQUATE TO CONDUCT
NORMAL OPERATIONS, AND WITH RESPECT TO SUCH OF THE FOREGOING WHICH ARE OPERATED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER THIRD PARTY OPERATORS, IN A
MANNER CONSISTENT WITH THE BORROWER’S OR ITS SUBSIDIARIES’ PAST PRACTICES, OR,
IF OPERATED BY A THIRD PARTY, CONSISTENT WITH OTHER OIL AND GAS OPERATORS IN THE
AREA OF THE RESPECTIVE OIL AND GAS PROPERTIES (OTHER THAN THOSE THE FAILURE OF
WHICH TO MAINTAIN IN ACCORDANCE WITH THIS SECTION 7.17 COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


SECTION 7.18                                GAS IMBALANCES, PREPAYMENTS.  EXCEPT
AS SET FORTH ON SCHEDULE 7.18 OR ON THE MOST RECENT CERTIFICATE DELIVERED
PURSUANT TO SECTION 8.12(C), ON A NET BASIS THERE ARE NO GAS IMBALANCES, TAKE OR
PAY OR OTHER PREPAYMENTS WHICH WOULD REQUIRE THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO DELIVER HYDROCARBONS PRODUCED FROM THEIR OIL AND GAS PROPERTIES
AT SOME FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING FULL PAYMENT THEREFOR
EXCEEDING 1.5 BCF OF GAS (ON AN MCF EQUIVALENT BASIS) IN THE AGGREGATE.


 


SECTION 7.19                                MARKETING OF PRODUCTION.  EXCEPT FOR
CONTRACTS LISTED AND IN EFFECT ON THE DATE HEREOF ON SCHEDULE 7.19, AND
THEREAFTER EITHER DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT OR INCLUDED
IN THE MOST RECENTLY DELIVERED RESERVE REPORT (WITH RESPECT TO ALL OF WHICH
CONTRACTS THE BORROWER REPRESENTS THAT IT OR ITS SUBSIDIARIES ARE RECEIVING A
PRICE FOR ALL PRODUCTION SOLD THEREUNDER WHICH IS COMPUTED SUBSTANTIALLY IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT CONTRACT AND ARE NOT HAVING DELIVERIES
CURTAILED SUBSTANTIALLY BELOW THE SUBJECT

 

53

--------------------------------------------------------------------------------


 


PROPERTY’S DELIVERY CAPACITY), NO MATERIAL AGREEMENTS EXIST WHICH ARE NOT
CANCELABLE ON 60 DAYS NOTICE OR LESS WITHOUT PENALTY OR DETRIMENT FOR THE SALE
OF PRODUCTION FROM THE BORROWER’S OR ITS SUBSIDIARIES’ HYDROCARBONS (INCLUDING,
WITHOUT LIMITATION, CALLS ON OR OTHER RIGHTS TO PURCHASE, PRODUCTION, WHETHER OR
NOT THE SAME ARE CURRENTLY BEING EXERCISED) THAT (A) PERTAIN TO THE SALE OF
PRODUCTION AT A FIXED PRICE AND (B) HAVE A MATURITY OR EXPIRY DATE OF LONGER
THAN SIX (6) MONTHS FROM THE DATE HEREOF.


 


SECTION 7.20                                SWAP AGREEMENTS.  SCHEDULE 7.20, AS
OF THE DATE HEREOF, AND AFTER THE DATE HEREOF, EACH REPORT REQUIRED TO BE
DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.01(E), SETS FORTH, A TRUE AND
COMPLETE LIST OF ALL SWAP AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE
MATERIAL TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION
DATE AND NOTIONAL AMOUNTS OR VOLUMES), THE NET MARK TO MARKET VALUE THEREOF, ALL
CREDIT SUPPORT AGREEMENTS RELATING THERETO (INCLUDING ANY MARGIN REQUIRED OR
SUPPLIED) AND THE COUNTERPARTY TO EACH SUCH AGREEMENT.


 


SECTION 7.21                                USE OF LOANS AND LETTERS OF CREDIT. 
THE PROCEEDS OF THE LOANS AND THE LETTERS OF CREDIT SHALL BE USED TO (A) FINANCE
ACQUISITIONS, (B) FINANCE EXPLORATION AND PRODUCTION OPERATIONS OF THE BORROWER
AND ITS SUBSIDIARIES AND (C) PROVIDE FOR WORKING CAPITAL FOR AND FOR GENERAL
CORPORATE PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES.  THE BORROWER AND ITS
SUBSIDIARIES ARE NOT ENGAGED PRINCIPALLY, OR AS ONE OF ITS OR THEIR IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER
IMMEDIATE, INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING MARGIN STOCK (WITHIN
THE MEANING OF REGULATION T, U OR X OF THE BOARD).  NO PART OF THE PROCEEDS OF
ANY LOAN OR LETTER OF CREDIT WILL BE USED FOR ANY PURPOSE WHICH VIOLATES THE
PROVISIONS OF REGULATIONS T, U OR X OF THE BOARD.


 


SECTION 7.22                                SOLVENCY.  AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY, (A) THE AGGREGATE ASSETS (AFTER GIVING
EFFECT TO AMOUNTS THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY,
OFFSET, INSURANCE OR ANY SIMILAR ARRANGEMENT), AT A FAIR VALUATION, OF THE
BORROWER AND THE GUARANTORS, TAKEN AS A WHOLE, WILL EXCEED THE AGGREGATE DEBT OF
THE BORROWER AND THE GUARANTORS ON A CONSOLIDATED BASIS, AS THE DEBT BECOMES
ABSOLUTE AND MATURES, (B) EACH OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE
INCURRED OR INTENDED TO INCUR, AND WILL NOT BELIEVE THAT IT WILL INCUR, DEBT
BEYOND ITS ABILITY TO PAY SUCH DEBT (AFTER TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE RECEIVED BY EACH OF THE BORROWER AND THE GUARANTORS AND
THE AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF ITS LIABILITIES, AND GIVING EFFECT
TO AMOUNTS THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY, OFFSET,
INSURANCE OR ANY SIMILAR ARRANGEMENT) AS SUCH DEBT BECOMES ABSOLUTE AND MATURES
AND (C) EACH OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE (AND WILL HAVE NO
REASON TO BELIEVE THAT IT WILL HAVE THEREAFTER) UNREASONABLY SMALL CAPITAL FOR
THE CONDUCT OF ITS BUSINESS.


 


SECTION 7.23                                FOREIGN CORRUPT PRACTICES.  NEITHER
THE BORROWER NOR ANY OF ITS SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT,
EMPLOYEE OR AFFILIATE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IS AWARE OF OR
HAS TAKEN ANY ACTION, DIRECTLY OR INDIRECTLY, THAT WOULD RESULT IN A MATERIAL
VIOLATION BY SUCH PERSONS OF THE FCPA, INCLUDING WITHOUT LIMITATION, MAKING USE
OF THE MAILS OR ANY MEANS OR INSTRUMENTALITY OF INTERSTATE COMMERCE CORRUPTLY IN
FURTHERANCE OF AN OFFER, PAYMENT, PROMISE TO PAY OR AUTHORIZATION OF THE PAYMENT
OF ANY MONEY, OR OTHER PROPERTY, GIFT, PROMISE TO GIVE, OR AUTHORIZATION OF THE
GIVING OF ANYTHING OF VALUE TO ANY “FOREIGN OFFICIAL” (AS SUCH TERM IS DEFINED
IN THE FCPA) OR ANY FOREIGN POLITICAL PARTY OR OFFICIAL THEREOF OR ANY CANDIDATE
FOR FOREIGN POLITICAL OFFICE, IN CONTRAVENTION OF THE FCPA; AND, THE BORROWER,
ITS

 

54

--------------------------------------------------------------------------------


 


SUBSIDIARIES AND ITS AND THEIR AFFILIATES HAVE CONDUCTED THEIR BUSINESS IN
MATERIAL COMPLIANCE WITH THE FCPA AND HAVE INSTITUTED AND MAINTAIN POLICIES AND
PROCEDURES DESIGNED TO ENSURE, AND WHICH ARE REASONABLY EXPECTED TO CONTINUE TO
ENSURE, CONTINUED COMPLIANCE THEREWITH.


 


SECTION 7.24                                MONEY LAUNDERING.  THE OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN
MATERIAL COMPLIANCE WITH APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING
REQUIREMENTS OF THE MONEY LAUNDERING LAWS, AND NO ACTION, SUIT OR PROCEEDING BY
OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR ANY ARBITRATOR
INVOLVING THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO THE MONEY
LAUNDERING LAWS IS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED.


 


SECTION 7.25                                OFAC.  NEITHER THE BORROWER NOR ANY
OF ITS SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY MATERIAL
U.S. SANCTIONS ADMINISTERED BY OFAC, AND THE BORROWER WILL NOT DIRECTLY OR
INDIRECTLY USE THE PROCEEDS FROM THE LOANS OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER
PERSON, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


 


ARTICLE VIII
AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 


SECTION 8.01                                FINANCIAL STATEMENTS; RATINGS
CHANGE; OTHER INFORMATION.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE
AGENT AND EACH LENDER:


 


(A)                                  ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER
THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, ITS
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY HEIN & ASSOCIATES OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


(B)                                 QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER
THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE PARENT, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR

 

55

--------------------------------------------------------------------------------


 


SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD
OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE
PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS
PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.


 


(C)                                  CERTIFICATE OF FINANCIAL OFFICER —
COMPLIANCE.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 8.01(A) OR SECTION 8.01(B), A CERTIFICATE OF A FINANCIAL OFFICER IN
SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO (I) CERTIFYING AS TO WHETHER A
DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS
THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO,
(II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE
WITH SECTION 8.13(B) AND SECTION 9.01 AND (III) STATING WHETHER ANY CHANGE IN
GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.04 AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE.


 


(D)                                 CERTIFICATE OF ACCOUNTING FIRM — DEFAULTS. 
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A), A
CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL STATEMENTS
STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION
OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO
THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES).


 


(E)                                  CERTIFICATE OF FINANCIAL OFFICER — SWAP
AGREEMENTS.  CONCURRENTLY WITH THE DELIVERY OF EACH RESERVE REPORT HEREUNDER, A
CERTIFICATE OF A FINANCIAL OFFICER, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SETTING FORTH AS OF SUCH DATE, A TRUE AND COMPLETE LIST OF
ALL SWAP AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE MATERIAL TERMS
THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND NOTIONAL
AMOUNTS OR VOLUMES), THE NET MARK-TO-MARKET VALUE THEREFOR, ANY NEW CREDIT
SUPPORT AGREEMENTS RELATING THERETO NOT LISTED ON SCHEDULE 7.20, ANY MARGIN
REQUIRED OR SUPPLIED UNDER ANY CREDIT SUPPORT DOCUMENT, AND THE COUNTERPARTY TO
EACH SUCH AGREEMENT.


 


(F)                                    CERTIFICATE OF INSURER — INSURANCE
COVERAGE.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 8.01(A), A CERTIFICATE OF INSURANCE COVERAGE FROM EACH INSURER WITH
RESPECT TO THE INSURANCE REQUIRED BY SECTION 8.07, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, ALL COPIES OF THE APPLICABLE POLICIES.


 


(G)                                 OTHER ACCOUNTING REPORTS.  PROMPTLY UPON
RECEIPT THEREOF, A COPY OF EACH OTHER REPORT OR LETTER SUBMITTED TO THE PARENT,
THE BORROWER OR ANY OF ITS SUBSIDIARIES BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH ANY ANNUAL, INTERIM OR SPECIAL AUDIT MADE BY THEM OF THE BOOKS OF THE
PARENT, THE BORROWER OR ANY SUCH SUBSIDIARY, AND A COPY OF ANY RESPONSE BY THE
PARENT, THE BORROWER OR ANY SUCH SUBSIDIARY, OR THE BOARD OF DIRECTORS OF THE
PARENT, THE BORROWER OR ANY SUCH SUBSIDIARY, TO SUCH LETTER OR REPORT.

 

56

--------------------------------------------------------------------------------


 


(H)                                 SEC AND OTHER FILINGS; REPORTS TO
SHAREHOLDERS.  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
PARENT, THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS
GENERALLY, AS THE CASE MAY BE.


 


(I)                                     NOTICES UNDER MATERIAL INSTRUMENTS. 
PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY FINANCIAL STATEMENT, REPORT
OR NOTICE FURNISHED TO OR BY ANY PERSON PURSUANT TO THE TERMS OF ANY PREFERRED
STOCK DESIGNATION, INDENTURE, LOAN OR CREDIT OR OTHER SIMILAR AGREEMENT, OTHER
THAN THIS AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO ANY OTHER PROVISION OF THIS SECTION 8.01.


 


(J)                                     LISTS OF PURCHASERS.  CONCURRENTLY WITH
THE DELIVERY OF ANY RESERVE REPORT TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.12, A LIST OF ALL PERSONS PURCHASING HYDROCARBONS FROM THE BORROWER OR
ANY SUBSIDIARY.


 


(K)                                  NOTICE OF SALES OF OIL AND GAS PROPERTIES. 
IN THE EVENT THE BORROWER OR ANY SUBSIDIARY INTENDS TO SELL, TRANSFER, ASSIGN OR
OTHERWISE DISPOSE OF ANY OIL OR GAS PROPERTIES OR ANY EQUITY INTERESTS IN ANY
SUBSIDIARY IN ACCORDANCE WITH SECTION 9.12, PRIOR WRITTEN NOTICE OF SUCH
DISPOSITION, THE PRICE THEREOF AND THE ANTICIPATED DATE OF CLOSING AND ANY OTHER
DETAILS THEREOF REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER.


 


(L)                                     NOTICE OF CASUALTY EVENTS.  PROMPT
WRITTEN NOTICE, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS, OF THE OCCURRENCE
OF ANY CASUALTY EVENT OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A CASUALTY EVENT, IN EACH CASE, WITH RESPECT
TO THE PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAVING A FAIR MARKET
VALUE IN EXCESS OF $1,000,000.


 


(M)                               INFORMATION REGARDING BORROWER AND
GUARANTORS.  PROMPT WRITTEN NOTICE (AND IN ANY EVENT WITHIN THIRTY (30) DAYS
PRIOR THERETO) OF ANY CHANGE (I) IN THE BORROWER OR ANY GUARANTOR’S CORPORATE
NAME OR IN ANY TRADE NAME USED TO IDENTIFY SUCH PERSON IN THE CONDUCT OF ITS
BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE LOCATION OF THE
BORROWER OR ANY GUARANTOR’S CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF
BUSINESS, (III) IN THE BORROWER OR ANY GUARANTOR’S IDENTITY OR CORPORATE
STRUCTURE OR IN THE JURISDICTION IN WHICH SUCH PERSON IS INCORPORATED OR FORMED,
(IV) IN THE BORROWER OR ANY GUARANTOR’S JURISDICTION OF ORGANIZATION OR SUCH
PERSON’S ORGANIZATIONAL IDENTIFICATION NUMBER IN SUCH JURISDICTION OF
ORGANIZATION, AND (V) IN THE BORROWER OR ANY GUARANTOR’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR FOREIGN EQUIVALENT.


 


(N)                                 PRODUCTION REPORT AND LEASE OPERATING
STATEMENTS.  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, A
REPORT SETTING FORTH, FOR EACH CALENDAR MONTH DURING THE THEN CURRENT FISCAL
YEAR TO DATE, THE VOLUME OF PRODUCTION AND SALES ATTRIBUTABLE TO PRODUCTION (AND
THE PRICES AT WHICH SUCH SALES WERE MADE AND THE REVENUES DERIVED FROM SUCH
SALES) FOR EACH SUCH CALENDAR MONTH FROM THE OIL AND GAS PROPERTIES, AND SETTING
FORTH THE RELATED AD VALOREM, SEVERANCE AND PRODUCTION TAXES AND LEASE OPERATING
EXPENSES ATTRIBUTABLE THERETO AND INCURRED FOR EACH SUCH CALENDAR MONTH.

 

57

--------------------------------------------------------------------------------


 


(O)                                 NOTICES OF CERTAIN CHANGES.  PROMPTLY, BUT
IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXECUTION THEREOF, COPIES
OF ANY AMENDMENT, MODIFICATION OR SUPPLEMENT TO THE CERTIFICATE OR ARTICLES OF
INCORPORATION, BY-LAWS, ANY PREFERRED STOCK DESIGNATION OR ANY OTHER ORGANIC
DOCUMENT OF THE BORROWER OR ANY SUBSIDIARY.


 


(P)                                 OTHER REQUESTED INFORMATION.  PROMPTLY
FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY SUBSIDIARY
(INCLUDING, WITHOUT LIMITATION, ANY PLAN AND ANY REPORTS OR OTHER INFORMATION
REQUIRED TO BE FILED WITH RESPECT THERETO UNDER THE CODE OR UNDER ERISA), OR
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


ANY FINANCIAL STATEMENT REQUIRED TO BE FURNISHED PURSUANT TO SECTION 8.01(A) OR
SECTION 8.01(B) SHALL BE DEEMED TO HAVE BEEN FURNISHED ON THE DATE ON WHICH THE
BORROWER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT THE PARENT OR THE BORROWER
HAS FILED SUCH FINANCIAL STATEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION
AND SUCH FINANCIAL STATEMENT IS AVAILABLE ON THE EDGAR WEBSITE AT WWW.SEC.GOV OR
ANY SUCCESSOR GOVERNMENT WEBSITE THAT IS FREELY AND READILY AVAILABLE TO THE
ADMINISTRATIVE AGENT AND THE LENDERS WITHOUT CHARGE.  NOTWITHSTANDING THE
FOREGOING, IF THE ADMINISTRATIVE AGENT REQUESTS THE BORROWER TO FURNISH PAPER
COPIES OF ANY SUCH FINANCIAL STATEMENT, THE BORROWER SHALL DELIVER SUCH PAPER
COPIES TO THE ADMINISTRATIVE AGENT UNTIL THE ADMINISTRATIVE AGENT GIVES WRITTEN
NOTICE TO CEASE DELIVERING SUCH PAPER COPIES.


 


SECTION 8.02                                NOTICES OF MATERIAL EVENTS.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN
NOTICE OF THE FOLLOWING:


 


(A)                                  THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 THE FILING OR COMMENCEMENT OF, OR THE THREAT
IN WRITING OF, ANY ACTION, SUIT, PROCEEDING, INVESTIGATION OR ARBITRATION BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF NOT PREVIOUSLY DISCLOSED IN WRITING TO THE
LENDERS OR ANY MATERIAL ADVERSE DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING,
INVESTIGATION OR ARBITRATION (WHETHER OR NOT PREVIOUSLY DISCLOSED TO THE
LENDERS) THAT, IN EITHER CASE, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY IN EXCESS OF $250,000, NOT FULLY COVERED BY
INSURANCE, SUBJECT TO NORMAL DEDUCTIBLES; AND


 


(C)                                  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 


SECTION 8.03                                EXISTENCE; CONDUCT OF BUSINESS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF ITS BUSINESS AND MAINTAIN, IF NECESSARY, ITS QUALIFICATION TO
DO BUSINESS IN EACH OTHER JURISDICTION IN WHICH ITS OIL AND GAS PROPERTIES IS
LOCATED OR THE OWNERSHIP OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION, EXCEPT
WHERE THE FAILURE TO SO QUALIFY COULD NOT REASONABLY

 

58

--------------------------------------------------------------------------------


 


BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED THAT THE FOREGOING SHALL
NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED
UNDER SECTION 9.11.


 


SECTION 8.04                                PAYMENT OF OBLIGATIONS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PAY ITS OBLIGATIONS, INCLUDING
TAX LIABILITIES OF THE BORROWER AND ALL OF ITS SUBSIDIARIES BEFORE THE SAME
SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT
THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE
BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT
PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT OR RESULT IN THE SEIZURE OR LEVY OF ANY PROPERTY OF THE BORROWER
OR ANY SUBSIDIARY.


 


SECTION 8.05                                PERFORMANCE OF OBLIGATIONS UNDER
LOAN DOCUMENTS.  THE BORROWER WILL PAY THE NOTES ACCORDING TO THE READING, TENOR
AND EFFECT THEREOF, AND THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO
AND PERFORM EVERY ACT AND DISCHARGE ALL OF THE OBLIGATIONS TO BE PERFORMED AND
DISCHARGED BY THEM UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THIS
AGREEMENT, AT THE TIME OR TIMES AND IN THE MANNER SPECIFIED.


 


SECTION 8.06                                OPERATION AND MAINTENANCE OF
PROPERTIES.  THE BORROWER, AT ITS OWN EXPENSE, WILL, AND WILL CAUSE EACH
SUBSIDIARY TO:


 


(A)                                  OPERATE ITS OIL AND GAS PROPERTIES AND
OTHER MATERIAL PROPERTIES OR CAUSE SUCH OIL AND GAS PROPERTIES AND OTHER
MATERIAL PROPERTIES TO BE OPERATED IN A CAREFUL AND EFFICIENT MANNER IN
ACCORDANCE WITH THE PRACTICES OF THE INDUSTRY AND IN COMPLIANCE WITH ALL
APPLICABLE CONTRACTS AND AGREEMENTS AND IN COMPLIANCE WITH ALL GOVERNMENTAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, APPLICABLE PRO RATION REQUIREMENTS
AND ENVIRONMENTAL LAWS, AND ALL APPLICABLE LAWS, RULES AND REGULATIONS OF EVERY
OTHER GOVERNMENTAL AUTHORITY FROM TIME TO TIME CONSTITUTED TO REGULATE THE
DEVELOPMENT AND OPERATION OF ITS OIL AND GAS PROPERTIES AND THE PRODUCTION AND
SALE OF HYDROCARBONS AND OTHER MINERALS THEREFROM, EXCEPT, IN EACH CASE, WHERE
THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)                                 KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO
THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR
AND TEAR EXCEPTED PRESERVE, MAINTAIN AND KEEP IN GOOD REPAIR, WORKING ORDER AND
EFFICIENCY (ORDINARY WEAR AND TEAR EXCEPTED) ALL OF ITS MATERIAL OIL AND GAS
PROPERTIES AND OTHER MATERIAL PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL
EQUIPMENT, MACHINERY AND FACILITIES.


 


(C)                                  PROMPTLY PAY AND DISCHARGE, OR MAKE
REASONABLE AND CUSTOMARY EFFORTS TO CAUSE TO BE PAID AND DISCHARGED, ALL DELAY
RENTALS, ROYALTIES, EXPENSES AND INDEBTEDNESS ACCRUING UNDER THE LEASES OR OTHER
AGREEMENTS AFFECTING OR PERTAINING TO ITS OIL AND GAS PROPERTIES AND WILL TAKE
SUCH REASONABLE FURTHER ACTIONS NECESSARY TO KEEP UNIMPAIRED THEIR RIGHTS WITH
RESPECT THERETO AND PREVENT ANY FORFEITURE THEREOF OR DEFAULT THEREUNDER.


 


(D)                                 PROMPTLY PERFORM OR MAKE REASONABLE AND
CUSTOMARY EFFORTS TO CAUSE TO BE PERFORMED, IN ACCORDANCE WITH INDUSTRY
STANDARDS, THE OBLIGATIONS REQUIRED BY EACH AND ALL OF THE ASSIGNMENTS, DEEDS,
LEASES, SUB-LEASES, CONTRACTS AND AGREEMENTS AFFECTING ITS INTERESTS IN ITS OIL
AND GAS PROPERTIES AND OTHER MATERIAL PROPERTIES.


 


59

--------------------------------------------------------------------------------



 


(E)                                  OPERATE ITS OIL AND GAS PROPERTIES AND
OTHER MATERIAL PROPERTIES OR CAUSE OR MAKE REASONABLE AND CUSTOMARY EFFORTS TO
CAUSE SUCH OIL AND GAS PROPERTIES AND OTHER MATERIAL PROPERTIES TO BE OPERATED
IN ACCORDANCE WITH THE PRACTICES OF THE INDUSTRY AND IN MATERIAL COMPLIANCE WITH
ALL APPLICABLE CONTRACTS AND AGREEMENTS AND IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL GOVERNMENTAL REQUIREMENTS.


 


(F)                                    TO THE EXTENT THE BORROWER IS NOT THE
OPERATOR OF ANY PROPERTY, THE BORROWER SHALL USE REASONABLE EFFORTS TO CAUSE THE
OPERATOR TO COMPLY WITH THIS SECTION 8.06.


 


SECTION 8.07                                INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS ARE
CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS.  THE LOSS PAYABLE CLAUSES OR
PROVISIONS IN SAID INSURANCE POLICY OR POLICIES INSURING ANY OF THE COLLATERAL
FOR THE LOANS SHALL BE ENDORSED IN FAVOR OF AND MADE PAYABLE TO THE
ADMINISTRATIVE AGENT AS ITS INTERESTS MAY APPEAR AND SUCH POLICIES SHALL NAME
THE ADMINISTRATIVE AGENT AND THE LENDERS AS “ADDITIONAL INSUREDS” AND PROVIDE
THAT THE INSURER WILL ENDEAVOR TO GIVE AT LEAST 30 DAYS PRIOR NOTICE OF ANY
CANCELLATION TO THE ADMINISTRATIVE AGENT.


 


SECTION 8.08                                BOOKS AND RECORDS; INSPECTION
RIGHTS.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS
OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENT, UPON REASONABLE PRIOR NOTICE, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS
AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS
REASONABLY REQUESTED; PROVIDED, THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER SHALL ONLY BE RESPONSIBLE TO REIMBURSE THE FEES
AND EXPENSES OF THE ADMINISTRATIVE AGENT FOR TWO VISITS PER CALENDAR YEAR,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT.


 


SECTION 8.09                                COMPLIANCE WITH LAWS.  THE BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS
PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 8.10                                ENVIRONMENTAL MATTERS.


 


(A)                                  THE BORROWER SHALL AT ITS SOLE EXPENSE:
(I) COMPLY, AND SHALL CAUSE ITS PROPERTIES AND OPERATIONS AND EACH SUBSIDIARY
AND EACH SUBSIDIARY’S PROPERTIES AND OPERATIONS TO COMPLY, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, THE BREACH OF WHICH COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; (II) NOT RELEASE OR THREATEN TO RELEASE, AND SHALL
CAUSE EACH SUBSIDIARY NOT TO RELEASE OR THREATEN TO RELEASE, ANY HAZARDOUS
MATERIAL ON, UNDER, ABOUT OR FROM ANY OF THE BORROWER’S OR ITS SUBSIDIARIES’
PROPERTIES OR ANY OTHER PROPERTY OFFSITE THE PROPERTY TO THE EXTENT CAUSED BY
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ OPERATIONS EXCEPT IN COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS, THE RELEASE OR THREATENED RELEASE OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (III) TIMELY OBTAIN OR
FILE, AND

 

60

--------------------------------------------------------------------------------


 


SHALL CAUSE EACH SUBSIDIARY TO TIMELY OBTAIN OR FILE, ALL ENVIRONMENTAL PERMITS,
IF ANY, REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS TO BE OBTAINED OR FILED IN
CONNECTION WITH THE OPERATION OR USE OF THE BORROWER’S OR ITS SUBSIDIARIES’
PROPERTIES, WHICH FAILURE TO OBTAIN OR FILE COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; (IV) PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE TO
COMPLETION, AND SHALL CAUSE EACH SUBSIDIARY TO PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE TO COMPLETION, ANY ASSESSMENT, EVALUATION, INVESTIGATION, MONITORING,
CONTAINMENT, CLEANUP, REMOVAL, REPAIR, RESTORATION, REMEDIATION OR OTHER
REMEDIAL OBLIGATIONS (COLLECTIVELY, THE “REMEDIAL WORK”) IN THE EVENT ANY
REMEDIAL WORK IS REQUIRED OR REASONABLY NECESSARY UNDER APPLICABLE ENVIRONMENTAL
LAWS BECAUSE OF OR IN CONNECTION WITH THE ACTUAL OR SUSPECTED PAST, PRESENT OR
FUTURE RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS MATERIAL ON, UNDER, ABOUT
OR FROM ANY OF THE BORROWER’S OR ITS SUBSIDIARIES’ PROPERTIES, WHICH FAILURE TO
COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; (V) CONDUCT, AND CAUSE ITS SUBSIDIARIES TO
CONDUCT, THEIR RESPECTIVE OPERATIONS AND BUSINESSES IN A MANNER THAT WILL NOT
EXPOSE ANY PROPERTY OR PERSON TO HAZARDOUS MATERIALS THAT COULD REASONABLY BE
EXPECTED TO FORM THE BASIS FOR A CLAIM FOR DAMAGES OR COMPENSATION; AND
(VI) ESTABLISH AND IMPLEMENT, AND SHALL CAUSE EACH SUBSIDIARY TO ESTABLISH AND
IMPLEMENT, SUCH PROCEDURES AS MAY BE NECESSARY TO CONTINUOUSLY DETERMINE AND
ASSURE THAT THE BORROWER’S AND ITS SUBSIDIARIES’ OBLIGATIONS UNDER THIS
SECTION 8.10(A) ARE TIMELY AND FULLY SATISFIED, WHICH FAILURE TO ESTABLISH AND
IMPLEMENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 THE BORROWER WILL PROMPTLY, BUT IN NO EVENT
LATER THAN FIVE DAYS OF THE OCCURRENCE OF A TRIGGERING EVENT, NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN WRITING OF ANY THREATENED ACTION,
INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY OR ANY THREATENED DEMAND
OR LAWSUIT BY ANY PERSON AGAINST THE BORROWER OR ITS SUBSIDIARIES OR THEIR
PROPERTIES OF WHICH THE BORROWER HAS KNOWLEDGE IN CONNECTION WITH ANY
ENVIRONMENTAL LAWS IF THE BORROWER COULD REASONABLY ANTICIPATE THAT SUCH ACTION
WILL RESULT IN LIABILITY (WHETHER INDIVIDUALLY OR IN THE AGGREGATE) IN EXCESS OF
$250,000, NOT FULLY COVERED BY INSURANCE, SUBJECT TO NORMAL DEDUCTIBLES.


 


(C)                                  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, PROVIDE ENVIRONMENTAL ASSESSMENTS, AUDITS AND TESTS IN ACCORDANCE
WITH THE MOST CURRENT VERSION OF THE AMERICAN SOCIETY OF TESTING MATERIALS
STANDARDS UPON REQUEST BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND NO MORE
THAN ONCE PER YEAR IN THE ABSENCE OF ANY EVENT OF DEFAULT (OR AS OTHERWISE
REQUIRED TO BE OBTAINED BY THE ADMINISTRATIVE AGENT OR THE LENDERS BY ANY
GOVERNMENTAL AUTHORITY), IN CONNECTION WITH ANY FUTURE ACQUISITIONS OF OIL AND
GAS PROPERTIES OR OTHER PROPERTIES.


 


SECTION 8.11                                FURTHER ASSURANCES.


 


(A)                                  THE BORROWER AT ITS SOLE EXPENSE WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, PROMPTLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT ALL SUCH OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO COMPLY WITH, CURE ANY
DEFECTS OR ACCOMPLISH THE CONDITIONS PRECEDENT, COVENANTS AND AGREEMENTS OF THE
BORROWER OR ANY SUBSIDIARY, AS THE CASE MAY BE, IN THE LOAN DOCUMENTS, INCLUDING
THE NOTES, OR TO FURTHER EVIDENCE AND MORE FULLY DESCRIBE THE COLLATERAL
INTENDED AS SECURITY FOR THE INDEBTEDNESS, OR TO CORRECT ANY OMISSIONS IN THIS
AGREEMENT OR THE SECURITY INSTRUMENTS, OR TO STATE MORE FULLY THE OBLIGATIONS
SECURED THEREIN, OR TO PERFECT, PROTECT OR PRESERVE ANY LIENS CREATED PURSUANT
TO THIS

 

61

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OF THE SECURITY INSTRUMENTS OR THE PRIORITY THEREOF, OR TO MAKE
ANY RECORDINGS, FILE ANY NOTICES OR OBTAIN ANY CONSENTS, ALL AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE, IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT, IN CONNECTION THEREWITH.


 


(B)                                 THE BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS,
AND AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF THE MORTGAGED PROPERTY
WITHOUT THE SIGNATURE OF THE BORROWER OR ANY OTHER GUARANTOR WHERE PERMITTED BY
LAW.  A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THE SECURITY INSTRUMENTS
OR ANY FINANCING STATEMENT COVERING THE MORTGAGED PROPERTY OR ANY PART THEREOF
SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


SECTION 8.12                                RESERVE REPORTS.


 


(A)                                  ON OR BEFORE MARCH 1ST AND SEPTEMBER 1ST OF
EACH YEAR, COMMENCING SEPTEMBER 1, 2010, THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE REPORT EVALUATING THE OIL AND GAS
PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE IMMEDIATELY PRECEDING
JANUARY 1ST AND JULY 1ST.  THE RESERVE REPORT AS OF JANUARY 1 OF EACH YEAR SHALL
BE PREPARED BY ONE OR MORE APPROVED PETROLEUM ENGINEERS, AND THE JULY 1 RESERVE
REPORT OF EACH YEAR SHALL BE PREPARED BY OR UNDER THE SUPERVISION OF THE CHIEF
ENGINEER OF THE BORROWER WHO SHALL CERTIFY SUCH RESERVE REPORT TO BE TRUE AND
ACCURATE AND TO HAVE BEEN PREPARED IN ACCORDANCE WITH THE PROCEDURES USED IN THE
IMMEDIATELY PRECEDING JANUARY 1 RESERVE REPORT.


 


(B)                                 IN THE EVENT OF AN INTERIM REDETERMINATION,
THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE
REPORT PREPARED BY OR UNDER THE SUPERVISION OF THE CHIEF ENGINEER OF THE
BORROWER WHO SHALL CERTIFY SUCH RESERVE REPORT TO BE TRUE AND ACCURATE AND TO
HAVE BEEN PREPARED IN ACCORDANCE WITH THE PROCEDURES USED IN THE IMMEDIATELY
PRECEDING JANUARY 1 RESERVE REPORT.  FOR ANY INTERIM REDETERMINATION REQUESTED
BY THE ADMINISTRATIVE AGENT OR THE BORROWER PURSUANT TO SECTION 2.07(B), THE
BORROWER SHALL PROVIDE SUCH RESERVE REPORT WITH AN “AS OF” DATE AS REQUIRED BY
THE ADMINISTRATIVE AGENT AS SOON AS POSSIBLE, BUT IN ANY EVENT NO LATER THAN
THIRTY (30) DAYS FOLLOWING THE RECEIPT OF SUCH REQUEST.


 


(C)                                  WITH THE DELIVERY OF EACH RESERVE REPORT,
THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS A
CERTIFICATE FROM A RESPONSIBLE OFFICER CERTIFYING THAT IN ALL MATERIAL RESPECTS:
(I) THE INFORMATION CONTAINED IN THE RESERVE REPORT AND ANY OTHER INFORMATION
DELIVERED IN CONNECTION THEREWITH IS TRUE AND CORRECT, (II) THE BORROWER OR ITS
SUBSIDIARIES OWNS GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS PROPERTIES
EVALUATED IN SUCH RESERVE REPORT AND SUCH PROPERTIES ARE FREE OF ALL LIENS
EXCEPT FOR LIENS PERMITTED BY SECTION 9.03, (III) EXCEPT AS SET FORTH ON AN
EXHIBIT TO THE CERTIFICATE, ON A NET BASIS THERE ARE NO GAS IMBALANCES, TAKE OR
PAY OR OTHER PREPAYMENTS IN EXCESS OF THE VOLUME SPECIFIED IN SECTION 7.18 WITH
RESPECT TO ITS OIL AND GAS PROPERTIES EVALUATED IN SUCH RESERVE REPORT WHICH
WOULD REQUIRE THE BORROWER OR ANY SUBSIDIARY TO DELIVER HYDROCARBONS EITHER
GENERALLY OR PRODUCED FROM SUCH OIL AND GAS PROPERTIES AT SOME FUTURE TIME
WITHOUT THEN OR THEREAFTER RECEIVING FULL PAYMENT THEREFOR, (IV) NONE OF THEIR
OIL AND GAS PROPERTIES HAVE BEEN SOLD SINCE THE DATE OF THE LAST BORROWING BASE
DETERMINATION EXCEPT AS SET FORTH ON AN EXHIBIT TO THE CERTIFICATE, WHICH
CERTIFICATE SHALL LIST ALL OF ITS OIL AND GAS PROPERTIES SOLD AND IN SUCH DETAIL
AS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT, (V) ATTACHED TO THE
CERTIFICATE IS A LIST OF ALL MARKETING AGREEMENTS

 

62

--------------------------------------------------------------------------------


 


ENTERED INTO SUBSEQUENT TO THE LATER OF THE DATE HEREOF OR THE MOST RECENTLY
DELIVERED RESERVE REPORT WHICH THE BORROWER COULD REASONABLY BE EXPECTED TO HAVE
BEEN OBLIGATED TO LIST ON SCHEDULE 7.19 HAD SUCH AGREEMENT BEEN IN EFFECT ON THE
DATE HEREOF AND (VI) ATTACHED THERETO IS A SCHEDULE OF THE OIL AND GAS
PROPERTIES EVALUATED BY SUCH RESERVE REPORT THAT ARE MORTGAGED PROPERTIES AND
DEMONSTRATING THE PERCENTAGE OF THE TOTAL VALUE OF THE OIL AND GAS PROPERTIES
THAT THE VALUE OF SUCH MORTGAGED PROPERTIES REPRESENT IN COMPLIANCE WITH
SECTION 8.14(A).


 


SECTION 8.13                                TITLE INFORMATION.


 


(A)                                  ON OR BEFORE THE DELIVERY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF EACH RESERVE REPORT REQUIRED BY
SECTION 8.12(A), THE BORROWER WILL DELIVER TITLE INFORMATION IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT COVERING ENOUGH OF THE OIL AND
GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT THAT WERE NOT INCLUDED IN THE
IMMEDIATELY PRECEDING RESERVE REPORT, SO THAT THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED TOGETHER WITH TITLE INFORMATION PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT, SATISFACTORY TITLE INFORMATION ON AT LEAST 80% OF THE
TOTAL VALUE OF THE OIL AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT,
INCLUDING EVIDENCE THAT AT LEAST 95% OF THE TOTAL VALUE OF THE BORROWER’S OIL
AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT ARE ON FEDERAL LEASES, STATE
LEASES, ALLOTTED LANDS OR FEE SIMPLE.


 


(B)                                 IF THE BORROWER HAS PROVIDED TITLE
INFORMATION FOR ADDITIONAL PROPERTIES UNDER SECTION 8.13(A), THE BORROWER SHALL,
WITHIN 60 DAYS OF NOTICE FROM THE ADMINISTRATIVE AGENT THAT MATERIAL TITLE
DEFECTS OR EXCEPTIONS EXIST WITH RESPECT TO SUCH ADDITIONAL PROPERTIES, EITHER
(I) CURE ANY SUCH TITLE DEFECTS OR EXCEPTIONS (INCLUDING DEFECTS OR EXCEPTIONS
AS TO PRIORITY) WHICH ARE NOT PERMITTED BY SECTION 9.03 RAISED BY SUCH
INFORMATION, (II) SUBSTITUTE ACCEPTABLE MORTGAGED PROPERTIES WITH NO MATERIAL
TITLE DEFECTS OR EXCEPTIONS EXCEPT FOR EXCEPTED LIENS (OTHER THAN EXCEPTED LIENS
DESCRIBED IN CLAUSES (E), (G) AND (H) OF SUCH DEFINITION) HAVING AN EQUIVALENT
VALUE OR (III) DELIVER TITLE INFORMATION IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT SO THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED,
TOGETHER WITH TITLE INFORMATION PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE
AGENT, SATISFACTORY TITLE INFORMATION ON AT LEAST 80% OF THE VALUE OF THE OIL
AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT.


 


(C)                                  IF THE BORROWER IS UNABLE TO CURE ANY
MATERIAL TITLE DEFECT REQUESTED BY THE ADMINISTRATIVE AGENT OR THE LENDERS TO BE
CURED WITHIN THE 60-DAY PERIOD OR THE BORROWER DOES NOT COMPLY WITH THE
REQUIREMENTS TO PROVIDE ACCEPTABLE TITLE INFORMATION COVERING 80% OF THE VALUE
OF THE OIL AND GAS PROPERTIES EVALUATED IN THE MOST RECENT RESERVE REPORT, SUCH
DEFAULT SHALL NOT BE A DEFAULT, BUT INSTEAD THE ADMINISTRATIVE AGENT AND/OR THE
MAJORITY LENDERS SHALL HAVE THE RIGHT TO EXERCISE THE FOLLOWING REMEDY IN THEIR
SOLE DISCRETION FROM TIME TO TIME, AND ANY FAILURE TO SO EXERCISE THIS REMEDY AT
ANY TIME SHALL NOT BE A WAIVER AS TO FUTURE EXERCISE OF THE REMEDY BY THE
ADMINISTRATIVE AGENT OR THE LENDERS.  TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR THE MAJORITY LENDERS ARE NOT SATISFIED WITH TITLE TO ANY MORTGAGED
PROPERTY AFTER THE 60-DAY PERIOD HAS ELAPSED, SUCH UNACCEPTABLE MORTGAGED
PROPERTY SHALL NOT COUNT TOWARDS THE 80% REQUIREMENT, AND THE ADMINISTRATIVE
AGENT MAY SEND A NOTICE TO THE BORROWER AND THE LENDERS THAT THE THEN
OUTSTANDING BORROWING BASE SHALL BE REDUCED BY AN AMOUNT AS DETERMINED BY THE
MAJORITY LENDERS TO CAUSE THE BORROWER TO BE IN COMPLIANCE WITH THE REQUIREMENT
TO PROVIDE ACCEPTABLE TITLE INFORMATION ON 80% OF THE VALUE OF THE OIL AND GAS
PROPERTIES EVALUATED IN THE

 

63

--------------------------------------------------------------------------------


 


MOST RECENT RESERVE REPORT.  THIS NEW BORROWING BASE SHALL BECOME EFFECTIVE
IMMEDIATELY AFTER RECEIPT OF SUCH NOTICE.


 


SECTION 8.14                                ADDITIONAL COLLATERAL; ADDITIONAL
GUARANTORS.


 


(A)                                  IN CONNECTION WITH EACH REDETERMINATION OF
THE BORROWING BASE, THE BORROWER SHALL REVIEW THE RESERVE REPORT AND THE LIST OF
CURRENT MORTGAGED PROPERTIES (AS DESCRIBED IN SECTION 8.12(C)(VI)) TO ASCERTAIN
WHETHER THE MORTGAGED PROPERTIES REPRESENT AT LEAST 80% OF THE TOTAL VALUE OF
THE OIL AND GAS PROPERTIES EVALUATED IN THE MOST RECENTLY COMPLETED RESERVE
REPORT AFTER GIVING EFFECT TO EXPLORATION AND PRODUCTION ACTIVITIES,
ACQUISITIONS, DISPOSITIONS AND PRODUCTION.  IN THE EVENT THAT THE MORTGAGED
PROPERTIES DO NOT REPRESENT AT LEAST 80% OF SUCH TOTAL VALUE, THEN THE BORROWER
SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, GRANT, WITHIN THIRTY (30) DAYS OF
DELIVERY OF THE CERTIFICATE REQUIRED UNDER SECTION 8.12(C), TO THE
ADMINISTRATIVE AGENT AS SECURITY FOR THE INDEBTEDNESS A FIRST-PRIORITY LIEN
INTEREST (PROVIDED THAT EXCEPTED LIENS OF THE TYPE DESCRIBED IN CLAUSES (A) TO
(D) AND (F) OF THE DEFINITION THEREOF MAY EXIST, BUT SUBJECT TO THE PROVISOS AT
THE END OF SUCH DEFINITION) ON ADDITIONAL OIL AND GAS PROPERTIES NOT ALREADY
SUBJECT TO A LIEN OF THE SECURITY INSTRUMENTS SUCH THAT AFTER GIVING EFFECT
THERETO, THE MORTGAGED PROPERTIES WILL REPRESENT AT LEAST 80% OF SUCH TOTAL
VALUE.  ALL SUCH LIENS WILL BE CREATED AND PERFECTED BY AND IN ACCORDANCE WITH
THE PROVISIONS OF DEEDS OF TRUST, SECURITY AGREEMENTS AND FINANCING STATEMENTS
OR OTHER SECURITY INSTRUMENTS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND IN SUFFICIENT EXECUTED (AND ACKNOWLEDGED WHERE
NECESSARY OR APPROPRIATE) COUNTERPARTS FOR RECORDING PURPOSES.  IN ORDER TO
COMPLY WITH THE FOREGOING, IF ANY SUBSIDIARY PLACES A LIEN ON ITS OIL AND GAS
PROPERTIES AND SUCH SUBSIDIARY IS NOT A GUARANTOR, THEN IT SHALL BECOME A
GUARANTOR AND COMPLY WITH SECTION 8.14(B).


 


(B)                                 IN THE EVENT THAT THE BORROWER OR ANY
SUBSIDIARY ACQUIRES OR FORMS ANY SUBSIDIARY, THE BORROWER SHALL PROMPTLY CAUSE
SUCH SUBSIDIARY TO GUARANTEE THE INDEBTEDNESS PURSUANT TO THE GUARANTY
AGREEMENT.  IN CONNECTION WITH ANY SUCH GUARANTY, THE BORROWER SHALL, OR SHALL
CAUSE SUCH SUBSIDIARY TO, (I) EXECUTE AND DELIVER A SUPPLEMENT TO THE GUARANTY
AGREEMENT EXECUTED BY SUCH SUBSIDIARY, (II) PLEDGE ALL OF THE EQUITY INTERESTS
OF SUCH NEW SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, DELIVERY OF ORIGINAL
STOCK CERTIFICATES EVIDENCING THE EQUITY INTERESTS OF SUCH SUBSIDIARY, TOGETHER
WITH AN APPROPRIATE UNDATED STOCK POWERS FOR EACH CERTIFICATE DULY EXECUTED IN
BLANK BY THE REGISTERED OWNER THEREOF) AND (III) EXECUTE AND DELIVER SUCH OTHER
ADDITIONAL CLOSING DOCUMENTS, CERTIFICATES AND LEGAL OPINIONS AS SHALL
REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(C)                                  THE BORROWER WILL AT ALL TIMES CAUSE THE
OTHER MATERIAL TANGIBLE AND INTANGIBLE ASSETS OF THE BORROWER AND EACH
SUBSIDIARY TO BE SUBJECT TO A LIEN OF THE SECURITY INSTRUMENTS.


 


SECTION 8.15                                ERISA COMPLIANCE.  THE BORROWER WILL
PROMPTLY FURNISH AND WILL CAUSE THE SUBSIDIARIES AND ANY ERISA AFFILIATE TO
PROMPTLY FURNISH TO THE ADMINISTRATIVE AGENT (I) PROMPTLY AFTER THE FILING
THEREOF WITH THE UNITED STATES SECRETARY OF LABOR OR THE INTERNAL REVENUE
SERVICE, COPIES OF EACH ANNUAL AND OTHER REPORT WITH RESPECT TO EACH PLAN OR ANY
TRUST CREATED THEREUNDER, AND (II) IMMEDIATELY UPON BECOMING AWARE OF THE
OCCURRENCE OF ANY “PROHIBITED TRANSACTION,” AS DESCRIBED IN SECTION 406 OF ERISA
OR IN SECTION 4975 OF THE CODE, IN

 

64

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY PLAN OR ANY TRUST CREATED THEREUNDER, A WRITTEN NOTICE
SIGNED BY THE PRESIDENT OR THE PRINCIPAL FINANCIAL OFFICER, THE SUBSIDIARY OR
THE ERISA AFFILIATE, AS THE CASE MAY BE, SPECIFYING THE NATURE THEREOF, WHAT
ACTION THE BORROWER, THE SUBSIDIARY OR THE ERISA AFFILIATE IS TAKING OR PROPOSES
TO TAKE WITH RESPECT THERETO, AND, WHEN KNOWN, ANY ACTION TAKEN OR PROPOSED BY
THE INTERNAL REVENUE SERVICE OR THE DEPARTMENT OF LABOR WITH RESPECT THERETO.


 


SECTION 8.16                                MARKETING ACTIVITIES.


 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENGAGE IN MARKETING ACTIVITIES FOR ANY HYDROCARBONS
OR ENTER INTO ANY CONTRACTS RELATED THERETO OTHER THAN (I) CONTRACTS FOR THE
SALE OF HYDROCARBONS SCHEDULED OR REASONABLY ESTIMATED TO BE PRODUCED FROM THEIR
PROVED OIL AND GAS PROPERTIES DURING THE PERIOD OF SUCH CONTRACT, (II) CONTRACTS
FOR THE SALE OF HYDROCARBONS SCHEDULED OR REASONABLY ESTIMATED TO BE PRODUCED
FROM PROVED OIL AND GAS PROPERTIES OF THIRD PARTIES DURING THE PERIOD OF SUCH
CONTRACT ASSOCIATED WITH THE OIL AND GAS PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES THAT THE BORROWER OR ONE OF ITS SUBSIDIARIES HAS THE RIGHT TO
MARKET PURSUANT TO JOINT OPERATING AGREEMENTS, UNITIZATION AGREEMENTS OR OTHER
SIMILAR CONTRACTS THAT ARE USUAL AND CUSTOMARY IN THE OIL AND GAS BUSINESS AND
(III) OTHER CONTRACTS FOR THE PURCHASE AND/OR SALE OF HYDROCARBONS OF THIRD
PARTIES (A) WHICH HAVE GENERALLY OFFSETTING PROVISIONS (I.E. CORRESPONDING
PRICING MECHANICS, DELIVERY DATES AND POINTS AND VOLUMES) SUCH THAT NO
“POSITION” IS TAKEN AND (B) FOR WHICH APPROPRIATE CREDIT SUPPORT HAS BEEN TAKEN
TO ALLEVIATE THE MATERIAL CREDIT RISKS OF THE COUNTERPARTY THERETO.


 


(B)                                 THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, AMEND IN ANY MATERIAL RESPECT THE WRITTEN HYDROCARBON
MARKETING POLICY DELIVERED TO THE LENDERS PURSUANT TO SECTION 6.01(O) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE MAJORITY LENDERS.


 


SECTION 8.17                                POST-CLOSING CONDITION.


 


(A)                                  WITHIN 30 DAYS OF AFTER THE DATE HEREOF,
THE BORROWER SHALL EITHER (I) NOVATE THE SWAP AGREEMENT LISTED ON SCHEDULE 7.20
TO THE ADMINISTRATIVE AGENT OR (II) UNWIND THE CALLS ASSOCIATED WITH SUCH SWAP
AGREEMENT, SO LONG AS THE REMAINING PUTS DO NOT REQUIRE THE POSTING OF ANY
COLLATERAL BY THE BORROWER AT ANY TIME.


 


(B)                                 ON OR BEFORE THE FIRST SCHEDULED
REDETERMINATION DATE FOLLOWING THE EFFECTIVE DATE, THE ADMINISTRATIVE AGENT
SHALL BE REASONABLY SATISFIED THAT THE SECURITY INSTRUMENTS CREATE FIRST
PRIORITY, PERFECTED LIENS (SUBJECT ONLY TO EXCEPTED LIENS IDENTIFIED IN CLAUSES
(A) TO (D) AND (F) OF THE DEFINITION THEREOF, BUT SUBJECT TO THE PROVISOS AT THE
END OF SUCH DEFINITION) ON AT LEAST 80% OF THE TOTAL VALUE OF THE OIL AND GAS
PROPERTIES EVALUATED IN THE RESERVE REPORT DELIVERED BY THE BORROWER FOR THE
PURPOSE OF DETERMINING THE BORROWING BASE ON SUCH SCHEDULED REDETERMINATION
DATE.


 


ARTICLE IX
NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC

 

65

--------------------------------------------------------------------------------


 

Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 


SECTION 9.01                                FINANCIAL COVENANTS.


 


(A)                                  RATIO OF TOTAL DEBT TO EBITDAX.  THE
BORROWER WILL NOT, AT ANY TIME, PERMIT ITS RATIO OF TOTAL DEBT AS OF SUCH TIME
TO EBITDAX FOR THE FOUR FISCAL QUARTERS ENDING ON THE LAST DAY OF THE FISCAL
QUARTER IMMEDIATELY PRECEDING THE DATE OF DETERMINATION FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE TO BE GREATER THAN 3.75 TO 1.0.  NOTWITHSTANDING THE
FOREGOING, FOR THE PURPOSE OF DETERMINING EBITDAX OF THE BORROWER AND ITS
SUBSIDIARIES FOR THIS SECTION 9.01(A) FOR THE FOUR FISCAL QUARTERS ENDING
(I) MARCH 31, 2010, EBITDAX SHALL BE EQUAL TO THE EBITDAX OF THE BORROWER AND
ITS SUBSIDIARIES FOR THE FISCAL QUARTER ENDING ON SUCH DATE MULTIPLIED BY 4,
(II) JUNE 30, 2010, EBITDAX SHALL BE EQUAL TO THE EBITDAX OF THE BORROWER AND
ITS SUBSIDIARIES FOR THE TWO FISCAL QUARTERS ENDING ON SUCH DATE MULTIPLIED BY 2
AND (II) SEPTEMBER 30, 2010, EBITDAX SHALL BE EQUAL TO THE EBITDAX OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE THREE FISCAL QUARTERS ENDING ON SUCH DATE
MULTIPLIED BY 4/3.


 


(B)                                 CURRENT RATIO.  THE BORROWER WILL NOT
PERMIT, AS OF THE LAST DAY OF ANY FISCAL QUARTER, ITS RATIO OF (I) CONSOLIDATED
CURRENT ASSETS (INCLUDING THE UNUSED AMOUNT OF THE TOTAL COMMITMENTS, BUT
EXCLUDING NON-CASH CURRENT ASSETS UNDER FAS 133) TO (II) CONSOLIDATED CURRENT
LIABILITIES (EXCLUDING NON-CASH CURRENT OBLIGATIONS UNDER FAS 133 AND CURRENT
MATURITIES UNDER THIS AGREEMENT) TO BE LESS THAN 1.0 TO 1.0.


 


SECTION 9.02                                DEBT.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, INCUR, CREATE, ASSUME OR SUFFER TO EXIST ANY
DEBT, EXCEPT:


 


(A)                                  THE NOTES OR OTHER INDEBTEDNESS ARISING
UNDER THE LOAN DOCUMENTS OR ANY GUARANTY OF OR SURETYSHIP ARRANGEMENT FOR THE
NOTES OR OTHER INDEBTEDNESS ARISING UNDER THE LOAN DOCUMENTS.


 


(B)                                 DEBT OF THE BORROWER AND ITS SUBSIDIARIES
EXISTING ON THE DATE HEREOF THAT IS REFLECTED IN THE FINANCIAL STATEMENTS.


 


(C)                                  ACCOUNTS PAYABLE AND ACCRUED EXPENSES,
LIABILITIES OR OTHER OBLIGATIONS TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY
OR SERVICES (INCLUDING THE PROVISION OF SERVICES PURSUANT TO DRILLING
CONTRACTS), FROM TIME TO TIME INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH
ARE NOT GREATER THAN NINETY (90) DAYS PAST THE DATE OF INVOICE OR DELINQUENT OR
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTION AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN MAINTAINED IN ACCORDANCE WITH GAAP.


 


(D)                                 DEBT UNDER CAPITAL LEASES NOT TO EXCEED
$500,000.


 


(E)                                  DEBT ASSOCIATED WITH BONDS OR SURETY
OBLIGATIONS REQUIRED BY GOVERNMENTAL REQUIREMENTS IN CONNECTION WITH THE
OPERATION OF THE OIL AND GAS PROPERTIES.


 


(F)                                    INTERCOMPANY DEBT BETWEEN THE BORROWER
AND ANY SUBSIDIARY OR BETWEEN SUBSIDIARIES TO THE EXTENT PERMITTED BY
SECTION 9.05(G); PROVIDED THAT SUCH DEBT IS NOT HELD, ASSIGNED, TRANSFERRED,
NEGOTIATED OR PLEDGED TO ANY PERSON OTHER THAN THE BORROWER OR ONE OF ITS

 

66

--------------------------------------------------------------------------------


 


WHOLLY-OWNED SUBSIDIARIES, AND, PROVIDED FURTHER, THAT ANY SUCH DEBT OWED BY
EITHER THE BORROWER OR A GUARANTOR SHALL BE SUBORDINATED TO THE INDEBTEDNESS ON
TERMS SET FORTH IN THE GUARANTY AGREEMENT.


 


(G)                                 ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS.


 


(H)                                 SUBORDINATED PARENT DEBT.


 


(I)                                     OTHER DEBT NOT TO EXCEED $1,000,000 IN
THE AGGREGATE AT ANY ONE TIME OUTSTANDING.


 


SECTION 9.03                                LIENS.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
LIEN ON ANY OF ITS PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:


 


(A)                                  LIENS SECURING THE PAYMENT OF ANY
INDEBTEDNESS.


 


(B)                                 EXCEPTED LIENS.


 


(C)                                  LIENS SECURING CAPITAL LEASES PERMITTED BY
SECTION 9.02(D) BUT ONLY ON THE PROPERTY UNDER LEASE.


 


(D)                                 LIENS IN CONNECTION WITH THE DEFERRED
PURCHASE PRICE OF PROPERTY, AS PERMITTED BY SECTION 9.02(C), BUT ONLY WITH
RESPECT TO THE PROPERTY BEING PURCHASED THERUNDER.


 


(E)                                  LIENS ON PROPERTY NOT CONSTITUTING
COLLATERAL FOR THE INDEBTEDNESS AND NOT OTHERWISE PERMITTED BY THE FOREGOING
CLAUSES OF THIS SECTION 9.03; PROVIDED THAT THE AGGREGATE PRINCIPAL OR FACE
AMOUNT OF ALL DEBT SECURED UNDER THIS SECTION 9.03(E) SHALL NOT EXCEED
$1,000,000 AT ANY TIME.


 


SECTION 9.04                                DIVIDENDS, DISTRIBUTIONS,
REDEMPTIONS AND RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, RETURN ANY CAPITAL TO ITS STOCKHOLDERS OR
MAKE ANY DISTRIBUTION OF ITS PROPERTY TO ITS EQUITY INTEREST HOLDERS, EXCEPT
(A) THE BORROWER MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS EQUITY
INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS EQUITY INTERESTS (OTHER
THAN DISQUALIFIED CAPITAL STOCK), (B) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS
RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (C) THE BORROWER MAY MAKE CASH
DISTRIBUTIONS TO THE PARENT WITH RESPECT TO THE PAYMENT OF REASONABLE FEES AND
EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE
MAINTENANCE OF ITS CORPORATE EXISTENCE, REPORTING OBLIGATIONS, TAX AND
ACCOUNTING PREPARATION AND OTHER SIMILAR FEES AND EXPENSES AND (D) THE BORROWER
MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION
PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES.


 


SECTION 9.05                                INVESTMENTS, LOANS AND ADVANCES. 
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE OR PERMIT TO
REMAIN OUTSTANDING ANY INVESTMENTS IN OR TO ANY PERSON, EXCEPT THAT THE
FOREGOING RESTRICTION SHALL NOT APPLY TO:

 

67

--------------------------------------------------------------------------------


 


(A)                                  INVESTMENTS REFLECTED IN THE FINANCIAL
STATEMENTS OR WHICH ARE DISCLOSED TO THE LENDERS IN SCHEDULE 9.05.


 


(B)                                 ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY
COURSE OF BUSINESS.


 


(C)                                  DIRECT OBLIGATIONS OF THE UNITED STATES OR
ANY AGENCY THEREOF, OR OBLIGATIONS GUARANTEED BY THE UNITED STATES OR ANY AGENCY
THEREOF, IN EACH CASE MATURING WITHIN ONE YEAR FROM THE DATE OF CREATION
THEREOF.


 


(D)                                 COMMERCIAL PAPER MATURING WITHIN ONE YEAR
FROM THE DATE OF CREATION THEREOF RATED IN THE HIGHEST GRADE BY S&P OR MOODY’S.


 


(E)                                  DEPOSITS MATURING WITHIN ONE YEAR FROM THE
DATE OF CREATION THEREOF WITH, INCLUDING CERTIFICATES OF DEPOSIT ISSUED BY, ANY
LENDER OR ANY OFFICE LOCATED IN THE UNITED STATES OF ANY OTHER BANK OR TRUST
COMPANY WHICH IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF, HAS CAPITAL, SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT LEAST
$100,000,000 (AS OF THE DATE OF SUCH BANK OR TRUST COMPANY’S MOST RECENT
FINANCIAL REPORTS) AND HAS A SHORT TERM DEPOSIT RATING OF NO LOWER THAN A2 OR
P2, AS SUCH RATING IS SET FORTH FROM TIME TO TIME, BY S&P OR MOODY’S,
RESPECTIVELY.


 


(F)                                    DEPOSITS IN MONEY MARKET FUNDS INVESTING
EXCLUSIVELY IN INVESTMENTS DESCRIBED IN SECTION 9.05(C), SECTION 9.05(D) OR
SECTION 9.05(E).


 


(G)                                 INVESTMENTS (I) MADE BY THE BORROWER IN OR
TO THE GUARANTORS OR (II) MADE BY ANY SUBSIDIARY IN OR TO THE BORROWER OR ANY
GUARANTOR.


 


(H)                                 SUBJECT TO SECTION 9.06, INVESTMENTS
(INCLUDING, WITHOUT LIMITATION, CAPITAL CONTRIBUTIONS) IN GENERAL OR LIMITED
PARTNERSHIPS OR OTHER TYPES OF ENTITIES (EACH A “VENTURE”) ENTERED INTO BY THE
BORROWER OR A SUBSIDIARY WITH OTHERS IN THE ORDINARY COURSE OF BUSINESS;
PROVIDED THAT (I) ANY SUCH VENTURE IS ENGAGED EXCLUSIVELY IN OIL AND GAS
EXPLORATION, DEVELOPMENT, PRODUCTION, PROCESSING AND RELATED ACTIVITIES,
INCLUDING TRANSPORTATION, (II) THE INTEREST IN SUCH VENTURE IS ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS AND ON FAIR AND REASONABLE TERMS AND (III) SUCH
VENTURE INTERESTS ACQUIRED AND CAPITAL CONTRIBUTIONS MADE (VALUED AS OF THE DATE
SUCH INTEREST WAS ACQUIRED OR THE CONTRIBUTION MADE) DO NOT EXCEED, IN THE
AGGREGATE AT ANY TIME OUTSTANDING AN AMOUNT EQUAL TO $1,000,000.


 


(I)                                     SUBJECT TO SECTION 9.06, INVESTMENTS IN
DIRECT OWNERSHIP INTERESTS IN ADDITIONAL OIL AND GAS PROPERTIES AND GAS
GATHERING SYSTEMS RELATED THERETO OR RELATED TO FARM-OUT, FARM-IN, JOINT
OPERATING, JOINT VENTURE OR AREA OF MUTUAL INTEREST AGREEMENTS, GATHERING
SYSTEMS, PIPELINES OR OTHER SIMILAR ARRANGEMENTS WHICH ARE USUAL AND CUSTOMARY
IN THE OIL AND GAS EXPLORATION AND PRODUCTION BUSINESS LOCATED WITHIN THE
GEOGRAPHIC BOUNDARIES OF THE UNITED STATES OF AMERICA.


 


(J)                                     LOANS OR ADVANCES TO EMPLOYEES, OFFICERS
OR DIRECTORS IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, IN EACH CASE ONLY AS PERMITTED BY APPLICABLE LAW, INCLUDING
SECTION 402 OF THE SARBANES OXLEY ACT OF 2002, BUT IN ANY EVENT NOT TO EXCEED
$100,000 IN THE AGGREGATE AT ANY TIME.

 

68

--------------------------------------------------------------------------------



 


(K)                                  INVESTMENTS IN STOCK, OBLIGATIONS OR
SECURITIES RECEIVED IN SETTLEMENT OF DEBTS ARISING FROM INVESTMENTS PERMITTED
UNDER THIS SECTION 9.05 OWING TO THE BORROWER OR ANY SUBSIDIARY AS A RESULT OF A
BANKRUPTCY OR OTHER INSOLVENCY PROCEEDING OF THE OBLIGOR IN RESPECT OF SUCH
DEBTS OR UPON THE ENFORCEMENT OF ANY LIEN IN FAVOR OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
PROMPT WRITTEN NOTICE IN THE EVENT THAT THE AGGREGATE AMOUNT OF ALL INVESTMENTS
HELD AT ANY ONE TIME UNDER THIS SECTION 9.05(K) EXCEEDS $100,000.


 


(L)                                     OTHER INVESTMENTS NOT TO EXCEED
$1,000,000 IN THE AGGREGATE AT ANY TIME.


 


SECTION 9.06                                NATURE OF BUSINESS; INTERNATIONAL
OPERATIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ALLOW
ANY MATERIAL CHANGE TO BE MADE IN THE CHARACTER OF ITS BUSINESS AS AN
INDEPENDENT OIL AND GAS EXPLORATION AND PRODUCTION COMPANY.  FROM AND AFTER THE
DATE HEREOF, THE BORROWER AND ITS SUBSIDIARIES WILL NOT ACQUIRE OR MAKE ANY
EXPENDITURE (WHETHER SUCH EXPENDITURE IS CAPITAL, OPERATING OR OTHERWISE) IN OR
RELATED TO, ANY OIL AND GAS PROPERTIES NOT LOCATED WITHIN THE GEOGRAPHICAL
BOUNDARIES OF THE UNITED STATES.


 


SECTION 9.07                                LIMITATION ON LEASES.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY OBLIGATION FOR THE PAYMENT OF RENT OR HIRE OF PROPERTY OF ANY KIND
WHATSOEVER (REAL OR PERSONAL BUT EXCLUDING CAPITAL LEASES, LEASES OF HYDROCARBON
INTERESTS AND DRILLING CONTRACTS), UNDER LEASES OR LEASE AGREEMENTS WHICH WOULD
CAUSE THE AGGREGATE AMOUNT OF ALL PAYMENTS MADE BY THE BORROWER AND THE
SUBSIDIARIES PURSUANT TO ALL SUCH LEASES OR LEASE AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, ANY RESIDUAL PAYMENTS AT THE END OF ANY LEASE, TO EXCEED $1,000,000
IN ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS DURING THE LIFE OF SUCH
LEASES.


 


SECTION 9.08                                PROCEEDS OF NOTES.  THE BORROWER
WILL NOT PERMIT THE PROCEEDS OF THE NOTES TO BE USED FOR ANY PURPOSE OTHER THAN
THOSE PERMITTED BY SECTION 7.21.  NEITHER THE BORROWER NOR ANY PERSON ACTING ON
BEHALF OF THE BORROWER HAS TAKEN OR WILL TAKE ANY ACTION WHICH MIGHT CAUSE ANY
OF THE LOAN DOCUMENTS TO VIOLATE REGULATIONS T, U OR X OR ANY OTHER REGULATION
OF THE BOARD OR TO VIOLATE SECTION 7 OF THE SECURITIES EXCHANGE ACT OF 1934 OR
ANY RULE OR REGULATION THEREUNDER, IN EACH CASE AS NOW IN EFFECT OR AS THE SAME
MAY HEREINAFTER BE IN EFFECT.  IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO
THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM U-1 OR SUCH
OTHER FORM REFERRED TO IN REGULATION U, REGULATION T OR REGULATION X OF THE
BOARD, AS THE CASE MAY BE.


 


SECTION 9.09                                ERISA COMPLIANCE.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, AT ANY TIME:


 


(A)                                  ENGAGE IN, OR PERMIT ANY ERISA AFFILIATE TO
ENGAGE IN, ANY TRANSACTION IN CONNECTION WITH WHICH THE BORROWER, A SUBSIDIARY
OR ANY ERISA AFFILIATE COULD BE SUBJECTED TO EITHER A CIVIL PENALTY ASSESSED
PURSUANT TO SUBSECTIONS (C), (I), (L) OR (M) OF SECTION 502 OF ERISA OR A TAX
IMPOSED BY CHAPTER 43 OF SUBTITLE D OF THE CODE.


 


(B)                                 FAIL TO MAKE, OR PERMIT ANY ERISA AFFILIATE
TO FAIL TO MAKE, FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH, UNDER THE
PROVISIONS OF ANY PLAN, AGREEMENT RELATING THERETO OR

 

69

--------------------------------------------------------------------------------



 


APPLICABLE LAW, THE BORROWER, A SUBSIDIARY OR ANY ERISA AFFILIATE IS REQUIRED TO
PAY AS CONTRIBUTIONS THERETO.


 


(C)                                  CONTRIBUTE TO OR ASSUME AN OBLIGATION TO
CONTRIBUTE TO, OR PERMIT ANY ERISA AFFILIATE TO CONTRIBUTE TO OR ASSUME AN
OBLIGATION TO CONTRIBUTE TO (I) ANY EMPLOYEE WELFARE BENEFIT PLAN, AS DEFINED IN
SECTION 3(1) OF ERISA, INCLUDING, WITHOUT LIMITATION, ANY SUCH PLAN MAINTAINED
TO PROVIDE BENEFITS TO FORMER EMPLOYEES OF SUCH ENTITIES, THAT MAY NOT BE
TERMINATED BY SUCH ENTITIES IN THEIR SOLE DISCRETION AT ANY TIME WITHOUT ANY
MATERIAL LIABILITY, OR (II) ANY EMPLOYEE PENSION BENEFIT PLAN, AS DEFINED IN
SECTION 3(2) OF ERISA, THAT IS SUBJECT TO TITLE IV OF ERISA, SECTION 302 OF
ERISA OR SECTION 412 OF THE CODE.


 


SECTION 9.10                                SALE OR DISCOUNT OF RECEIVABLES. 
EXCEPT FOR RECEIVABLES OBTAINED BY THE BORROWER OR ANY SUBSIDIARY OUT OF THE
ORDINARY COURSE OF BUSINESS OR THE SETTLEMENT OF JOINT INTEREST BILLING ACCOUNTS
IN THE ORDINARY COURSE OF BUSINESS OR DISCOUNTS GRANTED TO SETTLE COLLECTION OF
ACCOUNTS RECEIVABLE OR THE SALE OF DEFAULTED ACCOUNTS ARISING IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF AND
NOT IN CONNECTION WITH ANY FINANCING TRANSACTION, THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, DISCOUNT OR SELL (WITH OR WITHOUT RECOURSE)
ANY OF ITS NOTES RECEIVABLE OR ACCOUNTS RECEIVABLE.


 


SECTION 9.11                                MERGERS, ETC.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR WITH OR CONSOLIDATE
WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY TO ANY OTHER PERSON (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) (ANY SUCH
TRANSACTION, A “CONSOLIDATION”), OR LIQUIDATE OR DISSOLVE; PROVIDED THAT ANY
SUBSIDIARY MAY PARTICIPATE IN A CONSOLIDATION WITH ANY OTHER SUBSIDIARY AND THE
BORROWER MAY CONSOLIDATE WITH ANY SUBSIDIARY SO LONG AS THE BORROWER IS THE
SURVIVOR.


 


SECTION 9.12                                SALE OF PROPERTIES.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN, FARM-OUT, CONVEY
OR OTHERWISE TRANSFER ANY PROPERTY EXCEPT FOR (A) THE SALE OF HYDROCARBONS IN
THE ORDINARY COURSE OF BUSINESS; (B) FARMOUTS OF UNDEVELOPED ACREAGE AND
ASSIGNMENTS IN CONNECTION WITH SUCH FARMOUTS; (C) THE SALE OR TRANSFER OF
EQUIPMENT THAT IS NO LONGER NECESSARY FOR THE BUSINESS OF THE BORROWER OR SUCH
SUBSIDIARY OR IS REPLACED BY EQUIPMENT OF AT LEAST COMPARABLE VALUE AND USE;
(D) THE SALE OR OTHER DISPOSITION (INCLUDING CASUALTY EVENTS) OF ANY OIL AND GAS
PROPERTY OR ANY INTEREST THEREIN OR ANY SUBSIDIARY OWNING OIL AND GAS
PROPERTIES; PROVIDED THAT (I) 100% OF THE CONSIDERATION RECEIVED IN RESPECT OF
SUCH SALE OR OTHER DISPOSITION SHALL BE CASH, (II) THE CONSIDERATION RECEIVED IN
RESPECT OF SUCH SALE OR OTHER DISPOSITION SHALL BE EQUAL TO OR GREATER THAN THE
FAIR MARKET VALUE OF THE OIL AND GAS PROPERTY, INTEREST THEREIN OR SUBSIDIARY
SUBJECT OF SUCH SALE OR OTHER DISPOSITION (AS REASONABLY DETERMINED BY THE BOARD
OF DIRECTORS OF THE BORROWER AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL DELIVER A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING TO THAT EFFECT), (III) IF SUCH SALE OR OTHER DISPOSITION OF OIL AND
GAS PROPERTY OR SUBSIDIARY OWNING OIL AND GAS PROPERTIES INCLUDED IN THE MOST
RECENTLY DELIVERED RESERVE REPORT DURING ANY PERIOD BETWEEN TWO SUCCESSIVE
SCHEDULED REDETERMINATION DATES HAS A FAIR MARKET VALUE IN EXCESS OF 5% OF THE
THEN CURRENT BORROWING BASE, INDIVIDUALLY OR IN THE AGGREGATE, THE BORROWING
BASE SHALL BE REDUCED, EFFECTIVE IMMEDIATELY UPON SUCH SALE OR DISPOSITION, BY
AN AMOUNT EQUAL TO THE VALUE, IF ANY, ASSIGNED SUCH PROPERTY IN THE MOST
RECENTLY DELIVERED RESERVE REPORT AND (IV) IF

 

70

--------------------------------------------------------------------------------



 


ANY SUCH SALE OR OTHER DISPOSITION IS OF A SUBSIDIARY OWNING OIL AND GAS
PROPERTIES, SUCH SALE OR OTHER DISPOSITION SHALL INCLUDE ALL THE EQUITY
INTERESTS OF SUCH SUBSIDIARY; (E) THE SALE OR OTHER DISPOSITION OF OIL AND GAS
PROPERTIES FOR OTHER OIL AND GAS PROPERTIES HELD BY THIRD PARTIES TO THE EXTENT
SUCH EXCHANGED OIL AND GAS PROPERTY IS NOT CURRENTLY INCLUDED IN THE THEN
APPLICABLE BORROWING BASE AND WHERE THE CONSIDERATION THEREFORE IS SOLELY OTHER
OIL AND GAS PROPERTIES OF MATERIALLY EQUIVALENT FAIR MARKET VALUE; AND (F) SALES
AND OTHER TRANSFERS OF OIL AND GAS PROPERTIES NOT REGULATED BY
SECTION 9.12(A) TO (E) AND NOT CURRENTLY INCLUDED IN THE THEN APPLICABLE
BORROWING BASE HAVING A FAIR MARKET VALUE NOT TO EXCEED $2,000,000 DURING ANY
12-MONTH PERIOD.


 


SECTION 9.13                                ENVIRONMENTAL MATTERS.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CAUSE OR PERMIT ANY OF ITS
PROPERTY TO BE IN VIOLATION OF, OR DO ANYTHING OR PERMIT ANYTHING TO BE DONE
WHICH WILL SUBJECT ANY SUCH PROPERTY TO A RELEASE OR THREATENED RELEASE OF
HAZARDOUS MATERIALS, EXPOSURE TO ANY HAZARDOUS MATERIALS, OR TO ANY REMEDIAL
WORK UNDER ANY ENVIRONMENTAL LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE
GOVERNMENTAL AUTHORITY OF ALL RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES, IF
ANY, PERTAINING TO SUCH PROPERTY WHERE SUCH VIOLATIONS, RELEASE OR THREATENED
RELEASE, EXPOSURE, OR REMEDIAL WORK COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 9.14                                TRANSACTIONS WITH AFFILIATES.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY
TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE (OTHER
THAN THE GUARANTORS AND WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER) UNLESS SUCH
TRANSACTIONS ARE OTHERWISE PERMITTED UNDER THIS AGREEMENT AND ARE UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO IT THAN IT WOULD OBTAIN IN A COMPARABLE
ARM’S LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE.


 


SECTION 9.15                                SUBSIDIARIES.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE OR ACQUIRE ANY ADDITIONAL
SUBSIDIARY UNLESS THE BORROWER GIVES WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
OF SUCH CREATION OR ACQUISITION AND COMPLIES WITH SECTION 8.14(B).  THE BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN OR OTHERWISE
DISPOSE OF ANY EQUITY INTERESTS IN ANY SUBSIDIARY EXCEPT IN COMPLIANCE WITH
SECTION 9.12(D).  NEITHER THE BORROWER NOR ANY SUBSIDIARY SHALL HAVE ANY
SUBSIDIARIES THAT ARE ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA.


 


SECTION 9.16                                NEGATIVE PLEDGE AGREEMENTS; DIVIDEND
RESTRICTIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY CONTRACT, AGREEMENT OR
UNDERSTANDING (OTHER THAN THIS AGREEMENT, THE SECURITY INSTRUMENTS OR CAPITAL
LEASES CREATING LIENS PERMITTED BY SECTION 9.03(C)) WHICH IN ANY WAY PROHIBITS
OR RESTRICTS THE GRANTING, CONVEYING, CREATION OR IMPOSITION OF ANY LIEN ON ANY
OF ITS PROPERTY IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS OR
RESTRICTS ANY SUBSIDIARY FROM PAYING DIVIDENDS OR MAKING DISTRIBUTIONS TO THE
BORROWER OR ANY GUARANTOR, OR WHICH REQUIRES THE CONSENT OF OR NOTICE TO OTHER
PERSONS IN CONNECTION THEREWITH.


 


SECTION 9.17                                GAS IMBALANCES, TAKE-OR-PAY OR OTHER
PREPAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
ALLOW GAS IMBALANCES, TAKE-OR-PAY OR OTHER

 

71

--------------------------------------------------------------------------------



 


PREPAYMENTS WITH RESPECT TO THE OIL AND GAS PROPERTIES OF THE BORROWER OR ANY
SUBSIDIARY THAT WOULD REQUIRE THE BORROWER OR SUCH SUBSIDIARY TO DELIVER
HYDROCARBONS AT SOME FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING FULL
PAYMENT THEREFOR TO EXCEED 1.5 BCF OF GAS (ON AN MCF EQUIVALENT BASIS) IN THE
AGGREGATE.


 


SECTION 9.18                                SWAP AGREEMENTS.


 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENTS WITH ANY PERSON OTHER THAN
(I) SWAP AGREEMENTS IN RESPECT OF COMMODITIES (A) WITH AN APPROVED COUNTERPARTY,
(B) THE TENOR OF WHICH IS NOT MORE THAN 60 MONTHS FROM THE DATE SUCH SWAP
AGREEMENT IS EXECUTED, AND (C) THE NOTIONAL VOLUMES FOR WHICH (WHEN AGGREGATED
WITH OTHER COMMODITY SWAP AGREEMENTS THEN IN EFFECT OTHER THAN BASIS
DIFFERENTIAL SWAPS ON VOLUMES ALREADY HEDGED PURSUANT TO OTHER SWAP AGREEMENTS)
DO NOT EXCEED, AS OF THE DATE SUCH SWAP AGREEMENT IS EXECUTED, 85% OF THE
REASONABLY ANTICIPATED PROJECTED PRODUCTION FROM PROVED, DEVELOPED, PRODUCING
OIL AND GAS PROPERTIES FOR EACH MONTH DURING THE PERIOD DURING WHICH SUCH SWAP
AGREEMENT IS IN EFFECT FOR EACH OF CRUDE OIL, NATURAL GAS AND NATURAL GAS
LIQUIDS, CALCULATED SEPARATELY, AND (II) SWAP AGREEMENTS IN RESPECT OF INTEREST
RATES WITH AN APPROVED COUNTERPARTY, AS FOLLOWS:  (A) SWAP AGREEMENTS
EFFECTIVELY CONVERTING INTEREST RATES FROM FIXED TO FLOATING, THE NOTIONAL
AMOUNTS OF WHICH (WHEN AGGREGATED WITH ALL OTHER SWAP AGREEMENTS OF THE BORROWER
AND ITS SUBSIDIARIES THEN IN EFFECT EFFECTIVELY CONVERTING INTEREST RATES FROM
FIXED TO FLOATING) DO NOT EXCEED 75% OF THE THEN ANTICIPATED PRINCIPAL AMOUNT OF
THE BORROWER’S DEBT FOR BORROWED MONEY WHICH BEARS INTEREST AT A FIXED RATE AND
(B) SWAP AGREEMENTS EFFECTIVELY CONVERTING INTEREST RATES FROM FLOATING TO
FIXED, THE NOTIONAL AMOUNTS OF WHICH (WHEN AGGREGATED WITH ALL OTHER SWAP
AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES THEN IN EFFECT EFFECTIVELY
CONVERTING INTEREST RATES FROM FLOATING TO FIXED) DO NOT EXCEED 75% OF THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF THE BORROWER’S DEBT FOR BORROWED MONEY WHICH
BEARS INTEREST AT A FLOATING RATE.  EXCEPT AS PROVIDED HEREIN, IN NO EVENT SHALL
ANY SWAP AGREEMENT CONTAIN ANY REQUIREMENT, AGREEMENT OR COVENANT FOR THE
BORROWER OR ANY SUBSIDIARY TO POST COLLATERAL OR MARGIN TO SECURE THEIR
OBLIGATIONS UNDER SUCH SWAP AGREEMENT OR TO COVER MARKET EXPOSURES AND SUCH SWAP
AGREEMENTS SHALL NOT BE FOR SPECULATIVE PURPOSES.  NOTWITHSTANDING THE
FOREGOING, THE BORROWER AND ANY SUBSIDIARY MAY ENTER INTO SWAP AGREEMENTS IN
RESPECT OF CRUDE OIL OR NATURAL GAS THAT ARE PUTS OR FLOORS, PROVIDED THAT SUCH
PUTS AND FLOORS ARE INDEPENDENT AND ARE NOT MATCHED WITH A CEILING OR CALL
(I.E., COSTLESS COLLARS OR PARTICIPATING STRUCTURES).


 


(B)                                 THE BORROWER OR ANY SUBSIDIARY WILL NOT
UNWIND, SELL, TERMINATE, RESTRUCTURE, MODIFY OR OTHERWISE AFFECT (EACH A
“RESTRUCTURING”) ANY SWAP AGREEMENT IN RESPECT OF COMMODITIES THAT WAS IN EFFECT
AT THE TIME OF THE MOST RECENT BORROWING BASE DETERMINATION IF THE AGGREGATE NET
MARKED TO MARKET ECONOMIC EFFECT OF ALL SUCH RESTRUCTURINGS BETWEEN ANY TWO
SUCCESSIVE SCHEDULED REDETERMINATION DATES ON THE DATE OF EACH SUCH RESTRUCTURE
IS NEGATIVE (WHICH AMOUNT, IF SUCH RESTRUCTURING IS SETTLED FOR CASH ONLY, SHALL
EQUAL THE NET AMOUNT OF CASH PAID BY THE BORROWER OR ITS SUBSIDIARY TO THE
COUNTERPARTY) UNLESS THE AGGREGATE NEGATIVE NET MARKED TO MARKET EFFECT OF SUCH
RESTRUCTURING OR RESTRUCTURINGS (BETWEEN ANY TWO SUCCESSIVE SCHEDULED
REDETERMINATION DATES) IS LESS THAN OR EQUAL TO FIVE PERCENT (5%) OF THE THEN
CURRENT BORROWING BASE.  NOTWITHSTANDING THE FOREGOING, THE BORROWER OR ANY
SUBSIDIARY MAY COMPLETE A RESTRUCTURING OR RESTRUCTURINGS WITH AN AGGREGATE
NEGATIVE NET MARKED TO MARKET ECONOMIC EFFECT BETWEEN ANY TWO SUCCESSIVE
SCHEDULED REDETERMINATION DATES GREATER THAN FIVE PERCENT (5%) OF THE THEN
CURRENT BORROWING BASE IF THE BORROWER PROVIDES 10 DAYS PRIOR WRITTEN NOTICE OF

 

72

--------------------------------------------------------------------------------



 


SUCH RESTRUCTURING OR RESTRUCTURINGS TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT AND THE MAJORITY LENDERS SHALL HAVE THE RIGHT TO
IMMEDIATELY REDETERMINE THE BORROWING BASE PURSUANT TO SECTION 2.07(E).


 


ARTICLE X
EVENTS OF DEFAULT; REMEDIES


 


SECTION 10.01                          EVENTS OF DEFAULT.  ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF, BY ACCELERATION OR
OTHERWISE.


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
SECTION 10.01(A)) PAYABLE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF THREE (3) BUSINESS DAYS.


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION OF ANY LOAN
DOCUMENT OR WAIVER UNDER SUCH LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE.


 


(D)                                 THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 8.01(M), SECTION 8.02, SECTION 8.03, SECTION 8.14, SECTION 8.15 OR IN
ARTICLE IX.


 


(E)                                  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN SECTION 10.01(A), SECTION 10.01(A) OR
SECTION 10.01(C)) OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER TO OCCUR OF (A) NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE
GIVEN AT THE REQUEST OF ANY LENDER) OR (B) A RESPONSIBLE OFFICER OF THE BORROWER
OR SUCH SUBSIDIARY OTHERWISE BECOMING AWARE OF SUCH DEFAULT.


 


(F)                                    THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT)
IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE.


 


(G)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE REDEMPTION THEREOF OR ANY OFFER TO REDEEM TO BE MADE IN
RESPECT THEREOF, PRIOR TO ITS

 

73

--------------------------------------------------------------------------------



 


SCHEDULED MATURITY OR REQUIRE THE BORROWER OR ANY SUBSIDIARY TO MAKE AN OFFER IN
RESPECT THEREOF; PROVIDED THAT THE CURE OF AN OCCURRENCE OF THE AFOREMENTIONED
SHALL BE DEEMED A CURE OF THE EVENT GIVING RISE TO AN EVENT OF DEFAULT UNDER
THIS SECTION 10.01(G).


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR
ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 30 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED.


 


(I)                                     THE BORROWER OR ANY SUBSIDIARY SHALL
(I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN SECTION 10.01(G),
(III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING,
(V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR ANY STOCKHOLDER OF
THE BORROWER SHALL MAKE ANY REQUEST OR TAKE ANY ACTION FOR THE PURPOSE OF
CALLING A MEETING OF THE STOCKHOLDERS OF THE BORROWER TO CONSIDER A RESOLUTION
TO DISSOLVE AND WIND-UP THE BORROWER’S AFFAIRS.


 


(J)                                     THE BORROWER OR ANY SUBSIDIARY SHALL
BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS
AS THEY BECOME DUE.


 


(K)                                  (I) ONE OR MORE JUDGMENTS FOR THE PAYMENT
OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000 (TO THE EXTENT NOT
COVERED BY INDEPENDENT THIRD PARTY INSURANCE PROVIDED BY INSURERS OF THE HIGHEST
CLAIMS PAYING RATING OR FINANCIAL STRENGTH AS TO WHICH THE INSURER DOES NOT
DISPUTE COVERAGE AND IS NOT SUBJECT TO AN INSOLVENCY PROCEEDING) OR (II) ANY ONE
OR MORE NON-MONETARY JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, SHALL BE
RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE
SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT.


 


(L)                                     THE LOAN DOCUMENTS AFTER DELIVERY
THEREOF SHALL FOR ANY REASON, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS
THEREOF, CEASE TO BE IN FULL FORCE AND EFFECT AND VALID, BINDING AND ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS AGAINST THE BORROWER OR A GUARANTOR PARTY THERETO
OR SHALL BE REPUDIATED BY ANY OF THEM, OR CEASE TO CREATE A VALID AND PERFECTED
LIEN OF THE PRIORITY REQUIRED THEREBY ON ANY OF THE COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS OF THIS AGREEMENT,
OR THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES SHALL SO STATE IN
WRITING.

 

74

--------------------------------------------------------------------------------



 


(M)                               A CHANGE IN CONTROL SHALL OCCUR.


 


SECTION 10.02                          REMEDIES.


 


(A)                                  IN THE CASE OF AN EVENT OF DEFAULT OTHER
THAN ONE DESCRIBED IN SECTION 10.01(G), SECTION 10.01(H) OR SECTION 10.01(I), AT
ANY TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY, AND AT THE REQUEST OF THE MAJORITY LENDERS, SHALL, BY
NOTICE TO THE BORROWER, TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE
SAME OR DIFFERENT TIMES:  (I) TERMINATE THE COMMITMENTS, AND THEREUPON THE
COMMITMENTS SHALL TERMINATE IMMEDIATELY, AND (II) DECLARE THE NOTES AND THE
LOANS THEN OUTSTANDING TO BE DUE AND PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE
ANY PRINCIPAL NOT SO DECLARED TO BE DUE AND PAYABLE MAY THEREAFTER BE DECLARED
TO BE DUE AND PAYABLE), AND THEREUPON THE PRINCIPAL OF THE LOANS SO DECLARED TO
BE DUE AND PAYABLE, TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND
OTHER OBLIGATIONS OF THE BORROWER AND THE GUARANTORS ACCRUED HEREUNDER AND UNDER
THE NOTES AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF CASH COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN
SECTION 2.08(J)), SHALL BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER AND EACH
GUARANTOR; AND IN CASE OF AN EVENT OF DEFAULT DESCRIBED IN SECTION 10.01(G),
SECTION 10.01(H) OR SECTION 10.01(I), THE COMMITMENTS SHALL AUTOMATICALLY
TERMINATE AND THE NOTES AND THE PRINCIPAL OF THE LOANS THEN OUTSTANDING,
TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND THE OTHER OBLIGATIONS OF
THE BORROWER AND THE GUARANTORS ACCRUED HEREUNDER AND UNDER THE NOTES AND THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF CASH
COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN SECTION 2.08(J)), SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER AND
EACH GUARANTOR.


 


(B)                                 IN THE CASE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT AND THE LENDERS WILL HAVE ALL OTHER RIGHTS AND
REMEDIES AVAILABLE AT LAW AND EQUITY.


 


(C)                                  ALL PROCEEDS REALIZED FROM THE LIQUIDATION
OR OTHER DISPOSITION OF COLLATERAL OR OTHERWISE RECEIVED AFTER MATURITY OF THE
NOTES, WHETHER BY ACCELERATION OR OTHERWISE, SHALL BE APPLIED:


 

(I)                                     FIRST, TO PAYMENT OR REIMBURSEMENT OF
THAT PORTION OF THE INDEBTEDNESS CONSTITUTING FEES, EXPENSES AND INDEMNITIES
PAYABLE TO THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH;

 

(II)                                  SECOND, PRO RATA TO PAYMENT OR
REIMBURSEMENT OF THAT PORTION OF THE INDEBTEDNESS CONSTITUTING FEES, EXPENSES
AND INDEMNITIES PAYABLE TO THE LENDERS;

 

(III)                               THIRD, PRO RATA TO PAYMENT OF ACCRUED
INTEREST ON THE LOANS;

 

(IV)                              FOURTH, PRO RATA TO PAYMENT OF PRINCIPAL
OUTSTANDING ON THE LOANS AND INDEBTEDNESS REFERRED TO IN CLAUSE (B) OF THE
DEFINITION OF INDEBTEDNESS OWING TO A LENDER OR AN AFFILIATE OF A LENDER;

 

(V)                                 FIFTH, PRO RATA TO ANY OTHER INDEBTEDNESS;

 

75

--------------------------------------------------------------------------------


 

(VI)                              SIXTH, TO SERVE AS CASH COLLATERAL TO BE HELD
BY THE ADMINISTRATIVE AGENT TO SECURE THE LC EXPOSURE; AND

 

(VII)                           SEVENTH, ANY EXCESS, AFTER ALL OF THE
INDEBTEDNESS SHALL HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH, SHALL BE PAID TO
THE BORROWER OR AS OTHERWISE REQUIRED BY ANY GOVERNMENTAL REQUIREMENT.

 


ARTICLE XI
THE AGENTS


 


SECTION 11.01                          APPOINTMENT; POWERS.  EACH OF THE LENDERS
AND THE ISSUING BANK HEREBY IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT AS ITS
AGENT AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF
AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS
AS ARE REASONABLY INCIDENTAL THERETO.


 


SECTION 11.02                          DUTIES AND OBLIGATIONS OF ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT
THOSE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT BE SUBJECT
TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS
OCCURRED AND IS CONTINUING (THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER
LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO
CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW; RATHER, SUCH TERM IS USED MERELY AS A
MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES), (B) THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT AS PROVIDED IN SECTION 11.03, AND
(C) EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE,
ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS
COMMUNICATED TO OR OBTAINED BY THE BANK SERVING AS ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES IN ANY CAPACITY.  THE ADMINISTRATIVE AGENT SHALL BE DEEMED NOT
TO HAVE KNOWLEDGE OF ANY DEFAULT UNLESS AND UNTIL WRITTEN NOTICE THEREOF IS
GIVEN TO THE ADMINISTRATIVE AGENT BY THE BORROWER OR A LENDER, AND SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER
DOCUMENT DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION
HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR IN ANY
OTHER LOAN DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT, (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN
ARTICLE VI OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT OR AS TO THOSE CONDITIONS
PRECEDENT EXPRESSLY REQUIRED TO BE TO THE ADMINISTRATIVE AGENT’S SATISFACTION,
(VI) THE EXISTENCE, VALUE, PERFECTION OR PRIORITY OF ANY COLLATERAL SECURITY OR
THE FINANCIAL OR OTHER CONDITION OF THE BORROWER AND ITS SUBSIDIARIES OR ANY
OTHER OBLIGOR OR GUARANTOR, OR (VII) ANY FAILURE BY THE BORROWER OR ANY OTHER
PERSON (OTHER THAN ITSELF) TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT OR THE PERFORMANCE OR OBSERVANCE OF ANY COVENANTS,
AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH

 

76

--------------------------------------------------------------------------------



 


HEREIN OR THEREIN.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN ARTICLE VI, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO,
APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER
REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR
SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE SPECIFYING
ITS OBJECTION THERETO.


 


SECTION 11.03                          ACTION BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE IN WRITING AS DIRECTED BY THE
MAJORITY LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 12.02) AND IN ALL CASES
THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS UNLESS IT SHALL (A) RECEIVE WRITTEN
INSTRUCTIONS FROM THE MAJORITY LENDERS OR THE LENDERS, AS APPLICABLE, (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTION 12.02) SPECIFYING THE ACTION TO BE TAKEN
AND (B) BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL
LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE INSTRUCTIONS AS AFORESAID AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO BY THE ADMINISTRATIVE AGENT
SHALL BE BINDING ON ALL OF THE LENDERS.  IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, THEN THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO
SUCH DEFAULT AS SHALL BE DIRECTED BY THE REQUISITE LENDERS IN THE WRITTEN
INSTRUCTIONS (WITH INDEMNITIES) DESCRIBED IN THIS SECTION 11.03, PROVIDED THAT,
UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS,
THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION,
OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.  IN NO EVENT, HOWEVER,
SHALL THE ADMINISTRATIVE AGENT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE
ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS
AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW.  IF A DEFAULT HAS OCCURRED AND
IS CONTINUING, NEITHER THE SYNDICATION AGENT NOR THE DOCUMENTATION AGENT SHALL
HAVE ANY OBLIGATION TO PERFORM ANY ACT IN RESPECT THEREOF.  THE ADMINISTRATIVE
AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT WITH THE
CONSENT OR AT THE REQUEST OF THE MAJORITY LENDERS OR THE LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTION 12.02), AND OTHERWISE THE ADMINISTRATIVE
AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR UNDER ANY OTHER DOCUMENT OR INSTRUMENT REFERRED
TO OR PROVIDED FOR HEREIN OR THEREIN OR IN CONNECTION HEREWITH OR THEREWITH
INCLUDING ITS OWN ORDINARY NEGLIGENCE, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


SECTION 11.04                          RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT
ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED
BY IT TO BE MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING THEREON AND EACH OF THE BORROWER, THE LENDERS AND THE ISSUING BANK
HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF SUCH
STATEMENT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE

 

77

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL
(WHO MAY BE COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  THE
ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE HOLDER
THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN NOTICE OF THE
ASSIGNMENT OR TRANSFER THEREOF PERMITTED HEREUNDER SHALL HAVE BEEN FILED WITH
THE ADMINISTRATIVE AGENT.


 


SECTION 11.05                          SUBAGENTS.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH
ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL ITS DUTIES
AND EXERCISE ITS RIGHTS AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES. 
THE EXCULPATORY PROVISIONS OF THE PRECEDING SECTIONS OF THIS ARTICLE XI SHALL
APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE ADMINISTRATIVE
AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS
WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


SECTION 11.06                          RESIGNATION OR REMOVAL OF ADMINISTRATIVE
AGENT.  SUBJECT TO THE APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR ADMINISTRATIVE
AGENT AS PROVIDED IN THIS SECTION 11.06, THE ADMINISTRATIVE AGENT MAY RESIGN AT
ANY TIME BY NOTIFYING THE LENDERS, THE ISSUING BANK AND THE BORROWER, AND THE
ADMINISTRATIVE AGENT MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE
MAJORITY LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE MAJORITY LENDERS
SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A
SUCCESSOR.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE MAJORITY LENDERS
AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING AGENT
GIVES NOTICE OF ITS RESIGNATION OR REMOVAL OF THE RETIRING AGENT, THEN THE
RETIRING AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING BANK, APPOINT A
SUCCESSOR AGENT WHICH SHALL BE A BANK WITH AN OFFICE IN NEW YORK, NEW YORK, OR
AN AFFILIATE OF ANY SUCH BANK.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE
RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER. 
THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH
SUCCESSOR.  AFTER THE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS OF THIS
ARTICLE XI AND SECTION 12.03 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH
RETIRING AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT
OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE IT WAS ACTING
AS AGENT.


 


SECTION 11.07                          AGENTS AS LENDERS.  EACH BANK SERVING AS
AN AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A
LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN
AGENT, AND SUCH BANK AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO
AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY
OR OTHER AFFILIATE THEREOF AS IF IT WERE NOT AN AGENT HEREUNDER.


 


SECTION 11.08                          NO RELIANCE.  EACH LENDER ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT,
ANY OTHER AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY.

 

78

--------------------------------------------------------------------------------



 


EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE,
CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED
UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY RELATED AGREEMENT OR ANY
DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE REQUIRED TO
KEEP THEMSELVES INFORMED AS TO THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR TO INSPECT THE PROPERTIES OR
BOOKS OF THE BORROWER OR ITS SUBSIDIARIES.  EXCEPT FOR NOTICES, REPORTS AND
OTHER DOCUMENTS AND INFORMATION EXPRESSLY REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENT HEREUNDER, NO AGENT SHALL HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF THE BORROWER (OR ANY
OF ITS AFFILIATES) WHICH MAY COME INTO THE POSSESSION OF SUCH AGENT OR ANY OF
ITS AFFILIATES.  IN THIS REGARD, EACH LENDER ACKNOWLEDGES THAT VINSON & ELKINS
L.L.P. IS ACTING IN THIS TRANSACTION AS SPECIAL COUNSEL TO THE ADMINISTRATIVE
AGENT ONLY, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY STATED IN ANY LEGAL OPINION
OR ANY LOAN DOCUMENT.  EACH OTHER PARTY HERETO WILL CONSULT WITH ITS OWN LEGAL
COUNSEL TO THE EXTENT THAT IT DEEMS NECESSARY IN CONNECTION WITH THE LOAN
DOCUMENTS AND THE MATTERS CONTEMPLATED THEREIN.


 


SECTION 11.09                          ADMINISTRATIVE AGENT MAY FILE PROOFS OF
CLAIM.  IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL
THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND
IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON
THE BORROWER) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING OR OTHERWISE:


 


(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER INDEBTEDNESS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTION 12.03)
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement,

 

79

--------------------------------------------------------------------------------


 

adjustment or composition affecting the Indebtedness or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 


SECTION 11.10                          AUTHORITY OF ADMINISTRATIVE AGENT TO
RELEASE COLLATERAL AND LIENS.  EACH LENDER AND THE ISSUING BANK HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO RELEASE ANY COLLATERAL THAT IS PERMITTED
TO BE SOLD OR RELEASED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS.  EACH LENDER
AND THE ISSUING BANK HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND
DELIVER TO THE BORROWER, AT THE BORROWER’S SOLE COST AND EXPENSE, ANY AND ALL
RELEASES OF LIENS, TERMINATION STATEMENTS, ASSIGNMENTS OR OTHER DOCUMENTS
REASONABLY REQUESTED BY THE BORROWER IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION OF PROPERTY TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS
PERMITTED BY THE TERMS OF SECTION 9.12 OR IS OTHERWISE AUTHORIZED BY THE TERMS
OF THE LOAN DOCUMENTS.


 


SECTION 11.11                          THE SYNDICATION AGENT AND THE
DOCUMENTATION AGENT.  THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT SHALL
HAVE NO DUTIES, RESPONSIBILITIES OR LIABILITIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OTHER THAN THEIR DUTIES, RESPONSIBILITIES AND LIABILITIES
IN THEIR CAPACITY AS LENDERS HEREUNDER.


 


ARTICLE XII
MISCELLANEOUS


 


SECTION 12.01                          NOTICES.


 


(A)                                  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
SECTION 12.01(B)), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, TO IT AT KODIAK
OIL & GAS (USA) INC., 1625 BROADWAY, SUITE 250, DENVER, COLORADO 80202 ,
ATTENTION OF JAMES P. HENDERSON (TELECOPY NO. 303.592.8071);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO IT AT
WELLS FARGO BANK, N.A., 1700 LINCOLN, SIXTH FLOOR, MAC: C7300-061, DENVER,
COLORADO, ATTENTION OF OLEG KOGAN (TELECOPY NO. 303.863.5196);

 

(III)                               IF TO THE ISSUING BANK, TO IT AT WELLS FARGO
BANK, N.A., 1700 LINCOLN, SIXTH FLOOR, MAC: C7300-061, DENVER, COLORADO,
ATTENTION OF OLEG KOGAN (TELECOPY NO. 303.863.5196); AND

 

(IV)                              IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS
(OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II, ARTICLE III,
ARTICLE IV AND ARTICLE V UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO

 

80

--------------------------------------------------------------------------------



 


ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


SECTION 12.02                          WAIVERS; AMENDMENTS.


 


(A)                                  NO FAILURE ON THE PART OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY LENDER TO
EXERCISE AND NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH RESPECT TO,
ANY RIGHT, POWER OR PRIVILEGE, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH RIGHT, POWER OR PRIVILEGE, UNDER ANY OF THE LOAN DOCUMENTS SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE UNDER ANY OF THE LOAN DOCUMENTS PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
SECTION 12.02(B), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF
CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER
THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY LENDER OR THE ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF NOR ANY SECURITY INSTRUMENT NOR ANY PROVISION THEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE MAJORITY LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE MAJORITY LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OR THE MAXIMUM CREDIT AMOUNT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) INCREASE THE
BORROWING BASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER, DECREASE OR MAINTAIN
THE BORROWING BASE WITHOUT THE CONSENT OF THE MAJORITY LENDERS, OR MODIFY
SECTION 2.07 IN ANY MANNER WITHOUT THE CONSENT OF EACH LENDER (OTHER THAN ANY
DEFAULTING LENDER); PROVIDED THAT A SCHEDULED REDETERMINATION MAY BE POSTPONED
BY THE MAJORITY LENDERS, (III) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE
HEREUNDER, OR REDUCE ANY OTHER INDEBTEDNESS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) POSTPONE THE SCHEDULED DATE OF PAYMENT OR PREPAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES
PAYABLE HEREUNDER, OR ANY OTHER INDEBTEDNESS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE
OR EXTEND THE TERMINATION DATE WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (V) CHANGE SECTION 4.01(B) OR SECTION 4.01(C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (VI) WAIVE OR AMEND SECTION

 

81

--------------------------------------------------------------------------------


 


3.04(B), SECTION 6.01, SECTION 8.14, SECTION 10.02(C) OR SECTION 12.14 OR CHANGE
THE DEFINITION OF THE TERM “SUBSIDIARY”, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER (OTHER THAN ANY DEFAULTING LENDER), (VII) RELEASE ANY GUARANTOR (EXCEPT
AS SET FORTH IN THE GUARANTY AGREEMENT), RELEASE ANY OF THE COLLATERAL (OTHER
THAN AS PROVIDED IN SECTION 11.10), OR REDUCE THE PERCENTAGE SET FORTH IN
SECTION 8.14(A) TO LESS THAN 80%, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
(OTHER THAN ANY DEFAULTING LENDER), OR (VIII) CHANGE ANY OF THE PROVISIONS OF
THIS SECTION 12.02(B) OR THE DEFINITIONS OF “MAJORITY LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS OR
MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER OR ANY OTHER LOAN
DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OTHER THAN ANY DEFAULTING
LENDER); PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, OR THE ISSUING BANK HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH OTHER AGENT OR THE
ISSUING BANK, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, ANY SUPPLEMENT
TO SCHEDULE 7.14 (SUBSIDIARIES) SHALL BE EFFECTIVE SIMPLY BY DELIVERING TO THE
ADMINISTRATIVE AGENT A SUPPLEMENTAL SCHEDULE CLEARLY MARKED AS SUCH AND, UPON
RECEIPT, THE ADMINISTRATIVE AGENT WILL PROMPTLY DELIVER A COPY THEREOF TO THE
LENDERS.

 


SECTION 12.03                          EXPENSES, INDEMNITY; DAMAGE WAIVER.


 


(A)                                  THE BORROWER SHALL PAY (I) ALL REASONABLE
AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND
ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL AND OTHER OUTSIDE CONSULTANTS FOR THE ADMINISTRATIVE
AGENT, THE REASONABLE TRAVEL, PHOTOCOPY, MAILING, COURIER, TELEPHONE AND OTHER
SIMILAR EXPENSES, AND THE COST OF ENVIRONMENTAL INVASIVE AND NON-INVASIVE
ASSESSMENTS AND AUDITS AND SURVEYS AND APPRAISALS, IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION (BOTH BEFORE AND AFTER THE
EXECUTION HEREOF AND INCLUDING ADVICE OF COUNSEL TO THE ADMINISTRATIVE AGENT AS
TO THE RIGHTS AND DUTIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITH
RESPECT THERETO) OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS OF OR CONSENTS RELATED TO THE PROVISIONS
HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE COSTS, EXPENSES, TAXES,
ASSESSMENTS AND OTHER CHARGES INCURRED BY ANY AGENT OR ANY LENDER IN CONNECTION
WITH ANY FILING, REGISTRATION, RECORDING OR PERFECTION OF ANY SECURITY INTEREST
CONTEMPLATED BY THIS AGREEMENT OR ANY SECURITY INSTRUMENT OR ANY OTHER DOCUMENT
REFERRED TO THEREIN, (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ISSUING BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER, (IV) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT, THE ISSUING BANK OR ANY LENDER,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY AGENT, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
INCLUDING ITS RIGHTS UNDER THIS SECTION 12.03, OR IN CONNECTION WITH THE LOANS
MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ALL
SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE

 

82

--------------------------------------------------------------------------------



 


FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (II) THE FAILURE
OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (III) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(IV) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM,
INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (V) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (VI) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (VII) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (VIII) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (IX) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (X) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(XI) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF

 

83

--------------------------------------------------------------------------------



 


HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (XII) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (XIII) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (XIV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO ANY AGENT OR THE ISSUING BANK UNDER
SECTION 12.03(A) OR (B), EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT OR
THE ISSUING BANK, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST SUCH AGENT OR THE ISSUING BANK IN
ITS CAPACITY AS SUCH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION 12.03
SHALL BE PAYABLE NOT LATER THAN 30 DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 12.04                          SUCCESSORS AND ASSIGNS.


 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING
BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE

 

84

--------------------------------------------------------------------------------



 


BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION 12.04.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN SECTION 12.04(C)) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ASSIGNMENTS:


 

(I)                                     SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 12.04(B)(II), ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

 

(A)                              THE BORROWER, PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IS TO ANY OTHER ASSIGNEE; AND

 

(B)                                THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN
ASSIGNEE THAT IS A LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR
LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF
THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED
THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(III)                               SUBJECT TO SECTION 12.04(B)(IV) AND THE
ACCEPTANCE AND RECORDING THEREOF, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ASSUMPTION THE

 

85

--------------------------------------------------------------------------------


 

ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTION 5.01, SECTION 5.02, SECTION 5.03 AND
SECTION 12.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 12.04 SHALL BE
TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
SECTION 12.04(C).

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE MAXIMUM CREDIT
AMOUNT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE
ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  IN CONNECTION WITH ANY CHANGES TO THE REGISTER, IF
NECESSARY, THE ADMINISTRATIVE AGENT WILL REFLECT THE REVISIONS ON ANNEX I AND
FORWARD A COPY OF SUCH REVISED ANNEX I TO THE BORROWER, THE ISSUING BANK AND
EACH LENDER.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN SECTION 12.04(A) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
SECTION 12.04(A), THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS SECTION 12.04(A).

 


(C)                                  PARTICIPATIONS.


 

(I)                                     ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS
TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY

 

86

--------------------------------------------------------------------------------


 

PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE PROVISO TO
SECTION 12.02 THAT AFFECTS SUCH PARTICIPANT.  IN ADDITION SUCH AGREEMENT MUST
PROVIDE THAT THE PARTICIPANT BE BOUND BY THE PROVISIONS OF SECTION 12.03. 
SUBJECT TO SECTION 12.04(C)(II), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 5.01, SECTION 5.02 AND SECTION 5.03 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 12.04(A).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 12.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 4.01(C) AS THOUGH IT WERE A LENDER.

 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 5.01 OR SECTION 5.03 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 5.03 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 5.03(D) AS THOUGH IT WERE A
LENDER.

 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION 12.04(D) SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


SECTION 12.05                          SURVIVAL; REVIVAL; REINSTATEMENT.


 


(A)                                  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER
PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF
ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND
NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK
OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTION 5.01, SECTION 5.02, SECTION 5.03 AND SECTION 12.03 AND ARTICLE XI SHALL
SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION
OR TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.

 

87

--------------------------------------------------------------------------------



 


(B)                                 TO THE EXTENT THAT ANY PAYMENTS ON THE
INDEBTEDNESS OR PROCEEDS OF ANY COLLATERAL ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO
A TRUSTEE, DEBTOR IN POSSESSION, RECEIVER OR OTHER PERSON UNDER ANY BANKRUPTCY
LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO SUCH EXTENT, THE INDEBTEDNESS SO
SATISFIED SHALL BE REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT
BEEN RECEIVED AND THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ LIENS, SECURITY
INTERESTS, RIGHTS, POWERS AND REMEDIES UNDER THIS AGREEMENT AND EACH LOAN
DOCUMENT SHALL CONTINUE IN FULL FORCE AND EFFECT.  IN SUCH EVENT, EACH LOAN
DOCUMENT SHALL BE AUTOMATICALLY REINSTATED AND THE BORROWER SHALL TAKE SUCH
ACTION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AND THE
LENDERS TO EFFECT SUCH REINSTATEMENT.


 


SECTION 12.06                          COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 


(A)                                  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.


 


(B)                                 THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 6.01, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY, FACSIMILE OR OTHER ELECTRONIC MEANS SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 12.07                          SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT
AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS
HEREOF OR THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 12.08                          RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS (OF
WHATSOEVER KIND, INCLUDING, WITHOUT LIMITATIONS OBLIGATIONS UNDER SWAP
AGREEMENTS) AT ANY TIME

 

88

--------------------------------------------------------------------------------


 


OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER OR ANY SUBSIDIARY AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE
BORROWER OR ANY SUBSIDIARY OWED TO SUCH LENDER NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH
LENDER UNDER THIS SECTION 12.08 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER OR ITS AFFILIATES MAY HAVE.


 


SECTION 12.09                          GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.


 


(A)                                  THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF COLORADO OR
OF THE UNITED STATES OF AMERICA FOR THE DISTRICT OF COLORADO, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.


 


(C)                                  EACH PARTY HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(III) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED

 

89

--------------------------------------------------------------------------------



 


HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.


 


SECTION 12.10                          HEADINGS.  ARTICLE AND SECTION HEADINGS
AND THE TABLE OF CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE
NOT PART OF THIS AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN
INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 12.11                          CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY SUIT, ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF
RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION 12.11, TO (I) ANY
ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN,
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP AGREEMENT RELATING TO THE
BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE
EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF
A BREACH OF THIS SECTION 12.11 OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION 12.11, “INFORMATION”
MEANS ALL INFORMATION RECEIVED FROM THE BORROWER OR ANY SUBSIDIARY RELATING TO
THE BORROWER OR ANY SUBSIDIARY AND THEIR BUSINESSES, OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER OR A
SUBSIDIARY; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER
OR ANY SUBSIDIARY AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED
AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION 12.11 SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, “INFORMATION” SHALL NOT
INCLUDE, AND THE BORROWER, THE BORROWER’S SUBSIDIARIES, THE ADMINISTRATIVE
AGENT, EACH LENDER AND THE RESPECTIVE AFFILIATES OF EACH OF THE FOREGOING (AND
THE RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND
OTHER REPRESENTATIVES OF THE AFOREMENTIONED PERSONS), AND ANY OTHER PARTY, MAY
DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND (A) ANY
INFORMATION WITH RESPECT TO THE U.S. FEDERAL AND STATE INCOME TAX TREATMENT OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY FACTS THAT MAY BE RELEVANT TO
UNDERSTANDING THE U.S. FEDERAL OR STATE INCOME TAX TREATMENT OF SUCH
TRANSACTIONS (“TAX STRUCTURE”), WHICH FACTS SHALL NOT INCLUDE FOR THIS PURPOSE
THE NAMES OF THE PARTIES OR ANY OTHER PERSON NAMED HEREIN, OR INFORMATION THAT
WOULD PERMIT IDENTIFICATION OF THE PARTIES OR SUCH OTHER PERSONS, OR ANY PRICING
TERMS OR OTHER NONPUBLIC BUSINESS OR FINANCIAL INFORMATION THAT IS UNRELATED TO
SUCH TAX TREATMENT OR TAX STRUCTURE, AND (B) ALL MATERIALS OF ANY KIND
(INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT

 

90

--------------------------------------------------------------------------------



 


ARE PROVIDED TO THE BORROWER, THE ADMINISTRATIVE AGENT OR SUCH LENDER RELATING
TO SUCH TAX TREATMENT OR TAX STRUCTURE.


 


SECTION 12.12                          INTEREST RATE LIMITATION.  IT IS THE
INTENTION OF THE PARTIES HERETO THAT EACH LENDER SHALL CONFORM STRICTLY TO USURY
LAWS APPLICABLE TO IT.  ACCORDINGLY, IF THE TRANSACTIONS CONTEMPLATED HEREBY
WOULD BE USURIOUS AS TO ANY LENDER UNDER LAWS APPLICABLE TO IT (INCLUDING THE
LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF TEXAS OR ANY OTHER
JURISDICTION WHOSE LAWS MAY BE MANDATORILY APPLICABLE TO SUCH LENDER
NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT), THEN, IN THAT EVENT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY OF THE LOAN DOCUMENTS OR ANY
AGREEMENT ENTERED INTO IN CONNECTION WITH OR AS SECURITY FOR THE NOTES, IT IS
AGREED AS FOLLOWS:  (I) THE AGGREGATE OF ALL CONSIDERATION WHICH CONSTITUTES
INTEREST UNDER LAW APPLICABLE TO ANY LENDER THAT IS CONTRACTED FOR, TAKEN,
RESERVED, CHARGED OR RECEIVED BY SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS OR
AGREEMENTS OR OTHERWISE IN CONNECTION WITH THE NOTES SHALL UNDER NO
CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND ANY
EXCESS SHALL BE CANCELED AUTOMATICALLY AND IF THERETOFORE PAID SHALL BE CREDITED
BY SUCH LENDER ON THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS (OR, TO THE EXTENT
THAT THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SHALL HAVE BEEN OR WOULD THEREBY
BE PAID IN FULL, REFUNDED BY SUCH LENDER TO THE BORROWER); AND (II) IN THE EVENT
THAT THE MATURITY OF THE NOTES IS ACCELERATED BY REASON OF AN ELECTION OF THE
HOLDER THEREOF RESULTING FROM ANY EVENT OF DEFAULT UNDER THIS AGREEMENT OR
OTHERWISE, OR IN THE EVENT OF ANY REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH
CONSIDERATION THAT CONSTITUTES INTEREST UNDER LAW APPLICABLE TO ANY LENDER MAY
NEVER INCLUDE MORE THAN THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND
EXCESS INTEREST, IF ANY, PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE
CANCELED AUTOMATICALLY BY SUCH LENDER AS OF THE DATE OF SUCH ACCELERATION OR
PREPAYMENT AND, IF THERETOFORE PAID, SHALL BE CREDITED BY SUCH LENDER ON THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS (OR, TO THE EXTENT THAT THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL,
REFUNDED BY SUCH LENDER TO THE BORROWER).  ALL SUMS PAID OR AGREED TO BE PAID TO
ANY LENDER FOR THE USE, FORBEARANCE OR DETENTION OF SUMS DUE HEREUNDER SHALL, TO
THE EXTENT PERMITTED BY LAW APPLICABLE TO SUCH LENDER, BE AMORTIZED, PRORATED,
ALLOCATED AND SPREAD THROUGHOUT THE STATED TERM OF THE LOANS EVIDENCED BY THE
NOTES UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF
ANY LOANS HEREUNDER DOES NOT EXCEED THE MAXIMUM AMOUNT ALLOWED BY SUCH
APPLICABLE LAW.  IF AT ANY TIME AND FROM TIME TO TIME (I) THE AMOUNT OF INTEREST
PAYABLE TO ANY LENDER ON ANY DATE SHALL BE COMPUTED AT THE HIGHEST LAWFUL RATE
APPLICABLE TO SUCH LENDER PURSUANT TO THIS SECTION 12.12 AND (II) IN RESPECT OF
ANY SUBSEQUENT INTEREST COMPUTATION PERIOD THE AMOUNT OF INTEREST OTHERWISE
PAYABLE TO SUCH LENDER WOULD BE LESS THAN THE AMOUNT OF INTEREST PAYABLE TO SUCH
LENDER COMPUTED AT THE HIGHEST LAWFUL RATE APPLICABLE TO SUCH LENDER, THEN THE
AMOUNT OF INTEREST PAYABLE TO SUCH LENDER IN RESPECT OF SUCH SUBSEQUENT INTEREST
COMPUTATION PERIOD SHALL CONTINUE TO BE COMPUTED AT THE HIGHEST LAWFUL RATE
APPLICABLE TO SUCH LENDER UNTIL THE TOTAL AMOUNT OF INTEREST PAYABLE TO SUCH
LENDER SHALL EQUAL THE TOTAL AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAYABLE TO
SUCH LENDER IF THE TOTAL AMOUNT OF INTEREST HAD BEEN COMPUTED WITHOUT GIVING
EFFECT TO THIS SECTION 12.12.


 


SECTION 12.13                          EXCULPATION PROVISIONS.  EACH OF THE
PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE
OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY

 

91

--------------------------------------------------------------------------------



 


INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


 


SECTION 12.14                          COLLATERAL MATTERS; SWAP AGREEMENTS.  THE
BENEFIT OF THE SECURITY INSTRUMENTS AND OF THE PROVISIONS OF THIS AGREEMENT
RELATING TO ANY COLLATERAL SECURING THE INDEBTEDNESS SHALL ALSO EXTEND TO AND BE
AVAILABLE TO THOSE LENDERS OR THEIR AFFILIATES WHICH ARE COUNTERPARTIES TO ANY
SWAP AGREEMENT WITH THE BORROWER OR ANY OF ITS SUBSIDIARIES ON A PRO RATA BASIS
IN RESPECT OF ANY OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH
ARISE UNDER ANY SUCH SWAP AGREEMENT WHILE SUCH PERSON OR ITS AFFILIATE IS A
LENDER, BUT ONLY WHILE SUCH PERSON OR ITS AFFILIATE IS A LENDER, INCLUDING ANY
SWAP AGREEMENTS BETWEEN SUCH PERSONS IN EXISTENCE PRIOR TO THE DATE HEREOF.  NO
LENDER OR ANY AFFILIATE OF A LENDER SHALL HAVE ANY VOTING RIGHTS UNDER ANY LOAN
DOCUMENT AS A RESULT OF THE EXISTENCE OF OBLIGATIONS OWED TO IT UNDER ANY SUCH
SWAP AGREEMENTS.


 


SECTION 12.15                          NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE AGREEMENT OF THE LENDERS TO MAKE
LOANS AND THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND LETTERS OF CREDIT
HEREUNDER ARE SOLELY FOR THE BENEFIT OF THE BORROWER, AND NO OTHER PERSON
(INCLUDING, WITHOUT LIMITATION, ANY SUBSIDIARY OF THE BORROWER, ANY OBLIGOR,
CONTRACTOR, SUBCONTRACTOR, SUPPLIER OR MATERIALSMAN) SHALL HAVE ANY RIGHTS,
CLAIMS, REMEDIES OR PRIVILEGES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY
LENDER FOR ANY REASON WHATSOEVER.  THERE ARE NO THIRD PARTY BENEFICIARIES.


 


SECTION 12.16                          USA PATRIOT ACT NOTICE.  EACH LENDER
HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA
PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.


 

[SIGNATURES BEGIN NEXT PAGE]

 

92

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

[Signature Page- Credit Agreement]

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Oleg Kogan

 

 

Vice President

 

[Signature Page- Credit Agreement]

 

2

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

Oleg Kogan

 

 

Vice President

 

[Signature Page- Credit Agreement]

 

3

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, National Association

 

100.00

%

$

200,000,000

 

TOTAL

 

100.00

%

$

200,000,000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$[          ]

 

[          ], 201[     ]

 

FOR VALUE RECEIVED, KODIAK OIL & GAS (USA) INC., a Colorado corporation (the
“Borrower”) hereby promises to pay to the order of [          ] (the “Lender”),
at the principal office of WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”),  the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
May 24, 2010 among the Borrower, the Administrative Agent, and the other agents
and lenders signatory thereto (including the Lender), and evidences Loans made
by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). 
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF COLORADO.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[                   ], 201[   ]

 

KODIAK OIL & GAS (USA) INC., a Colorado corporation (the “Borrower”), pursuant
to Section 2.03 of the Credit Agreement dated as of May 24, 2010 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, Wells Fargo Bank, National Association,
as Administrative Agent and the other agents and lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

 

(i)                                     Aggregate amount of the requested
Borrowing is $[                   ];

 

(ii)                                  Date of such Borrowing is
[                   ], 201[   ];

 

(iii)                               Requested Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing];

 

(iv)                              In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [                   ];

 

(v)                                 Amount of Borrowing Base in effect on the
date hereof is $[                   ];

 

(vi)                              Total Revolving Credit Exposures on the date
hereof (i.e., outstanding principal amount of Loans and total LC Exposure) is
$[                   ]; and

 

(vii)                           Pro forma total Revolving Credit Exposures
(giving effect to the requested Borrowing) is $[                   ]; and

 

(viii)                        Location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05 of the Credit Agreement, is as follows:

 

[                                                        ]

[                                                        ]

[                                                        ]

[                                                        ]

[                                                        ]

 

1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[                ], 201[   ]

 

KODIAK OIL & GAS (USA) INC., a Colorado corporation (the “Borrower”), pursuant
to Section 2.04 of the Credit Agreement dated as of May 24, 2010 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, Wells Fargo Bank, National Association,
as Administrative Agent and the other agents and lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

 

(i)                                     The Borrowing to which this Interest
Election Request applies, and if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information specified pursuant to
(iii) and (iv) below shall be specified for each resulting Borrowing) is
[                ];

 

(ii)                                  The effective date of the election made
pursuant to this Interest Election Request is [                ], 201[   ];[and]

 

(iii)                               The resulting Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing][; and]

 

[(iv)                     [If the resulting Borrowing is a Eurodollar Borrowing]
The Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                ]].

 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [          ] of KODIAK OIL &
GAS (USA) INC., a Colorado corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower.  With
reference to the Credit Agreement dated as of May 24, 2010 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”) among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

 

(a)                                  The representations and warranties of the
Borrower contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Majority Lenders have expressly consented in writing to the
contrary.

 

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)                                  Since [same date as audited financials in
Section 7.04(a)], no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 and Section 8.14 as of the end of the [fiscal quarter][fiscal year]
ending [          ].

 

(f)                                    Attached hereto are the filings, if any,
since the delivery of the most recent Compliance Certificate, made by the
Borrower or any Subsidiary of the Borrower, or through any agent, employee,
licensee or designee of the foregoing, for the registration of any Patent or
Trademark (as such terms are defined in the Guaranty Agreement) with the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof.

 

1

--------------------------------------------------------------------------------


 

(g)                                 Attached hereto is a description of all
Letter-of-Credit Rights in excess of $500,000, if any, since the delivery of the
most recent Compliance Certificate, for which the Borrower or any Subsidiary of
the Borrower is entitled to.

 

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

 

 

 

 

 

4.

 

Administrative Agent: 

                                                         , as the administrative
agent under the Credit Agreement

 

 

 

 

5.

 

Credit Agreement:

The Credit Agreement dated as of May 24, 2010 among Kodiak Oil & Gas (USA) Inc.,
the Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents parties thereto]

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

1

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Commitment Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                    , 201       [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

  Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

  Title:

 

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

 

By

 

 

  Title:

 

 

 

 

 

Consented to:

 

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

 

By

 

 

  Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

4

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Colorado.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

LITIGATION

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.14
SUBSIDIARIES AND PARTNERSHIPS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

MARKETING CONTRACTS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

SWAP AGREEMENTS

 

1.             Crude Oil Commodity Option Transaction between BP Corporation
North America Inc. and the Borrower dated as of February 19, 2010, pursuant to
that certain ISDA Master Agreement dated as of February 11, 2010.

 

Effective Date: March 1, 2010

Termination Date: December 31, 2010

Notional Quantity per Month (BBL):

 

March 2010

 

6,200

 

April 2010

 

6,000

 

May 2010

 

6,200

 

June 2010

 

6,000

 

July 2010

 

6,200

 

August 2010

 

6,200

 

September 2010

 

6,000

 

October 2010

 

6,200

 

November 2010

 

6,000

 

December 2010

 

6,200

 

 

Net Mark to Market Value: $73,194

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

INVESTMENTS

 

None.

 

1

--------------------------------------------------------------------------------